        Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 1 of 144




                          UNITED STATES FEDERAL COURT
                        MIDDLE DISTRICT, STATE OF GEORGIA

CHEYANN CALLAWAY,

       Plaintiff,
                                                           CIVIL ACTION FILE
v.                                                         NO.

JOSEPH SANDOVAL,

       Defendant.

                                   NOTICE OF REMOVAL

       TO THE CLERK OF COURT: PLEASE TAKE NOTICE THAT STATE FARM

MUTUAL AUTOMOBILE INSURANCE COMPANY hereby removes to this Court the State

Court action described below.

                                               1.
       On August 10, 2021, an action was commenced in the State Court of Muscogee County,

State of Georgia, entitled Cheyann Callaway v. Joseph Sandoval, Civil Action File Number

SC2021CV001049.

                                               2.

       State Farm Mutual Automobile Insurance Company was served with the Summons and

Complaint as the putative uninsured / underinsured motorist carrier on August 24, 2021. As such,

this Notice is timely and made within 30 days of the date of service upon State Farm.

                                               3.

       A copy of all process, pleadings, and orders served upon State Farm in the State Court

action are attached hereto as Exhibit "A."
        Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 2 of 144




                                                 4.

       This action is a civil action over which this Court has subject matter jurisdiction pursuant

to 28 U.S.C. § 1332 and may be removed to this Court by State Farm pursuant to the provisions

of 28 U.S.C. §§ 1441 and 1446 as a result of diversity jurisdiction and amount in controversy.

                                                 5.

       Plaintiff is a Georgia resident with a home address of 1535 Forestside Drive, Columbus,

Georgia 31907. Defendant Joseph Sandoval is an Alabama resident with a home address of 1310

Ingersoll Drive, Phenix City, Alabama 36867. State Farm Mutual Automobile Insurance Company

is a foreign insurance company authorized to transact business in the Georgia. It is incorporated

in Illinois, and its principal office address is One State Farm Plaza, Bloomington, Illinois 61710.

There is complete diversity among the parties, and neither Defendant Sandoval nor State Farm

Mutual Automobile Insurance Company is a resident of Georgia. Furthermore, the Plaintiff claims

that she has incurred $45,481.51 in medical bills as a result of the accident, and she claims an

additional $5,188.42 in lost wages. In addition to these special damages, Plaintiff is also claiming

general damages for her past and future pain and suffering. Therefore, the jurisdictional

requirement for the amount in controversy is satisfied.

                                                6.

       Given that the requirements of diversity jurisdiction are met, State Farm seeks removal to

Federal Court.

       WHEREFORE, State Farm prays that this action be removed to the United States District

Court for the Middle District of Georgia, Columbus Division.
        Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 3 of 144




       This 21st day of September, 2021.

                                   HAL      OTH S flT    P.C.


                                   MARK I). MAHOLICK
1301 1st Avenue, Suite 100         Georgia Bar Number 591633
P.O. Box 2707                      mmaholick@hallboothsmith.com
Columbus, GA 31902                 BRYAN G. FORSYTH
P: 706-494-3818                    Georgia Bar Number 316514
F: 706-494-3828                    bforsyth@hallboothsmith.com
                                   Attorneysfor State Farm
        Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 4 of 144




                         UNITED STATES FEDERAL COURT
                       MIDDLE DISTRICT, STATE OF GEORGIA

CHEYANN CALLAWAY,

       Plaintiff,
                                                         CIVIL ACTION FILE
v.                                                       NO.

JOSEPH SANDOVAL,

       Defendant.

                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I have served a copy of the above and foregoing NOTICE OF
REMOVAL upon all counsel listed below using the CM/ECF document filing system which will
generate a Notice of Electronic Filing.

                                   Brandon Snellings, Esq.
                                     Gary 0. Bruce, P.C.
                                     912 Second Avenue
                                    Columbus, GA 31901
                                 brandon@gaiybrucelaw.net

                                   Joseph Sandoval, pro se
                                     1310 Ingersoll Drive
                                   Phenix City, AL 36857
       This 21st day of September, 2021.




                                   MARK rf. MAHO C
1301 1st Avenue, Suite 100         Georgia Bar Number 591633
P.O. Box 2707                      rnmaholick@hallboothsmith.com
Columbus, GA 31902                 BRYAN G. FORSYTH
P: 706-494-3818                    Georgia Bar Number 316514
F: 706-494-3828                    bforsyth@hallboothsmith.com
                                   Attorneysfor State Farm
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 5 of 144




               EXHIBIT
                 A
         Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 6 of 144




                     IN THE STATE COURT OF MUSCOGEE COUNTY
                                STATE OF GEORGIA

CHEYANN CALLAWAY,

        Plaintiff,
                                                             CIVIL ACTION FILE
v.                                                           NO. SC2021CV001049

JOSEPH SANDOVAL,

       Defendant.

                        ANSWER AND DEFENSES OF
           STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY

     - COMES NOW STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY

(hereinafter "State Farm") and files its Answer to Plaintiff's Complaint for Damages, reserving

until a later date the decision as to whether or not to defend this action in its own name or in the

name of the named Defendant, as allowed by the UM statutes of this State, as follows:

                              FIRST AFFIRMATIVE DEFENSE

       Plaintiffs Complaint fails to state a claim upon which relief can be granted pursuant to the

Uninsured Motorist Statutes of the State of Georgia, and, therefore, State Farm moves to dismiss

Plaintiffs Complaint as to State Farm.

                            SECOND AFFIRMATIVE DEFENSE

        State Farm raises all affirmative defenses contained in O.C.G.A. § 9-11-8(c) and

O.C.G.A. § 9-11-12(b), and does not waive any such affirmative defenses.

                              THIRD AFFIRMATIVE DEFENSE

       If Plaintiff is a married person then State Farm moves this Court to require the addition of

Plaintiffs spouse for purposes of any theoretical consortium claim Plaintiffs spouse may possess,

or that alternatively, Plaintiffs spouse be required to waive any theoretical consortium claim.
         Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 7 of 144




                             FOURTH AFFIRMATIVE DEFENSE

        There is or may be sufficient liability insurance to preclude the application of any

uninsured/underinsured motorist coverage afforded the Plaintiff by State Faun, and until such time

as it is documented that there is insufficient liability coverage to warrant the application of said

uninsured/underinsured motorist coverage, no relief should be afforded as to State Farm.

                               FIFTH AFFIRMATIVE DEFENSE

        State Farm has been served in this action based upon allegations that the Defendant is either

an uninsured or underinsured motorist as defined by the uninsured / underinsured motorist laws of

this state.- In this connection, State Farm is without sufficient knowledge-or information to -form--

an opinion, at this time, as to the truth of those allegations, and therefore can neither admit nor

deny that the Defendant is in fact an uninsured or underinsured motorist as defined by the

uninsured / underinsured motorist laws of this state. Furthermore, at this time, State Farm does

not admit, and reserves the right to challenge, the applicability of any of its coverage, and does not

waive any of its rights to contest coverage, liability, or damages in this matter. Furthermore, State

Farm demands strict adherence to the provisions of its insurance policy as a condition precedent

to any potential UM coverage afforded to the Plaintiff.

                              SIXTH AFFIRMATIVE DEFENSE

       In response to the numbered allegations of the Plaintiff's Complaint, State Farm responds

as follows:

                         I. PARTIES, JURISDICTION AND VENUE

                                                 1.

       State Farm lacks sufficient knowledge or information to either admit or deny the allegations

contained in Paragraph Number I of the Plaintiffs Complaint.
         Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 8 of 144




                                                 2.

        State Farm lacks sufficient knowledge or information to either admit or deny the allegations

contained in Paragraph Number 2 of the Plaintiffs Complaint.

                                                3.

       Denied.

                                                4.

       Denied.

                                   II. OPERATIVE FACTS

                                                5.

       State Farm lacks sufficient knowledge or information to either admit or deny the allegations

contained in Paragraph Number 5 of the Plaintiff's Complaint.

                                                6.

       State Farm lacks sufficient knowledge or information to either admit or deny the allegations

contained in Paragraph Number 6 of the Plaintiffs Complaint

                                                7.

       State Farm lacks sufficient knowledge or information to either admit or deny the allegations

contained in Paragraph Number 7 of the Plaintiffs Complaint.

                                                8.

       State Farm lacks sufficient knowledge or information to either admit or deny the allegations

contained in Paragraph Number 8 of the Plaintiffs Complaint.

                                                9.

       State Farm lacks sufficient knowledge or information to either admit or deny the allegations

contained in Paragraph Number 9 of the Plaintiff's Complaint.
         Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 9 of 144




                                                  10.

        State Farm lacks sufficient knowledge or information to either admit or deny the allegations

contained in Paragraph Number 10 of the Plaintiffs Complaint.

               III. LIABILITY OF DEFENDANT AND DAMAGES SOUGHT

                                                  11.

        State Farm lacks sufficient knowledge or information to either admit or deny the allegations

contained in Paragraph Number 11, including subparagraphs, of the Plaintiff's Complaint.

                                                  12.

        State Farm lacks sufficient knowledge or information to either admit or deny the allegations

contained in Paragraph Number 12 of the Plaintiff's Complaint.

                                                  13.

        State Farm lacks sufficient knowledge or information to either admit or deny the allegations

contained in Paragraph Number 13 of the Plaintiffs Complaint.

                                                  14.

        State Farm hereby denies Plaintiffs wherefore/ad damnum clause.

                                                 15.

        State Farm hereby denies each and every allegation contained in the Plaintiffs Complaint

which has not been hereinbefore either expressly admitted, denied, or otherwise responded to.

                                                 16.

        State Farm reserves the right to amend this Answer by the addition or deletion of additional

defenses as discovery may deem appropriate.

        WHEREFORE, State Farm having duly responded to the Plaintiffs Complaint hereby

prays to be dismissed or, in the alternative, prays for a trial by jury and/or prays for this matter to

be removed to Federal Court based on diversity of citizenship and the amount in controversy.
       Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 10 of 144




       This 21st day of September, 2021.

                                  HALL       TH S   TH    .C.


                                                 HOL CK
1301 1st Avenue, Suite 100         Georgia Bar Number 591633
P.O. Box 2707                      mmaholick@hallboothsmith.com
Columbus, GA 31902                 BRYAN G. FORSYTH
P: 706-494-3818                    Georgia Bar Number 316514
F: 706-494-3828                    bforsyth@hallboothsmith.com
                                   Attorneysfor State Farm
        Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 11 of 144




                    IN THE STATE COURT OF MUSCOGEE COUNTY
                               STATE OF GEORGIA

CHEYANN CALLAWAY,

       Plaintiff,
                                                          CIVIL ACTION FILE
v.                                                        NO. SC2021CV001049

JOSEPH SANDOVAL,

       Defendant.

                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I have served a copy of the above and foregoing ANSWER
AND                          STATE—FARM MUTUAL AUTOMOBILE INS-U                              NC1,'
COMPANY upon all       counsel listed below by depositing a true copy of same in the United States
Mail, in a properly addressed envelope with adequate postage thereon.

                                   Brandon Snellings, Esq.
                                     Gary 0. Bruce, P.C.
                                     912 Second Avenue
                                    Columbus, GA 31901
                                 brandonQgarybrucelaw.net

                                   Joseph Sandoval, pro se
                                     1310 Ingersoll Drive
                                   Phenix City, AL 36857


       This 21st day of September, 2021.

                                   HALL BOOTH S         T    P.C.


                                             MAHO C
1301 1st Avenue, Suite 100         Georgia Bar Number 591633
P.O. Box 2707                      mmaholick@hallboothsmith.com
Columbus, GA 31902                 BRYAN G. FORSYTH
P: 706-494-3818                    Georgia Bar Number 316514
F: 706-494-3828                    bforsyth@hallboothsmith.com
                                   Attorneysfor State Farm
          Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 12 of 144



                                                                                                                  EFILED IN OFFICE
                         General Civil and Domestic Relations Case Filing Information Form                      CLERK OF STATE COURT
                                                                                                              MUSCOGEE COUNTY, GEORGIA
                            GI Superior or E State Court of Muscogee                           _ County   SC2021CV001049
                                                                                                               AUG 10, 2021 09:06 M
        For Clerk Use Only

        Date Filed     08-10-2021                                Case Number SC2021CV001049                                  11 'elle F. r tr.4. Clerk
                                                                                                                         Muscogee Cour0 . Gertrole
                           MM-DD-YYYY

Plaintiff(s)                                                         Defendant(s)
Callaway, Cheyann                                                    Sandoval, Joseph
Last           First             Middle I.     Suffix   Prefix       Last           First         Middle I.     Suffix   Prefix


Last           First             Middle I.     Suffix   Prefix       Last           First         Middle I.     Suffix   Prefix


Last           First             Middle I.     Suffix   Prefix       Last           First         Middle 1.     Suffix   Prefix


Last           First             Middle I.     Suffix   Prefix       Last           First         Middle I.     Suffix   Prefix

Plaintiff's Attorney    Snell ings ,   J.    Brandon                  Bar Number     532402            Self-Represented ❑

                             Check one case type and, if applicable, one sub-type in one box.

        General Civil Cases                                                 Domestic Relations Cases
                Automobile Tort                                             0      Adoption
        ❑       Civil Appeal                                                ❑      Contempt
        ❑       Contract                                                           El Non-payment of child support,
        ❑       Contempt/Modification/Other                                        medical support, or alimony
                Post-Judgment                                               ❑      Dissolution/Divorce/Separate
        ❑       Garnishment                                                        Maintenance/Alimony
        ❑       General Tort                                                ❑      Family Violence Petition
        CI      Habeas Corpus                                               ❑      Modification
        ❑       Injunction/Mandamus/Other Writ                                     [11 Custody/Parenting Time/Visitation
        [11     Landlord/Tenant                                             ❑      Paternity/Legitimation
        ❑       Medical Malpractice Tort                                    ❑      Support - RV-D
        ❑       Product Liability Tort                                      ❑      Support - Private (non-IV-D)
        ❑       Real Property                                               ❑      Other Domestic Relations
        ❑       Restraining Petition
        11      Other General Civil

O       Check if the action is related to another action(s) pending or previously pending in this court involving some or all
        of the same parties, subject matter, or factual issues. If so, provide a case number for each.

                 Case Number                                      Case Number

•       I hereby certify that the documents in this filing, including attachments and exhibits, satisfy the requirements for
        reclactufin of personal or confidential information in O.C.G.A. § 9-11-71.

O       Is a foreign language or sign-language interpreter needed in this case? If so, provide the language(s) required.

                                              Language(s) Required

❑       Do you or your client need any disability accommodations? If so, please describe the accommodation request.



                                                                                                                           Version 11.20
 Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 13 of 144



                                                                                     7 T- EFILED IN OFFICE
                                                                                     7

                                                                                     CLERK OF STATE COURT
                                                                                   MUSCOGEE COUNTY, GEORGIA
                                                                                  SC2021CV001049
                        IN THE STATE COURT OF MUSCOGEE COUNTY
                                    STATE OF GEORGIA                                 AUG 10, 2021 09:06 AM

CHEYANN CALLAWAY,                                                                                   a !elle F. Forte, Clerk
                                                                                               Muer:ogee County. Georgia


              Plaintiff,                                    CIVIL ACTION FILE NUMBER

v.

JOSEPH SANDOVAL,

               Defendant.


                                 COMPLAINT FOR DAMAGES


       COMES NOW, Plaintiff Cheyann Callaway who files this Complaint for Damages

against Defendant Joseph Sandoval by showing this Court as follows:

                           I. PARTIES, JURISDICTION AND VENUE

                                                1.

       Plaintiff Cheyann Callaway submits to the jurisdiction and venue of this Court.



       Defendant Joseph Sandoval is a resident of Russell County, AL and may be served with

legal process at his residence located at 1310 Ingersoll Drive, Phenix City, AL 36867.

                                                3.

        Jurisdiction is proper in this Court.

                                                4.

       Venue in this Court is proper.

                                     IL OPERATIVE FACTS

                                                5.

        On February 6, 2020, Defendant was driving West on 13th Street approaching 12th Ave.



Complaint for Damages                                                                     Page s 1
  Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 14 of 144




in Columbus, Museogee County, GA.

                                                 6.

       At that same time, Plaintiff was traveling East on 13th Street neat 12th Ave.

                                                 7.

       Defendant turned left into Plaintiff's lane of travel colliding with Plaintiff.



       Defendant caused the subject collision.

                                                 9.

       As a result of the collision, Plaintiff suffered severe and permanent bodily injuries,

including, but not limited to, a fractured right atm requiring the surgical insertion of metal

hardware.

                                                 10.

       As a result of the collision, Plaintiff incurred medical expenses in the amount of

$45,481.51 or more for medical treatment, including by not limited to, surgery performed on her

fractured right arm.

                 III. LIABILITY OF DEFENDANT AND DAMAGES SOUGHT

                                                 11.

       Defendant is liable to Plaintiff for tortious acts and omissions, including but not limited

to the following:

            a)   Negligently failing to yield;
            b)   Negligently making an improper left turn;
            c)   Negligently failing to keep a proper lookout ahead; and,
            d)   Other violations of the rules of the road which may also be negligence per se in
                 violation of statute.

                                                 12.




Complaint for Damages                                                                       Page 12
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 15 of 144




       Plaintiff's damages are the direct and proximate result of Defendant's negligent conduct,

                                              13,

       As a direct and proximate result of Defendant's negligent conduct, Plaintiff seeks a

verdict for compensatory damages, including special damages for medical expenses in the

amount of $45,481.51 or more, and lost wages in the amount of $5,188,42, as well as, general

damages in an amount to be determined by the trier of fact.


       WHEREFORE, Plaintiff prays for the following relief:

       a) Summons issue requiring Defendant to be and appear as provided by law to answer
          Plaintiff's Complaint;
       b) A jury trial be held;
       c) Plaintiff have judgment for special and general damages to fully and completely
          compensate Plaintiff;
       d) All costs be cast against Defendant; and
       e) For such other and further relief as this Court shall deem just and appropriate.

       Respectfully submitted this /0" day of August, 2021.


GARY 0. BRUCE, P.C.
912 Second Avenue                            7
Columbus, GA 31901                                  Georgia Bar No, 532402
Phone: (706) 596-1446                               Gary 0. Bruce
Fax: (706) 598-8627                                 Georgia Bar No. 090266
Email: brandon@garybrucelaw.net                     Kristen L. Campbell
Attorneysfor Plaintiff                              Georgia Bar No, 443214




Complaint for Damages                                                                      Page 13
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 16 of 144



                                                                                         EFILED IN OFFICE
                                                                                       CLERK OF STATE COURT
                                                                                     MUSCOGEE COUNTY, GEORGIA

                       IN THE STATE COURT OF MUSCOGEE COUNTY                        SC2021CV001049
                                  STATE OF GEORGIA                                     AUG 10, 2021 09:06 AM

 CHEYANN CALLAWAY                                                                                       relle F. Forte, Clerk
                                                                                                 Muscogee County. Georgia

                    Plaintiff,
                                                          CIVIL ACTION FILE NUMBER
 v.

 JOSEPH SANDOVAL

                     Defendant.



       PLAINTIFF'S FIRST CONTINUING INTERROGATORIES TO DEFENDANT


         COMES NOW, Plaintiff Cheyann Callaway who serves upon Defendant Joseph

Sandoval the following continuing interrogatories which are to be answered separately, under

oath, in writing, and within the time required by law by serving a copy of said answers upon

counsel for the plaintiff within forty-five (45) days after service:

                                 Definitions, Notes, and Instructions

      A. As used herein "you", "your", and "Defendant" shall mean the Defendant, as well as:
         Defendant's counsel, agents, masters, servants, associates, employees, representatives,
         private investigators, insurers, and others who are or have been in possession of, or who
         may have obtained, information for or on Defendant's behalf.

      B. As used herein "physical evidence" and "document" shall mean each and every tangible
         item and/or document, whether or not in your possession or under your immediate
         control, relating to or pertaining to the subject matter of this lawsuit and information
         sought in this discovery without limitation including but not limited to: all written,
         printed, recorded, or typed records, reports, proposals, drafts, papers, contracts,
         documents, books, ledgers, letters, statements of witnesses, statements of person who
         were not witnesses but who have information relating to the occurrence which is the
         subject matter of this lawsuit, notes, accounting records, logs, memoranda, minutes,
         statistical compilations, summaries, work sheets, insurance policies, films, photographs,
         videotapes, audio recordings, drawings, computer discs, computer tapes,
         computer/electronically stored information, lists, correspondence, posters, and print outs,
         as well as, all file copies and other copies, no matter how or by whom prepared and all
         drafts in connection with such documents and "physical evidence" whether used or not.
  Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 17 of 144




    C. If an entire interrogatory cannot be answered because the complete answer is not known,
       so state and answer the part known. Similarly, if you allege a portion of an interrogatory
       objectionable, so state and answer to the extent that such interrogatory is not alleged
       objectionable.

    D. With regard to any alleged objections to an interrogatory, the objector shall state the
       reasons for the objections with the grounds for the objection being stated with specificity.
       Any ground not stated in a timely objection is waived unless the party's failure to object
       is excused by the Court for good cause shown.

    E. If you claim that any piece of physical evidence which you are requested to identify or
       any information you are requested to give in response to these interrogatories is protected
       by privilege (attorney-client, work product, or otherwise), or withheld for any reason
       whatsoever, please identify for each item of physical evidence by stating: the date the
       item was created; the type of item (letter, photo, receipt, chart, report, etc.); the
       creator/author of the item; each recipient and/or possessor of the item; general subject
       matter of the item; and the basis for your claim of privilege or for otherwise withholding
       such item of and/or information about physical evidence.

    F. Each of the following interrogatories shall be deemed continuing in the manner provided
       by law. Defendant is requested (1) to seasonably supplement your responses if you, your
       agent, or your attorney, directly or indirectly, obtain further information relevant to the
       interrogatories propounded herein, and (2) to amend any prior response if you, your
       agent, or your attorney subsequently learn that although correctly made, the original
       response is no longer true and circumstances are such that a failure to amend the response
       is, in substance, a knowing concealment.

                                                 INTERROGATORIES

    1. Please identify yourself by stating: your full legal name; any other names you are/have
         been known by (ex: nickname or maiden name); your date of birth; your current age;
         your current address; your address on February 6, 2020; your address on the date the
         Complaint of Damages in this matter was served; and the last four digits of your social
         security number.
    2. Please identify each relative by blood or marriage up to and through second cousins who
         reside in the county where this lawsuit has been filed and are eighteen (18) years of age
         or older by stating for each: full legal name; the relationship to you; current address; the
         elected government position each holds (if any); and where each is employed.
    3. Please identify your formal education by stating for each high school, college, university,
         seminar, technical / vocational school, professional course, and other education / training:




Plaintill's First Interrogatories to Defendant                                       Page 2
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 18 of 144




         the name of each educating entity; address of each educating entity; title of course taken;
         degree or certification obtained; dates of attendance; and the date of completion.
    4. Please identify your employment history for the previous five years by stating for each
         employer during that time: the employer's name; business address and location where
         you worked (if different); dates of employment; job title; reason for your change of
         employment (ex: fired/promoted); and your duties.
    5. Please identify any current driver's license you possess, as well as, any license you
         possessed on February 6, 2020, by stating: the state issuing; license number; the class; the
         date obtained; and any restrictions, suspensions, or revocations.
    6, Please identify your history with regard to all wrecks in which you were driving which
         occurred within ten years before or after your wreck occurring on February 6, 2020, by
         stating for each wreck: the date; the city, county, and state of occurrence; the responding
         law enforcement department; whether anyone was injured; and whether you made any
         insurance claim for any injuries sustained or if such a claim was made against you.
    7. Please identify your criminal history with regard to each criminal offense (including all
         warnings, traffic/ordinance violations, arrests, and criminal charges of any kind) for
         which you were arrested, cited, or charged by stating for each: the date; the responsible
         law enforcement department; the city, county, and state of occurrence; the nature of each
         offense; the court of each legal proceeding; your plea; whether any transcript of the legal
         proceeding was made; and the final disposition of each offense. (Please note that this
         request does include any criminal offense arising from you• wreck occurring on February
         6, 2020.)
    8. Please identify your legal proceeding history regarding each other legal proceeding you
         have been a party to by stating: the type of each proceeding (ex: bankruptcy, divorce,
         civil lawsuit); the subject matter of each proceeding; your role/position in each
         proceeding; the date each proceeding was initiated; the court of each proceeding; the
         county and state in which the legal proceeding was filed; the name and address of the
         other party(ies) to each proceeding; and the final disposition of each proceeding.
    9. Please identify your cell/mobile/smart phone information for every such phone you
         possessed or used within one month before and after your wreck occurring on February 6,
         2020, by stating the phone number, the company providing the phone service, the




Plaintiff's First Interrogatories to Defendant                                       Page I3
  Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 19 of 144




         name(s) the phone account is listed under, the billing address the account is listed under,
         and whether such phone was with you at the time of the wreck.
    10. Please identify any person who witnessed the wreck on February 6, 2020 or arrived at the
         scene by stating for each person: full legal name; any other names each is/have been
         known by; date of birth; current address; phone number; email address; employer;
         whether you knew the person prior to the wreck; whether he/she has given a
         written/recorded statement; and the subject matter each witnessed,
    11. Please identify any person having any knowledge whatsoever about the event(s)
         described in the Complaint for Damages in this case by stating for each person: full legal
         name; any other names each is/have been known by (ex: nickname, maiden name); date
         of birth; current age; current address; phone number; email address; employer; whether
         you knew the person prior to the wreck; whether he/she has given a written/recorded
         statement; and the subject matter each witnessed.
    12. Please identify any person who you intend to call as an expert witness at the trial of this
         case by stating for each person: full legal name; name and address of his/her
         employer/organization; phone number; the field/subject matter he/she is to be offered as
         an expert; a summary of his/her qualifications within the alleged expert's field; the
         substance of the opinions to which he/she is expected to testify; and a summary of the
         grounds of each opinion to be given by the expert.
    13. Please identify any liability insurance coverage which may be liable to satisfy part or all
         of any judgment which may be entered in the above-captioned case, or to indemnify or
         reimburse for payments made to satisfy such judgment by stating for each: the name of
         the company; the policy number; the policy limits of the liability coverage; and the
         named insured(s) under each policy.
    14. Please state whether any insurance company has denied coverage or has agreed to defend
         this lawsuit under a reservation of rights, and, if so, please state the basis for which such
         coverage was denied or such reservation of rights was issued by the company.
    15. Please identify any physical evidence (including any maps, pictures, diagrams,
         photographs, videotapes, drawings, depictions, measurements, visual aids, physical
         objects, recordings, or demonstrative material) of the wreck, the vehicles, the scene of the
         wreck, or the persons involved in the wreck, which is in your, your agents', or your
         attorneys' possession by stating for each: the type of item; the subject matter of the item;


Plaintiff's First interrogatories to Defendant                                        Page 1 4
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 20 of 144




         the date the item was taken or made; the name and address of the person(s) who took or
         made the item; and the present location of the item, (Please note that if a work-product or
         attorney client privilege objection is asserted, we specifically request a privilege log
         identifying the allegedly privileged item(s).)
    16. Please identify the owner(s) of the vehicle you were occupying during your wreck of
         February 6, 2020, by stating for each owner (whether person or business): the name of
         any registered title owner; the address of that owner; your relationship to that owner; the
         number of times that owner has allowed you to use the vehicle in the twelve (12) months
         prior to the wreck; how the driver came to possess the vehicle from that owner on the day
         of the wreck; and whether that owner lcnew of any offenses listed in your response to
         Interrogatory No. 6 above, if any, prior to this wreck.
    17. Please identify the purpose of your driving during which your wreck occurred on
         February 6, 2020, by stating: the location and address of where you were driving from;
         the location and address of where you were driving to; and the reason you were driving
         from one location to the next,
    18, Please state how the wreck at issue in this matter occurred including: the direction of the
         vehicles; whether you saw the plaintiff's vehicle prior to the collision; the lane in which
         each vehicle was traveling; and any action taken by you to avoid the collision.
    19. Please identify whether you consumed any alcoholic beverages, prescription medication,
         or other drugs of whatever kind for twenty four (24) hours immediately preceding your
         wreck on February 6, 2020, by stating for each substance consumed: the type and
         quantity of the substance consumed; the location and address where the substance was
         consumed; the approximate time of consumption; and the name and address of any
         person present during the consumption.
    20. Please identify whether you were on the job, working, or doing an errand for some other
         person/entity at the time of the wreck by stating: the full legal name of such
         person/entity; the address of such person/entity; the task/assignment being performed by
         you; the supervisor or individual that requested you perform such task/assignment; and
         the compensation or benefit provided in exchange for your performance.
    21. Please identify any injuries you sustained in your wreck occurring on February 6, 2020,
         by stating for each: the area of your body injured; the name, business, and address of any




Plaintiff's First Interrogatories to Defendant                                      Page 15
  Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 21 of 144




         medical provider from whom you received treatment; and the date of your first and last
         treatment.
    22. Please identify whether you believe any person or entity, other than yourself, contributed
         to causing your wreck occurring on February 6, 2020, by stating for each such person:
         full legal name; address; each act or omission by that person that you feel contributed to
         causing the wreck
    23. Please identify whether you believe any weather/lighting condition or mechanical
         defect/malfunction contributed to causing your wreck occurring on February 6, 2020 by
         stating for each such contributor: the type condition, defect, or malfunction; when you
         first became aware of such; how such was discovered; how long such existed prior to the
         wreck; and how such contributed to causing the wreck.
    24, Please identify every fact that supports each affirmative defense that you raise in the
         above-captioned matter.
    25. Please identify all admissions you contend were made by stating with regard to each: the
         fact admitted; who admitted it; when the admission was made; and the identity and
         contact information of any witness to the admission.
    26, Please identify all other tangible and/or documentary physical evidence not already stated
         in your responses to these interrogatories which are relevant to any facts, issues, or
         contentions pertaining to the subject matter of the above-captioned case, by stating for
         each: the type of item; the subject matter of the item; the date the item was taken or
         made; the name and address of the person(s) who took or made the item; and the present
         location of the item. (Please note that if a work-product or attorney client privilege
         objection is asserted, we specifically request a privilege log identifying the allegedly
         privileged item(s).)
    27. Please verify your responses to these interrogatories.
                                      lin Y
         Respectfully submitted this /U day of August, 2021.

GARY 0. BRUCE, P.C.
912 Second Avenue
Columbus, GA 31091                                       Raton Snellings
Telephone: (706) 596-1446                            Georgia Bar No. 532402
Facsimile: (706) 596-8627                            Attorneyfor Plaintiff




Plaintiff's First Interrogatories to Defendant                                      Pagel6
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 22 of 144



                                                                                         EFILED IN OFFICE
                                                                                      CLERK OF STATE COURT
                                                                                    MUSCOGEE COUNTY, GEORGIA
                                                                                   SC2021CV001049
                     IN THE STATE COURT OF MUSCOGEE COUNTY
                                STATE OF GEORGIA                                     AUG 10, 2021 09:06 AM

 CHEYANN CALLAWAY,                                                                              mtmc.    a . o
                                                                                                     gon County,
                                                                                                                   Clerkjin



                  Plaintiff,
                                                       CIVIL ACTION FILE NUMBER
 v.

 JOSEPH SANDOVAL,

                   Defendant.



      PLAINTIFF'S FIRST CONTINUING INTERROGATORIES TO STATE FARM
                MUTUAL AUTOMOBILE INSURANCE COMPANY


       COMES NOW, Cheyann Callaway, Plaintiff in the above-styled action and serves these

Interrogatories upon the above-named Underinsured Motorist Carrier "State Farm Mutual

Automobile Insurance Company" as an opposite party and requests that they be fully answered

in writing and under oath within forty-five (45) days of the date of service. These Interrogatories

are served pursuant to the Georgia Civil Practice Act and more specifically to the provisions of

O.C.G.A. §§ 9-11-26 and 9-11-33. These Interrogatories shall be deemed continuing and you

are required to supplement or amend any prior response if the person or entity to whom these

Interrogatories are addressed ascertains any change, different or added fact, condition or

circumstances, or there be any other witness(es) or evidence. Each Interrogatory is addressed to

the personal knowledge of the Underinsured Motorist Carrier, as well as to the knowledge and

information of Underinsured Motorist Carrier's attorneys, investigators, agents and other

representatives. If Underinsured Motorist Carrier is unable to answer a question completely, the

question should be answered as fully as possible. When a question is directed to Underinsured

Motorist Carrier, the question is also directed to each of the aforementioned persons.
  Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 23 of 144




       You are requested not to respond to Interrogatories by referring to the responses to other

Interrogatories or by adoption, since some of the Interrogatories may be introduced into evidence

and should be, for this purpose, complete in themselves.

                                        DEFINITIONS

       As used herein, the terms listed below are defined as follows:

       1.     "Document" means every writing or record of every type and description that is

              or has been in your possession, control or custody or of which you have

              knowledge, including but not limited to, correspondence, memoranda, tapes,

              stenographic or handwritten notes, studies, publications, books, pamphlets,

              pictures, drawings and photographs, films, microfilms, fiche, microfiche, voice

              recordings, maps, reports, surveys, plats, minutes or statistical calculations.

       2.     "Person" means any natural person, corporation, partnership, proprietorship,

              association, organization or group of persons.

       3.     "Occurrence" refers to the collision made the basis of the Complaint.

       4.     "Identify" with respect to any "person" or any reference to stating the "identity"

              of any "person" means to provide the name, home address, telephone number,

              business name, business address and business telephone number of such person,

              and a description of each such person's connection with the events in question.

       5.     "Identify" with respect to any "document" or any reference to stating the

              "identification" of any "document" means to provide the title and date of each

              such document, the name and address of the party or parties responsible for the

               preparation of each such document, the name and address of the party who

               requested or required the preparation of the document or on whose behalf it was
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 24 of 144




               prepared, the name and address of the recipient or recipients of each such

               document, and the names and addresses of any and all persons who have custody

               or control of each such document, or copies thereof.

                                       PRIVILEGE LOG

       If you claim that any document which you are requested to identify, or any information

you are requested to give, in these interrogatories, is protected by any privilege (attorney-client,

work product doctrine, or otherwise), or withheld for any other reason whatsoever, please

identify for each said document the following:

               (a) Date the document was created (if known);

               (b) Type of document (letter, memorandum, report, photograph, chart, etc.)

               (c) Author of document;

               (d) Recipient of the document (including all copy recipients);

               (e) General subject matter of the document; and

               (f) The basis for your claim of privilege or for otherwise withholding such said

                   document.

                                     INTERROGATORIES

                                                 1.

       Identify all persons who have investigated the subject collision or discussed the subject

collision with Underinsured Motorist Carrier.

                                                 2.

        State the following information concerning any and all liability insurance, or

underinsured motorist insurance, including excess or umbrella coverage or coverage by any other

description, which does or may afford insurance coverage to the Plaintiff for the claims made in
  Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 25 of 144




this lawsuit:

                a)    Name of each insurance company issuing policy;

                b)    Applicable liability limits concerning each policy;

                c)    Names of all persons insured under each policy; and

                d)    Policy number of each policy.

                                                3.

        Please identify every person who has any information about how or why the collision

complained of in this case occurred, about who was at fault or in any way responsible for causing

this wreck, and about any other information pertaining to the issues of liability and/or damages in

this case. Please include a brief description of the nature of such person's knowledge. (For

example: eyewitness, investigating police officer, medical personnel, etc.)

                                                4.

        Please state whether any of the above witnesses, as may have been provided in your

response to Interrogatory No. 3 above, gave any statement(s) or account(s), either orally, in

writing, or recorded in any way, of his or her knowledge of any information relevant in this

lawsuit. If so, identify any witness(es) giving such statement(s) and provide an explanation of

the type statement(s) given (oral, written, recorded, etc.). Also, identify the taker and present

custodian of such statement(s).

                                                5.

        Please identify any and all investigators, mechanics, adjusters, claims representatives, or

experts who have investigated this collision, examined any of the vehicles involved, or who have

in any way investigated the claims made in this lawsuit on behalf of this Underinsured Motorist

Carrier or your attorneys.
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 26 of 144




                                                 6.

       Please identify any person that you expect to call as an expert witness, whether live, by

affidavit, or by deposition, in connection with any trial, hearing, or motion, as well as any other

evidentiary hearing in this action, and, separately for each expert:

               a)      Identify the subject matter of which he or she is expected to testify;

               b)      Identify the substance of the facts and opinions as to which he or she is

                       expected to testify;

               c)      Summarize the grounds for such opinions; and

               d)      Identify all documents and professional references upon which such

                       person may base his or her testimony and opinions.

                                                 7.

       Please list each act of negligence, contributory negligence, or comparative negligence

you contend Plaintiff or any other person did or failed to do which in any way contributed to

causing the subject occurrence and/or any of Plaintiff's injuries. Please supply any statutory

authority in support of these contentions,

                                                 8.

       Please state whether or not you, your attorneys, investigators, or other representatives

know of any photographs, still or motion pictures, plans, drawings, blueprints, sketches,

diagrams, computer simulations, or any other type demonstrative evidence concerning the

subject occurrence, the site of the subject occurrence, the vehicles involved, or which in any way

illustrate any facts relevant to the occurrence. As to each item, please state the following: the

nature of such item, how many of such items exist (for example, 15 photographs), the name,

address and employer of the person making or supplying such item, the identity of the person
  Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 27 of 144




who presently possesses such item.

                                                    9.

       Please state whether or not an accident/incident report was made by you, as Underinsured

Motorist Carrier, or any of your representatives in connection with the subject occurrence, and if

so, the place where such report is located.

                                                   10.

       Please identify all persons who are supplying information to respond to these

Intermgatories and to Plaintiff's Request for Production of Documents to this Underinsured

Motorist Carrier.

                                                   11.

       Identify each document which supports or otherwise relates to your responses to any of

these Interrogatories or to any of your contentions asserted in your answer to Plaintiff's

Complaint, stating as to each such document the response(s) and/or contention(s) which it

supports or to which it otherwise relates.

                                                   12.

       Please detail the factual and legal basis for each defense pled in your Answer.


                                         Viv
       Respectfully submitted this )0          day of August, 2021.



GARY 0. BRUCE, P.C.
912 Second Avenue                                             andon Snellings
Columbus, Georgia 31901                                  Georgia Bar No. 532402
Phone: (706) 596-1446                                    Attorneyfor Plaintiff
Fax: (706) 596-8627
E-mail: brancloilPgarybrucelaw.net
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 28 of 144



                                                                                            EFILED IN OFFICE
                                                                                          CLERK OF STATE COURT
                                                                                        MUSCOGEE COUNTY, GEORGIA
                                                                                        SC2021CV001049
                      IN THE STATE COURT OF MUSCOGEE COUNTY
                                 STATE OF GEORGIA                                        AUG 10, 2021 09:06 AM


 CHEYANN CALLAWAY,                                                                                   —Dm 'Ott, F. rurt , 614,
                                                                                                  Muscogee County, Cinorj.



                   Plaintiff,
                                                          CIVIL ACTION FILE NUMBER
 v.

 JOSEPH SANDOVAL,

                   Defendant



            NOTICE OF UNINSURED/UNDERINSURED MOTORIST CLAIM


TO:    STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY
       Through its Registered Agent:
       Corporation Service Company
       2 Sun Court, Suite 400
       Peachtree Corners, GA 30092

       You are hereby notified that Defendant in the above stated action is an uninsured/undeiinsured
motorist as defined by the laws of the State of Georgia and, in the event Plaintiff obtains a judgment
against Defendant, Plaintiff will seek to collect the judgment from State Farm Mutual Automobile
Insurance Company under the uninsured/underinsured motorist provisions of all applicable policies,
including but not limited to policies, 913859011, 919427711C, 936939411B, 775848511B,
775848411C, 963163611, and 775848311A. The declaration page(s) for these policies is attached
hereto as Exhibit "A".

       Respectfully submitted this /0      day of August, 2021.

                                                                    ••"`"         "."


                                                                     ---.--   •
GARY O. BRUCE, P.C.
912 Second Avenue                                          nc on Snellings
Columbus, Georgia 31901                              Georgia Bar No, 532402
Phone: (706) 596-1446                                Attorneyfor Plaintiff
Fax: (706) 596-8627
E-mail: brandon®garybrucelaw.net
      Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 29 of 144




        State Farm*                                           Confirmation of Coverage
                                                                                                                          11-C881-4L4
                                                                                                                           Claim Number
This policy Is issued by:
         State Farm Mutual Automobile Insurance Company
         State Farm County Mutual Insurance Company of Texas
0        State Farm Fire and Casualty Company
0        State Farm Lloyds
❑        State Farm Indemnity Company
❑        State Farm Guaranty Insurance Company
❑        State Farm Florida Insurance Company

         (Write In the name of the appropriate State Farm® affiliate)


This certifies that policy number 913859011, covering a(n) 1988 Ford E150, 1FOKE30G1JHB78698, was issued to Brooks. Mary W &
Timothy D & Callaway, Roslin and was in effect on the accident date of February 6. 2020, The coverages and limits of liability for this
policy on that date were:

A 50/100150,C 5,000,1)500,5500,H,R1 80%/1000,U 50/100/50

A    Liability: Bodily injury each person / Bodily Injury each accident / Property Damage each accident or Single Limit
B    Property Damage Liability
C    Medical Payments Coverage
D    Comprehensive Coverage
F    Funeral Expense
•    Collision
H    Emergency Road Service
L    Physical Damage
M    Coverage Package
N    Personal Property Protection
P    Personal Injury Protection
R    Rental Coverage
S    Death
U    Uninsured Motor Vehicle: Bodily Injury each person I Bodily Injury each accident! Property Damage each accident
U    Uninsured Motor Vehicle (Reduced By At-Fault Liability Limits): Bodily Injury each person / Bodily Injury each accident /
     Property Damage each accident Georgia
UE   Uninsured Motor Vehicle (Added to At-Fault Liability Limits): Bodily Injury each person / Bodily Injury each accident / Properly
     Damage each accident Georgia
UNOC Use of Non Owned Cars
W    Underinsured Motor Vehicle: Bodily Injury each person / Bodily Injury each accident! Property Damage each accident
Z    Loss of Earnings

This document is issued as a matter of Information only and confers no rights upon the document holder. This document
does not amend, extend, or alter the coverage, terms, exclusions, conditions, or other provisions afforded by the policies
referenced herein.


                                                                                             (
                                                                        Claim Team Manager




Page 1 of 1
4/11/2017
      Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 30 of 144




 aStateFarms                                                  Confirmation of Coverage
                                                                                                                         11-C881-4L4
                                                                                                                          Claim Number
This policy is issued by:

O        State Farm Mutual Automobile Insurance Company
         State Farm County Mutual Insurance Company of Texas
O        State Farm Fire and Casualty Company
O        State Farm Lloyds
O        State Farm Indemnity Company
O        State Farm Guaranty Insurance Company
O        State Farm Florida Insurance Company
O
         (Write In the name of the appropriate State Farm° affiliate)


This certifies that policy number 919427711C, covering a(n) 2007 Chrysler 300 Touring, 2C3KA536671-1692674, was issued to
Callaway, Cheyann & Brooks, Mary and was In effect on the accident date of February 6, 2020, The coverages and limits of liability for
this policy on that date were:

A 25/50/25,D500,6500,H,R1130%/1000,U 25/50/25

A    Liability: Bodily Injury each person / Bodily Injury each accident / Property Damage each accident or Single Limit
B    Property Damage Liability
C    Medical Payments Coverage
•    Comprehensive Coverage
F    Funeral Expense
•    Collision
H    Emergency Road Service
L    Physical Damage
M    Coverage Package
N    Personal Property Protection
P    Personal Injury Protection
R    Rental Coverage
S    Death
U    Uninsured Motor Vehicle: Bodily Injury each person / Bodily Injury each accident / Property Damage each accident
U    Uninsured Motor Vehicle (Reduced By Al-Fault Liability Limits): Bodily Injury each person I Bodily Injury each accident /
     Property Damage each accident Georgia
UE   Uninsured Motor Vehicle (Added to At-Fault Liability Limits): Bodily Injury each person / Bodily Injury each accident / Property
     Damage each accident Georgia
UNOC Use of Non Owned Cars
W    Underinsured Motor Vehicle: Bodily Injury each person / Bodily Injury each accident Property Damage each accident
Z    Loss of Earnings

This document is issued as a matter of Information only and confers no rights upon the document holder. This document
does not amend, extend, or alter the coverage, terms, exclusions, conditions, or other provisions afforded by the policies
referenced herein.



                                                                        Claim Team Manager




Page 1 of 1
4/11/2017
      Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 31 of 144




    AoState Farms                                             Confirmation of Coverage
                                                                                                                            -C881-41L4
                                                                                                                           Claim Number
This policy is issued by:
NI       State Farm Mutual Automobile Insurance Company
O        State Farm County Mutual Insurance Company of Texas
D        State Farm Fire and Casualty Company
O        State Farm Lloyds
D        State Farm Indemnity Company
O        State Farm Guaranty Insurance Company
D        State Farm Florida Insurance Company
0
         (Write In the name of the appropriate State Fatmt affiliate)


This certifies that policy number 0369394118. covering a(n) 2013 Chevrolet Impala, 2G1WC5E32D1109404, was issued to Brooks,
Mary W & Williams, Michael and was in effect on the accident date of February 6,2020. The coverages and limits of liability for this
policy on that date were:

A 50/100/50,C 1,000,D500,G500,H,R1 80%/500,U 25/50/25

A    Liability: Bodily Injury each person / Bodily Injury each accident / Property Damage each accident or Single Limit
B    Property Damage Liability
C    Medical Payments Coverage
D    Comprehensive Coverage
F    Funeral Expense
G    Collision
H    Emergency Road Service
L    Physical Damage
M    Coverage Package
N    Personal Property Protection
P    Personal Injury Protection
R    Rental Coverage
S    Death
U    Uninsured Motor Vehicle: Bodily Injury each person / Bodily Injury each accident Property Damage each accident
U    Uninsured Motor Vehicle (Reduced By At-Fault Liability Limits): Bodily Injury each parson / Bodily Injury each accident /
     Property Damage each accident Georgia
UE   Uninsured Motor Vehicle (Added to At-Fault Liability Limits): Bodily Injury each person Bodily Injury each accident / Property
     Damage each accident Georgia
UNOC Use of Non Owned Cars
W    Underinsured Motor Vehicle: Bodily Injury each person Bodily Injury each accident / Property Damage each accident
Z    Loss of Earnings

This document is issued as a matter of Information only and confers no rights upon the document holder. This document
does not amend, extend, or alter the coverage, terms, exclusions, conditions, or other provisions afforded by the policies
referenced herein.



                                                                        Claim Team Manager   (




Page 1 of 1
4/11/2017
       Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 32 of 144




     cett,StateFarm°                                          Confirmation of Coverage
                                                                                                                        11.C8B1T 4L4
                                                                                                                         Claim Number
This policy is issued by:
❑        State Farm Mutual Automobile Insurance Company
❑        State Farm County Mutual Insurance Company of Texas
❑        State Farm Fire and Casualty Company
❑        State Farm Lloyds
❑        State Farm Indemnity Company
❑        State Farm Guaranty Insurance Company
❑        State Farm Florida Insurance Company
0
         (Write In the name of the appropriate State Famt® affiliate)


This certifies that policy number 7768485118, covering a(n) 2013 Mazda Mazda 3, JM1BL1 T8D1700670, was issued to Brooks, Mary
W & Timothy D & Callaway, Roslin and was in effect on the accident date of February 6, 2020. The coverages and limits of liability for
this policy on that date were:

A 50/100150,C 5,000,0500,G500,H,R1 80%/1000,U 50/100/50

A    Liability: Bodily Injury each person / Bodily Injury each accident / Property Damage each accident or Single Limit
B    Property Damage Liability
C    Medical Payments Coverage
D    Comprehensive Coverage
F    Funeral Expense
G    Collision
11   Emergency Road Service
L    Physical Damage
     Coverage Package
N    Personal Property Protection
P    Personal Injury Protection
R    Rental Coverage
S    Death
U    Uninsured Motor Vehicle: Bodily Injury each person / Bodily Injury each accident! Properly Damage each accident
U    Uninsured Motor Vehicle (Reduced By At-Fault Liability Limits): Bodily Injury each person / Bodily Injury each accident /
     Property Damage each accident Georgia
UE   Uninsured Motor Vehicle (Added to At-Fault Liability Limits): Bodily Injury each person / Bodily Injury each accident I Property
     Damage each accident Georgia
UNOC Use of Non Owned Cars
W    Underinsured Motor Vehicle: Bodily Injury each person Bodily Injury each accident / Property Damage each accident
•    Loss of Earnings

This document Is Issued as a matter of information only and confers no rights upon the document holder. This document
does not amend, extend, or alter the coverage, terms, exclusions, conditions, or other provisions afforded by the policies
referenced herein.


                                                                             0(
                                                                        Claim Team Manager




Page 1 or
4/11/2017
      Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 33 of 144




 a State Farm'                                                Confirmation of Coverage
                                                                                                                         11-C861-414
                                                                                                                          Claim Number
This policy is issued by:
O        State Farm Mutual Automobile Insurance Company
El       State Farm County Mutual Insurance Company of Texas
❑        State Farm Fire and Casualty Company
❑        State Farm Lloyds
ED       State Farm Indemnity Company
❑        State Farm Guaranty Insurance Company
O        State Farm Florida Insurance Company
0
         (Write in the name of the appropriate State Farm° affiliate)


This certifies that policy number 775848411C, covering a(n) 2015 Mercedes C300, 55SWF4JB3FU067913, was Issued to Brooks, Mary
W & Timothy D and was in effect on the accident date of February 6, 2020. The coverages and limits of liability for this policy on that
date were:

A 50/100/50,C 5,000,0500,0500,H,R1 80%/1000,U 50/100150

A    Liability: Bodily Injury each person / Bodily Injury each accident / Property Damage each accident or Single Limit
B    Property Damage Liability
C    Medical Payments Coverage
D    Comprehensive Coverage
F    Funeral Expense
G    Collision
11   Emergency Road Service
L    Physical Damage
M    Coverage Package
N    Personal Property Protection
•    Personal Injury Protection
R    Rental Coverage
S    Death
U    Uninsured Motor Vehicle: Bodily Injury each person / Bodily Injury each accident I Property Damage each accident
U    Uninsured Motor Vehicle (Reduced By Al-Fault Liability Limits): Bodily Injury each person / Bodily Injury each accident /
     Property Damage each accident Georgia
UE   Uninsured Motor Vehicle (Added to At-Fault Liability Limits): Bodily Injury each person I Bodily Injury each accident / Property
     Damage each accident Georgia
UNOC Use of Non Owned Cars
W    Underinsured Motor Vehicle: Bodily Injury each person I Bodily Injury each accident / Property Damage each accident
Z    Loss of Earnings

This document is Issued as a matter of information only and confers no rights upon the document holder. This document
does not amend, extend, or alter the coverage, terms, exclusions, conditions, or other provisions afforded by the policies
referenced herein.



                                                                        Claim Team Manager




Page 1 of t
4/11)2017
      Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 34 of 144




 a StateFarmc                                                 Confirmation of Coverage
                                                                                                                        11-C881-4L 4
                                                                                                                         Claim Number
This policy is Issued by:

fA       State Farm Mutual Automobile Insurance Company
         State Farm County Mutual Insurance Company of Texas
         State Farm Fire and Casualty Company
         State Farm Lloyds
         State Farm Indemnity Company
         State Farm Guaranty Insurance Company
0        State Farm Florida Insurance Company

         (Write in the name of the appropriate State Farms affiliate)


This certifies that policy number 963163611, covering a(n) 2019 Quality CA 5X8SA, 60ZZ1151XKN010465, was issued to Brooks, Mary
W 8 Timothy D and was in effect on the accident dale of February 6, 2020. The coverages and limits of liability for this policy on that
date were:

0250,G250

A    Liability: Bodily Injury each person / Bodily Injury each accident I Property Damage each accident or Single Limit
B    Property Damage Liability
C    Medical Payments Coverage
D    Comprehensive Coverage
F    Funeral Expense
•    Collision
H    Emergency Road Service
     Physical Damage
M    Coverage Package
N    Personal Property Protection
P    Personal Injury Protection
R    Rental Coverage
S    Death
U    Uninsured Motor Vehicle: Bodily Injury each person / Bodily Injury each accident / Property Damage each accident
U    Uninsured Motor Vehicle (Reduced By At-Fault Liability Limits): Bodily Injury each person / Bodily Injury each accident /
     Property Damage each accident Georgia
UE   Uninsured Motor Vehicle (Added to At-Fault Liability Limits): Bodily Injury each person I Bodily Injury each accident! Property
     Damage each accident Georgia
UNOC Use of Non Owned Cars
W    Underinsured Motor Vehicle: Bodily Injury each person / Bodily Injury each accident Property Damage each accident
•    Loss of Earnings

This document is issued as a matter of information only and confers no rights upon the document holder. This document
does not amend, extend, or alter the coverage, terms, exclusions, conditions, or other provisions afforded by the policies
referenced herein.


                                                                            f t/ R
                                                                        Clann Team Manager




Page 1 of 9
4/11/2017
      Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 35 of 144




 a StateFarm'                                                  Confirmation of Coverage
                                                                                                                           11-C881-4L4
                                                                                                                            Claim Number
This policy is issued by:
         State Farm Mutual Automobile Insurance Company
         State Farm County Mutual Insurance Company of Texas
❑        State Farm Fire and Casualty Company
0        State Farm Lloyds
         State Farm Indemnity Company
❑
         State Farm Guaranty Insurance Company
❑        State Farm Florida Insurance Company
❑
         (Write in the name of the appropriate State Farm." affiliate)


This certifies that policy number 775848311A, covering a(n) 2006 Chevrolet K1500, 1GCEK19Z06Z273015, was issued to Brooks,
Mary W & Timothy D and was in effect on the accident date of February 6, 2020. The coverages and limits of liability for this policy on
that date were:

A 50/100/50,C 5,000:0500.0500,H,U 50/100/50

A        Liability: Bodily Injury each person / Bodily Injury each accident / Property Damage each accident or Single Limit
B        Property Damage Liability
C        Medical Payments Coverage
•        Comprehensive Coverage
F        Funeral Expense
•        Collision
H        Emergency Road Service
L        Physical Damage
M        Coverage Package
N        Personal Property Protection
P        Personal Injury Protection
R        Rental Coverage
S        Death
U        Uninsured Motor Vehicle: Bodily Injury each person / Bodily Injury each accident / Property Damage each accident
U        Uninsured Motor Vehicle (Reduced By At-Fault Liability Limits): Bodily Injury each person / Bodily Injury each accident /
         Property Damage each accident Georgia
UE       Uninsured Motor Vehicle (Added to At-Fault liability Limits): Bodily Injury each person / Bodily Injury each accident / Property
         Damage each accident Georgia
UNOC     Use of Non Owned Cars
W        Underinsured Motor Vehicle: Bodily Injury each person / Bodily Injury each accident / Property Damage each accident
Z        Loss of Earnings

This document is issued as a matter of Information only and confers no rights upon the document holder. This document
does not amend, extend, or alter the coverage, terms, exclusions, conditions, or other provisions afforded by the policies
referenced herein.


                                                                         Jul      ( 14/       ((
                                                                         Claim Team Manager




Page 1 of 1
4/11/2017
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 36 of 144


                                                                                            W" EFILED IN OFFICE
                                                                                           CLERK OF STATE COURT
                                                                                         MUSCOGEE COUNTY, GEORGIA
                                                                                        SC2021CV001049
                        IN THE STATE COURT OF MUSCOGEE COUNTY
                                                                                           AUG 10, 2021 09:06 AM
                                   STATE OF GEORGIA
                                                                                             /asatilee6       .
 CHEYANN CALLAWAY,                                                                                             Da tells F. Forte, Cferk
                                                                                                          Muficogon County, Georgia



                     Plaintiff,
                                                              CIVIL ACTION FILE NUMBER
 v.

 JOSEPH SANDOVAL,

                      Defendant.



        PLAINTIFF'S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS TO
                                DEFENDANT


         COMES NOW, Cheyann Callaway, Plaintiff in the above-captioned case, and serves upon

Defendant, Joseph T. Sandoval, these requests for production of documents requiring defendant to

produce and permit plaintiff to inspect and copy the designated documents. The production,

inspection, copying, and all related acts shall take place at the offices of the attorneys for the

plaintiff, commencing at 10:00am, on the first business day following the forty-fifth (45th) day after

the date you are served with this Request for Production of Documents, or at any other date

convenient to counsel for all parties, and continuing for day to day thereafter until inspection,

copying, and related acts are completed by plaintiff.

                                   Definitions, Notes, and Instructions

      A. In the alternative, defendant may provide a true and accurate copy of the requested
         documents within forty-five (45) days after receipt of this Request for Production of
         Documents by mailing copies of the produced documents to the offices of the attorneys for
         the plaintiff.

      B. The Definitions, Notes, and Instructions depicted in plaintiffs interrogatories directed to this
         defendant are incorporated by reference and apply to the requested documents and physical
  Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 37 of 144




        evidence sought herein, specifically including those definitions of "you", "your", and
        "Defendant", as well as, "physical evidence".

    C. Again, as used herein "document" and "physical evidence" shall mean: each and every
       tangible item and/or document, whether or not in your possession or under your immediate
       control, relating to or pertaining to the subject matter of this lawsuit and information sought
       in this discovery without limitation including but not limited to: all written, printed,
       recorded, or typed records, reports, proposals, drafts, papers, contracts, documents, books,
       ledgers, letters, statements of witnesses, statements of person who were not witnesses but
       who have information relating to the occurrence which is the subject matter• of this lawsuit,
       notes, accounting records, logs, memoranda, minutes, statistical compilations, summaries,
       work sheets, insurance policies, films, photographs, videotapes, audio recordings, drawings,
       computer• discs, computer tapes, computer/electronically stored information, lists,
       correspondence, posters, and print outs, as well as, all file copies and other copies, no matter
       how or by whom prepared and all drafts in connection with such documents and "physical
       evidence" whether used or not.

    D. These Requests for Production of Documents are continuing in nature. Pursuant to 0.C.G.A.
       §9-11-26, you are required to amend and supplement your• responses promptly should you
       acquire any additional information or documentation, make any assumptions or contentions,
       or• reach any conclusions or opinions different from those encompassed within your•
       responses to these requests, and to the full extend that your responses are affected.

    E. These requests include documents and physical evidence in the possession, custody, or
       control of you, as well as: your agents; masters; servants; associates; employees; private
       investigators; insurers; representatives; any others who are or have been in possession of, or
       obtained information on your behalf; and unless privileged, your attorneys.

    F. These requests are intended to cover any document or physical evidence for the time period
       of the present going back five (5) years from the date of the filed Complaint in the above-
       captioned matter, unless otherwise specified in particular document. request.

    G. All documents and physical evidence produced pursuant to these requests shall be: organized
       and labeled to correspond to the separate numbered request; or• produced as they were kept in
       the usual course of business, if they were so kept.

    H. With regard to any audio, video, photographic, or digital physical evidence produced
       pursuant to these requests, please produce copies of both the original media format, as well
       as, any print outs, screenshots, negatives, color copies, transcripts, still frames, or other
       media variations. (For example, if a statement of plaintiff was recorded by audio, please
       produce a copy of both the audio recording, as well as, a written transcript of the recording.)
       With regard to the above described media, a digital copy either placed onto a CD is
       acceptable.




Plaintiff's First Request for Production of Documents to Defendant                              Page 12
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 38 of 144




   I. If defendant has possession, custody, or control of the originals of documents requested, then
      the originals and all non-identical copies shall be produced; if defendant does not have in
      possession, custody, or control the originals of the documents requested, then an identical
      copy or each original and any and all non-identical copies of each original shall be produced.

    J. In the event that any request is objected to as to form or substance, such is to be specifically
       stated to include all reasons therefore with explanation as to how the request is alleged to be
       objectionable.

   K. If the production of any document or physical evidence is withheld pursuant to an objection
      of privilege, defendant is required to provide, in lieu of production a "privilege log" with the
      following identifying information on each document: title; date created; author/creator;
      addressee; all copy addresses; a brief description of the document with sufficient specificity
      to identify its subject matter; the form of the document and any attachments; the present
      location of the document; and a statement of the factual and legal basis on which the
      privilege is claimed in sufficient detail so as to permit the Court to ascertain the validity of
      any such claim.

                                                REQUESTS
                                           Background Information

    I. Please produce a copy of each and every driver's license identified by you in response to

        Interrogatory No. 5 [Driver's License Identification].

    2. Please produce a copy of your driving record for the past seven (7) years. ha lieu of

         providing this document, you may sign the attached authorization so that plaintiff may obtain

         this information directly from the Department of Driver Services.

    3. Please produce a copy of each and every document related to or relied upon by you in

         identifying driving history in response to Interrogatory No. 6 [Driving History Identification].

    4. Please produce a copy of each and every traffic citation, and the disposition thereof, you have

         received in the last five (5) years, together with copies of each and every document you have

         received from any municipal, county, state, federal regulatory, or licensing agency, which

         relates in any way to your driving record and the privilege to operate motor vehicle at any

         time on public highways.




Plaintiff's First Request for Production of Documents to Defendant                                Page 13
  Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 39 of 144




    5. Please produce a copy of each and every criminal arrest or charge, and the disposition

        thereof, you have received hi the last ten (10) years, together with copies of each and every

        document you have received from any municipal, county, state, or federal entity which in any

        way relates to your arrests, charges, and the disposition thereof identified in response to

        Interrogatory No. 7 [Criminal History Identification].

    6. Please produce a copy of each and every document related to or relied upon by you in

        identifying your legal proceeding history in response to Interrogatory No. 8 [Legal

        Proceeding Identification].

    7. Please produce a copy of each and every document (such as a bill, log, or report) related to or

        relied upon by you in identifying your cell/mobile/smart phone information in response to

        Interrogatory No. 9 [Phone Identification].

                                                    Witnesses

    8. Please produce a copy of each and every statement of any party, as well as, each witness

        identified in your response to Interrogatories Nos. 10 [Scene Witnesses], 11 [General

        Witnesses], and 12 [Expert Witnesses], whether such is written, recorded, or a memorandum

        or notation of an oral statement.

    9. Please produce a copy of each and every document or report completed or made by each

        expert identified in response to Interrogatory No. 12 [Expert Witnesses], whether such is

        written, recorded, or a memorandum or notation of an oral statement including bills.

    10 Please produce a copy of each and every document or physical evidence you provided to or

        was relied upon by any expert identified in your response to Interrogatory No. 12 [Expert

         Witness], whether such is written, recorded, or a memorandum or notation of an oral

        statement.




Plaintiffs First Request for Production of Documents to Defendant                              Page I4
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 40 of 144




                                                  Miscellaneous

   11, Please produce a copy of each and every document policy of liability insurance coverage

        identified in your response to Interrogatory No. 13 [Insurance Policies], including for each

        policy: the entire policy with endorsements, addendums, or other attachments; the insurance

        binder; and the declarations page.

   12, Please produce a copy of each and every document related to or relied upon by you in

        identifying any reservation of rights in your response to Interrogatory No. 14 [Reservation of

        Rights], specifically including but not limited to: any reservation of rights letter; any

        application for insurance coverage; any denial of insurance coverage; any receipts for

        insurance premiums; any notices of cancellation, termination, or delinquency; any

        communication or correspondence between you and the insurer; and any communication

        between you and your insurance agent.

    13. Please produce a copy of each and every document which reflects, records, or evidences, in

        whole or in part, the scene/roadway of your wreck which is the subject matter of this lawsuit.

    14. Please produce a copy of each and every document related to or relied upon by you in

        identifying the vehicle ownership in response to Interrogatory No. 16 [Vehicle Ownership],

        specifically including but not limited to: title, registration, and tag receipt of the vehicle.

    15. Please produce a copy of each and every document exchanged between your insurer and

         every: plaintiff; defendant; insurer of the vehicle plaintiff occupied at the time of the wreck;

        and witness identified in response to Interrogatories Nos. 10 [Scene Witnesses], 11 [General

         Witnesses], and 12 [Expert Witnesses].

    16. Please produce a copy of each and every document which records, reflects, or otherwise

         evidences, in whole or in part, the plaintiff, specifically including but not limited to:




Plaintiff's First Request for Production of Documents to Defendant                                Page l5
  Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 41 of 144




         plaintiff's ability to work; plaintiff's injuries; plaintiff's physical condition; plaintiff's

        activities; plaintiffs employment; plaintiff's medical bills; plaintiff's income; plaintiffs

        driving history/record; plaintiff's insurance/claims history; plaintiff's legal proceeding

        history; plaintiff's criminal history; plaintiffs medical history; and any surveillance of

        plaintiff.

    17. Please produce a copy of each and every third-party claim for reimbursementby any entity or

        organization who claims an interest in the proceeds of any settlements for the incident which

        is the subject matter of this lawsuit.

                                                   The Wreck

    18. Please produce a copy of each and every document which records, reflects, or otherwise

        evidences, in whole or in part, any investigation by a governmental agency relating to your

        wreck which is the subject matter of this lawsuit.

    19. Please produce a copy of each and every document related to or relied upon by you in

        identifying any alcohol or drug in your response to Interrogatory No. 19 [Consumption

        Information], specifically including but not limited to every: receipt; label; bill; dosage

        instruction; and photo taken at the locution and tune of consumption.

    20. Please produce a copy of each and every document related to or relied upon by you in

        indentifying your job status in your response to Interrogatory No. 20 [Job Status

        Identification], specifically including but not limited to every: worker's compensation

        document; driver's log; payment; benefit; reimbursement; job order; job instruction; receipt;

        and compensation,

    21. Please produce a copy of each and every document related to or relied upon by you in

         identifying any weather condition or mechanical defect conlributingto this vvreek inresponse




Plaintiffs First Request for Production of Documents to Defendant                               Page 16
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 42 of 144




        to Interrogatory No. 23 [Weather/Mechanical Defect Identification], specifically including

        any maintenance, equipment, and repair records of any type concerning the vehicle you

        occupied at the time of the collision.

   22. Please produce a copy of each and every document which records, reflects, or otherwise

        evidences, in whole or in part, the property damage to the vehicles involved in your wreck

        which is the subject matter of this lawsuit, specifically including but not limited to: estimates,

        inspections, appraisals, photographs, reports, repairs, and invoices.

                                                     Defenses

   21 Please produce a copy of each and every document related to or relied upon by you in

        identifying each fact supporting an affirmative defense in your response to Interrogatory No.

        24 [Affirmative Defense Facts].

   24. Please produce a copy of each and every document related to or relied upon by you in

        denying the facts contained in the requests for admission directed to you in this matter.

   25. Please produce a copy of each and every document related to or relied upon by you in

        indentifying any admissions in your response to Interrogatory No, 26 [Admissions

        Identification].

    26. Please produce a copy of each and every document which records, reflects, or otherwise

        evidences, in whole or in part, any investigation conducted by you in the usual and ordinary

        course of business relating to your wreck which is the subject matter of this lawsuit.

    27. Please produce a copy of each and every document related to, relied on by, or identified by

        you in your responses to the interrogatories directed to you in this matter.




Plaintiffa First Request for Production of Documents to Defendant                                  Page 1 7
  Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 43 of 144




    28. Please produce copies of all documents, physical evidence, electronically-stored information,

        nod tangible things supporting ycnu claim or defenses in this matter, specifically including

        any which may be used for the pmpose of impeachment at trial.


        Respectfully submitted this /0            day of August, 2021.


GARY 0. BRUCE, P.C.
912 Second Avenue                                                                   _
Columbus, GA 31091                                             .-Blandon,Snellings
Telephone: (706) 596-1446                                     cleat& Bar No. 532402
Facsimile: (706) 596-8627                                     Attorneyfor Plaintiff




Plaint:Vs First Request for Production of Documents to Defending                              Page 18
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 44 of 144




                                       Georgia Department of Driver Services
                                         Cadaver Service, Licensing and Records Division
                                                        P.O. Box 80447
                                                   Conyers, Georgia 30013

                           REQUEST FOR MOTOR VEll l                      XI: REPORT (MYR)


   El I am requesting my own Georgia MVR. (Complete Sections 1, 8, and 4)

   0    I am requesting a Georgia MVR of another individual. (Complete Sections 1, 2, 8, and 4)

                                              PLEASE PRINT LEGIBLY

    SECITO          —DRIV WINIjO                    Trio (niis .            ttymatoet7rivitii4nicord)
    Full Name
    (First Middle, Last
    Driver Date of Birth                                            Driver's License
          DD                                                        Number


    SECTION2 TIDED PARTYREQUESTORINFORIVIATION- '
    Full Name
       'rot, Middle Last
    Finn Milne
    (if applicable)

    Address

    IitT)14EARTMENIA 4       st.V



    SECTIONI— rig W1016,                      ODE
    Please choose one of the following options:
    El    Three (3) year Georgia MVR ($6,00 fee)
    o     Seven (7) year Georgia MVR ($8.00 fee)
    P     Lifethne Georgie MVR ($8.00 fee)
    If you are requesting n Georgia MYR by mail, please include a bestows& sized self-addressed stamped envelope along with
    thls request and the required payment emoted. By nail, we accept personal checks, cashier's checks, money orders, and
    company checks.

    SECTION 4 — AUTHORIZATION TO-RELEASE RECORDOE DRIVER
    1 fader venally )1 law, I hereby      .    request release of my driving Armed; OR
    (Please check a eft)                  la consent to release of my driving reefed to the perm n and/or
                                               entity named In Section 2, in nee ounce with 0,C.G.A. §40-S-2.
    Signature of                                                                      Date
    Drivel,                                                                           (MMLDD-YY)



                                                                                                                  DOS.I8 (11/14)
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 45 of 144


                                                                                   EFILED IN OFFICE
                                                                                 CLERK OF STATE COURT
                                                                               MUSCOGEE COUNTY, GEORGIA
                                                                              SC2021CV001049
                        IN THE STATE COURT OF MUSCOGEE COUNTY
                                   STATE OF GEORGIA                             AUG 10, 2021 09:06 AM


CHEYANN CALLAWAY,                                                                             t5e ielle F. Fort, Clerk
                                                                                          Muscogee County, Gecugie
                                                                                                                         j




                Plaintiff,

v.

JOSEPH SANDOVAL,                                        CIVIL ACTION FILE NUMBER

                Defendant



          PLAINTIFF'S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS
     TO UM CARRIER STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY


       In compliance with O.C.G.A. §9-11-34, "State Farm Mutual Automobile Insurance

Company", the uninsured motorist carrier in connection with the above-styled civil action, is

required to produce and permit plaintiff to inspect and copy the designated documents. The

production, inspection, copying, and all related acts shall take place at the offices of the

attorneys for the plaintiff, commencing at 10:00 am, on the first business day following the

forty-fifth (45th) day after the date you are served with this Request for Production of

Documents and continuing from day to day thereafter until inspection, copying and related

acts are completed by plaintiff.

       State Farm Insurance Company is reminded ofthe duty to supplement the responses to

this Request for Production of Documents as required by O.C.G.A. § 9-11-26.

       The definitions included in the Interrogatories served on State Farm Insurance

Company are incorporated by reference and apply to the requested documents.

       In the alternative, State Farm Insurance Company may provide a true and accurate copy
  Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 46 of 144




of the requested documents within forty-fifth (45th) days after receipt of this Request for

Production of Documents by mailing copies of the produced documents to the offices of the

attorneys for the plaintiff.

                      IDENTIFICATION OF PRIVILEGED DOCUMENTS

       If the production of any document is withheld pursuant to a claim of a privilege, State

Farm Insurance Company is required to provide, in lieu of production, the following identifying

information on each such document; a) title; b) date; c) author; d) addressee; e) all copy

addresses; 0 a brief description of the document with sufficient specificity to reveal its subject

matter; g) the form of the document and any attachments; h) the present location of the

document; I) the identity of the person or persons who have custody, control, or possession of

the document; and j) a statement of the basis on which the privilege is claimed.

                                                1.

       Produce copies of any statements, including notes taken during telephone or in person

interviews, obtained by the uninsured or underinsured motorist carrier from anywitnesses or

any other individual (including but not limited to plaintiff(s) and defendant) pertaining to the

collision which is the subject matter of this lawsuit.

                                                 2.

        Produce copies of any photograph, videotape, or other reproduction in the possession

of this insurance carrier, its attorney, or any agent or investigator, relating to: (1) the scene of

the collision involving defendant and plaintiff which occurred on February 6, 2020; (2) the

vehicles involved in this collision; and (3) the parties.

                                                 3.

        Provide copies of all documents (photographs, moving pictures, or other tangible
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 47 of 144




evidence) which records, reflects, or otherwise evidences, in whole or in part, the damage to all

vehicles in the collision which occurred on February 6, 2020, including but not limited to

photographs of the vehicles, estimates and inspection reports, and repair invoices for parts

and labor which relate to any malfunction or repair of the vehicle (s).

                                               4.

       Please produce a complete and certified copy of all policies of automobile insurance (to

include the declarations pages) which do or may afford uninsured or underinsured motorist

insurance coverage to the plaintiff or any resident relative of its household as of February 6,

2020 which is the date of the subject collision. This Request includes primary insurance

coverage, excess insurance coverage, or any other type of automobile insurance coverage.

                                               J .


       Provide copies of all documents which record, reflect, or otherwise evidence, in whole

or in part, documents referred to, or in any way relied on, or identified, in your responses to

the First Interrogatories to Defendant.

                                               6.

       Produce copies of all documents which record, reflect, or otherwise evidence, in whole

or in part, any report or bill from any doctor, hospital, clinic, x-ray laboratory, chiropractor,

ambulance, or any other medical facility or medical source, which relate to plaintiff(s).

                                               7.

       Produce copies of all documents which record, reflect, or otherwise evidence, in whole

or in part, police reports, police investigations, accident reports, and any other investigations

of any kind conducted by a governmental agency of any kind relating to the collision which

occurred on February 6, 2020.
  Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 48 of 144




                                                 8.

       Produce copies of all documents which record, reflect, or otherwise evidence, in whole

or in part, any investigation conducted by you, or any agent of you, conducted in the usual and

ordinary course of business relating to the collision which occurred on February 6, 2020.

                                                 9.

       Produce copies of all documents which record, reflect, or otherwise evidence, in whole

or in part, any statement from any person claiming to have been in the sight, hearing or in the

approximate vicinity of the collision which occurred on February 6, 2020 between vehicles

driven by plaintiff and defendant

                                                10.

       Produce all documents which record, reflect, or otherwise evidence, in whole or in part,

any report or bill from any doctor, hospital, clinic, x-ray laboratory, chiropractor, ambulance,

or any other medical facility or medical source, which relate to injuries suffered by defendant

as a result of the collision which occurred on February 6, 2020.

                                                11.

       Produce copies of all documents which record, reflect, or otherwise evidence, in whole

or in part, any photographs, videotapes and surveillance of any kind which document the

physical abilities and activities of the plaintiff.

                                                 12.

        Produce copies of all documents which record, reflect, or otherwise evidence, in whole

or in part, any claim defendant has made for damages arising from the collision which is the

subject of this action.

                                                 13.
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 49 of 144




       Produce copies of all documents which record, reflect, or otherwise evidence, in whole

or in part, any communications of any kind with plaintiff.

                                              14.

       Produce copies of all documents which record, reflect, or otherwise evidence, in whole

or in part, plaintiffs ability to work including employment applications, lost time records, and

any documents of any kind from plaintiffs employer(s).



       Respectfully submitted this eday of August, 2021.



GARY 0. BRUCE, P.C.                                                           —11\
912 Second Avenue                                    Brandon-Shaffigi
Columbus, Georgia 31901                          'Georgia Bar No. 532402
Phone: (706) 596-1446                              Attorneyfor Platntyy
Fax: (706) 596-8627
E-mail: brandon@galybrucelaw.net
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 50 of 144


                                                                                           EFILED IN OFFICE
                                                                                      CLERK OF STATE COURT
                                                                                    MUSCOGEE COUNTY, GEORGIA
                                                                                    SC2021CV001049
                       IN THE STATE COURT OF MUSCOGEE COUNTY
                                  STATE OF GEORGIA                                      AUG 10, 2021 09:06 AM

                                                                                                                               .
 CHEYANN CALLAWAY,                                                                                  lioafilll“ F. Fir14, C:httk
                                                                                                 Muscogee Col wily. GlInroia



                    Plaintiff,
                                                            CIVIL ACTION FILE NUMBER
 v.

 JOSEPH SANDOVAL,

                     Defendant.



           PLAINTIFF'S FIRST REQUEST FOR ADMISSIONS TO DEFENDANT


         COMES NOW, Plaintiff Cheyann Callaway who serves upon Defendant Joseph

Sandoval, the following requests for admission requiring Defendant to admit the truth of the

separately listed matters of fact, and the genuineness of any attached documents, on the forty-

fifth (45th) day after service of this request. As required by statute, Defendant is required to

respond to this request in writing. Defendant is specifically reminded that the separately listed

statements of facts are deemed admitted unless, within forty-five (45) days after service of this

First Request for Admissions to Defendant, Defendant serves a written answer, or objection,

addressed to each fact.

                                            REQUESTS

      1. Please admit this Court has jurisdiction over this matter and Defendant.

      2. Please admit this Court is the proper venue for this matter.

      3. Please admit Defendant has been properly served with process in this matter.

      4. Please admit Defendant has been properly named in this matter.

      5. Please admit a collision occurred between Plaintiff and Defendant on February 6, 2020.
  Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 51 of 144




   6. Please admit Defendant caused the subject collision,

   7. Please admit Defendant was negligent in causing the subject collision.

   8. Please admit Plaintiff did not cause the subject collision.

   9. Please admit you do not contend Plaintiff negligently contributed to causing the subject

      collision.

   10. Please admit the subject collision was not caused by any individual or entity other than

      Defendant.

   11. Please admit your vehicle had no mechanical defect or failure contributing to causing the

      subject collision.

   12. Please admit no defects in the road or traffic control devices contributing to causing the

      subject collision.

   13. Please admit Plaintiff was injured in the subject collision.

                                   A Y'
      Respectfully submitted this /V day of August, 2021.


GARY 0. BRUCE, P.C.
912 Second Avenue
Columbus, Georgia 31901                              Georgia Bar No. 532402
Phone: (706) 596-1446                                Attorneyfor Plaintiff
Fax: (706) 596-8627
E-mail: brandon®garybrucelaw.net
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 52 of 144


                                                                                               EFILED IN OFFICE
                                                                                           CLERK OF STATE COURT
                                                                                         MUSCOGEE COUNTY, GEORGIA
                                                                                        SC2021CV001049
                         IN THE STATE COURT OF MUSCOGEE COUNTY
                                    STATE OF GEORGIA                                       AUG 10, 2021 09:06 AM

                                                                                                    A/
 CHEYANN CALLAWAY,                                                                                       Du :elle F. Forte, Clerk
                                                                                                      Muscogee County. Georgia



                      Plaintiff,                         *
                                                             CIVIL ACTION FILE NUMBER
 v.                                                      *
                                                         *
 JOSEPH SANDOVAL,                                        *

                       Defendant.                        *




  PLAINTIFF'S FIRST REQUESTS FOR ADMISSIONS TO STATE FARM MUTUAL
                   AUTOMOBILE INSURANCE COMPANY


        In compliance with O.C.G.A. §9-11-36, the Underinsured Motorist Carrier State Farm
Mutual Automobile Insurance Company is required to admit the truth of the separately listed
matters of fact, and the genuineness of the attached documents, on the forty-fifth (45th) day after
service of this request. As required by statute, the UM carrier is required to respond to this request in
writing.

      1. Please admit Defendant Sandoval caused this loss.

      2. Please admit you do not contend Plaintiff caused this loss.

      3. Please admit you possessed a copy of the Georgia Motor Vehicle Crash Report for this loss

         prior to this litigation.

      4. Please admit the Georgia Motor Vehicle Crash Report identifies Defendant Sandoval as

         contributing to the wreck, and identifies Plaintiff with no contribution to the wreck,

      5. Please admit Plaintiff was injured in this loss.

      6. Please admit you have been properly served within the statute of limitations for this loss.

      7. Please admit you are subject to the jurisdiction and venue of this Court.

      8. Please admit you issued policy numbers 913859011, 919427711C, 936939411B,




Plaintiff's First Request for Admissions to UM Carrier                                            Page I I
  Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 53 of 144




         775848511B, 775848411C, 963163611, and 775848311which were in effect at the time of

         this loss.

    9. Please admit policies 913859011, 919427711C, 93693941113, 775848511B, 775848411C,

         963163611, and 775848311covered the vehicle occupied by Plaintiff during this loss.

    10. Please admit Plaintiffs occupation of the covered vehicle during this loss qualified her as an

         insured under your policy.

    11, Please admit policies 913859011, 919427711C, 936939411B, 775848511B, 775848411C,

         963163611, and 775848311includes uninsured motorist coverage.

    12. Please admit uninsured motorist coverage is available to Plaintiff for this loss through your

         company.

    13. Please admit Plaintiff provided you reasonable notice of this loss prior to this litigation.

    14. Please admit prior to this litigation you did not identify to Plaintiff any coverage defense.

    15. Please admit prior to this litigation you did not identify to Plaintiff any policy exclusion.

    16. Please admit prior to this litigation you never provided Plaintiff any reservation of rights.

    17. Please admit prior to this litigation you never denied coverage to Plaintiff for this loss.


                                                  -
                                                  t
         Respectfully submitted this         /6       day of August 2021.



GARY 0. BRUCE, P.C.
912 Second Avenue                                              dorrStiollings
Columbus, Georgia 31901                                —Georgia Bar No. 532402
Phone: (706) 596-1446                                   Attorneyfor Plaintiff
Fax: (706) 596-8627
E-mail: brandon@garybrucelaw.net




Plaintiff's First Request for Admissions to UM Carrier                                          Page 12
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 54 of 144


                                                                                                       EFILED IN OFFICE
                    STATE COURT OF MUSCOGEE COUNTY                                             CLERK OF STATE COURT
                                                                                             MUSCOGEE COUNTY, GEORGIA
                            STATE OF GEORGIA
                                                                                            SC2021CV001049
                                                                                               AUG 10, 2021 09:06 AM


                                                                                                                 s mile F. Forte. Clerk
                                                                                                            Muscogee County. Georgia




                           CIVIL ACTION NUMBER SC2021CV001049
       Callaway, Cheyann

       PLAINTIFF
                                                  VS.
       Sandoval, Joseph

       DEFENDANT


                                               SUMMONS
       TO: SANDOVAL, JOSEPH

       You are hereby summoned and required to file with the Clerk of said court and serve upon the
       Plaintiffs attorney, whose name and address is:

                                 J. Brandon Sneffings
                                 Gary 0. Bruce, P.C.
                                 912 Second Avenue
                                 Columbus, Georgia 31901

       an answer to the complaint which is herewith served upon you, within 30 days after service of
       this summons upon you, exclusive of the day of service. If you fail to do so, judgment by
       default will be taken against you for the relief demanded in the complaint.

       This 10th day of August, 2021,
                                                        Clerk of State Court




                                                                         Dal lelle F. Fort6, Clerk
                                                                      Muscogee County, Georgia




                                                                                           Page 1 of 1
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 55 of 144


                                                                                                   EFILED IN OFFICE
                   STATE COURT OF MUSCOGEE COUNTY                                             CLERK OF STATE COURT
                                                                                            MUSCOGEE COUNTY, GEORGIA
                           STATE OF GEORGIA
                                                                                           SC2021CV001049
                                                                                              AUG 10, 2021 09:06 AM


                                                                                                            parboils F. Forte, Clerk
                                                                                                         Moneogee Co,rnly. Georgia




                          CIVIL ACTION NUMBER SC202ICV001049
      Callaway, Cheyann

      PLAINTIFF
                                                 VS.
      Sandoval, Joseph

      DEFENDANT


                                  SUMMONS
      TO: STATE FARM AUTOMOBILE INSURANCE COMPANY

      You are hereby summoned and required to file with the Clerk of said court and serve upon the
      Plaintiffs attorney, whose name and address is:

                                J. Brandon Spellings
                                Gary 0. Bruce, P.C.
                                912 Second Avenue
                                Columbus, Georgia 31901

      an answer to the complaint which is herewith served upon you, within 30 days after service of
      this summons upon you, exclusive of the day of service. If you fail to do so, judgment by
      default will be taken against you for the relief demanded in the complaint.

      This 10th day of August, 2021.
                                                       Clerk of State Court




                                                                        Da idle F. Forte, Clerk
                                                                     Muscogee County, Georgia




                                                                                           Page 1 of 1
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 56 of 144




                                                                                               EFILED IN OFFICE
                                                                                             CLERK OF STATE COURT
                                                                                           MUSCOGEE COUNTY, GEORGIA
                                                                                          SC2021CV001049
                           IN THE STATE COURT OF MUSCOGEE COUNTY
                                                                                            AUG 10, 2021 09:06 AM
                                      STATE OF GEORGIA
                                                                                                 k.ago
  CHEYANN CALLAWAY,                                                                                       Da tette F. Fon& CNA
                                                                                                       Moscow's County. Georgia



                        Plaintiff,
                                                              CIVIL ACTION FILE NUMBER
  v.

  JOSEPH SANDOVAL,

                        Defendant.




   PLAINTIFF'S FIRST REQUESTS FOR ADMISSIONS TO STATE FARM MUTUAL
                    AUTOMOBILE INSURANCE COMPANY


         In compliance with O.C.G.A. §9-11-36, the Underinsured Motorist Carrier State Farm
 Mutual Automobile Insurance Company is required to admit the truth of the separately listed
 matters of fact, and the genuineness of the attached documents, on the forty-fifth (45th) day after
 service of this request. As required by statute, the UM carrier is required to respond to this request in
 writing.

       1. Please admit Defendant Sandoval caused this loss.

       2. Please admit you do not contend Plaintiff caused this loss.

       3. Please admit you possessed a copy of the Georgia Motor Vehicle Crash Report for this loss

          prior to tins litigation.

       4. Please admit the Georgia Motor Vehicle Crash Report identifies Defendant Sandoval as

         • contributing to the wreck, and identifies Plaintiff with no contribution to the wreck.

       5. Please admit Plaintiff was injured in this loss.

       6. Please admit you have been properly served within the statute of limitations for this loss.

       7. Please admit you are subject to the jurisdiction and venue of this Court.

       8. Please admit you issued policy numbers 913859011, 919427711C, 936939411B,




 Plaintiff's First Request for Admissions to UM Carrier                                             Page 1
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 57 of 144




         775848511B, 775848411C, 963163611, and 775848311which were in effect at the time of

         this loss.

    9. Please admit policies 913859011, 9194277110, 936939411B, 775848511B, 775848411C,

         963163611, and 775848311covered the vehicle occupied by Plaintiff during this loss.

    10. Please admit Plaintiff's occupation of the covered vehicle during this loss qualified her as an

         insured under your policy.

    11. Please admit policies 913859011, 919427711C, 936939411B, 775848511B, 775848411C,

         963163611, and 775848311includes uninsured motorist coverage.

    12. Please admit uninsured motorist coverage is available to Plaintiff for this loss through your

         company.

    13. Please admit Plaintiff provided you reasonable notice of this loss prior to this litigation.

    14. Please admit prior to this litigation you did not identify to Plaintiff any coverage defense.

    15. Please admit prior to this litigation you did not identify to Plaintiff any policy exclusion.

    16. Please admit prior to this litigation you never provided Plaintiff any reservation of rights,

    17. Please admit prior to this litigation you never denied coverage to Plaintiff for this loss,



         Respectfully submitted this               day of August 2021.



GARY 0. BRUCE, P.C.
912 Second Avenue                                            gglon-Slidltings
Columbus, Georgia 31901                                  ieorgia Bar No. 532402
Phone: (706) 596-1446                                   Attorneyfor Plaintiff
Fax: (706) 596-8627
E-mail: brandon@garybrucelaw.net




Plaintiffs First Request for Admissions to UM Carrier                                           Page 1 2
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 58 of 144




                                                                                         • EFILED IN OFFICE
                                                                                         CLERK OF STATE COURT
                                                                                       MUSCOGEE COUNTY,GEORGIA

                       IN THE STATE COURT OF MUSCOGEE COUNTY
                                                                                     ,SC2021CV001049
                                  STATE OF GEORGIA                                         AUG 10, 2021 09:06 AM

  CHEYANN CALLAWAY,                                                                        --iBaKT—rldr----   „,, FOri:
                                                                                                                 F.      Clerk
                                                                                                      Muscogeo County. Georgia


                    Plaintiff,
                                                          CIVIL ACTION FILE NUMBER
  V.


  JOSEPH SANDOVAL,

                     Defendant.



       PLAINTIFF'S FIRST CONTINUING INTERROGATORIES TO STATE FARM
                 MUTUAL AUTOMOBILE INSURANCE COMPANY


        COMES NOW, Cheyann Callaway, Plaintiff in the above-styled action and serves these

 Interrogatories upon the above-named Underinsured Motorist Carrier "State Farm Mutual

 Automobile Insurance Company" as an opposite party and requests that they be filly answered

 in writing and under oath within forty-five (45) days of the date of service, These Intentgatorics

 are served pursuant to the Georgia Civil Practice Act and more specifically to The provisions of

 O.C,G:A. §§ 9-11-26 and 9-11-33. These Interrogatories shall be deemed continuing and you

 are required to supplement or amend any prior response if the person or entity to whom these

 Interrogatories are addressed ascertains any change, different or added fact, condition or

 circumstances, or there be any other witnesses) or evidence. Each Interrogatory is addressed to

 the personal knowledge of the Underinsured Motorist Carrier, as well as to the knowledge and

 information of Underinsured Motorist Carrier's attorneys, investigators, agents and other

 representatives. If Underinsured Motorist Carder is unable to answer a question completely, the

 question should be answered as fully as possible. When a question is directed to Underinsured

 Motorist Carrier, the question is also directed to each of the aforementioned persons..
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 59 of 144




       You are requested not to respond to Interrogatories by referring to the responses to other

Interrogatories or by adoption, since some of the Interrogatories may be introduced into evidence

and should be, for this purpose, complete in themselves.

                                         DEFINITIONS

       A•s used herein, the terms listed below are defined as follows:

       1.     "Document" means every writing or record of every type and description that is

              or has been in your possession, control or custody or of which you have

              knowledge, including but not limited to, correspondence, memoranda, tapes,

              stenographic or handwritten notes, studies, publications, books, pamphlets,

              pictures, drawings and photographs, films, microfilms, fiche, microfiche, voice

              recordings, maps, reports, surveys, plats, minutes or statistical calculations.

      2.      "Person" means any natural person, corporation, partnership, proprietorship,

              association, organization or group of persons.

      3.      "0 ectirron te," refers to the collision made the basis of the Complaint.

      4.      "Identify" with respect to any "person" or any reference to stating the "identity"

              of any "person" means to provide the name, home address, telephone number,

              business name, business address and business telephone number of such person,

              and a description of each such person's connection with the events in question.

      5.      "Identify" with respect to any "document" or any reference to stating the

              "identification" of any "document" means to provide the title and date of each

              such document, the name and address of the party or parties responsible for the

              preparation of each such document, the name and address of the party who

              requested or required the preparation of the document or on whose behalf it was
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 60 of 144




                prepared, the name and address of the recipient or recipients of each such

                document, and the names and addresses of any and all persons who have custody

                or control of each such document, or copies thereof.

                                        PRIVILEGE LOG

        If you claim that any document which you are requested to identify, or any information

 you are requested to give, in these interrogatories, is protected by any privilege (attorney-client,

 work product doctrine, or otherwise), or withheld for any other reason whatsoever, please

 identify for each said document the following:

                (a) Date the document was created (if known);

                (b) Type of document (letter, memorandum, report, photograph, chart, etc.)

                (c) Author of document;

                (d) Recipient of the document (including all copy recipients);

                (e) General subject matter of the document; and

                (f) The basis for your claim of privilege or for otherwise withholding such said

                    document.

                                     INTERROGATORIES

                                                  1.

        Identify all persons who have investigated the subject collision or discussed the subject

 collision with Underinsured Motorist Carrier.

                                                  2.

        State the following information concerning any and all liability insurance, or

 underinsured motorist insurance, including excess or umbrella coverage or coverage by any other

 description, which does or may afford insurance coverage to the Plaintiff for the claims made in
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 61 of 144




this lawsuit:

                a)     Name of each insurance company issuing policy;

                b)     Applicable liability limits concerning each policy;

                c)     Names of all persons insured under• each policy; and

                d)     Policy number of each policy.

                                                3,

        Please identify every person who has any information about how or why the collision

complained of in this case occurred, about who wag at fault or in any way responsible for causing

this wreck, and about any other information pertaining to the issues of liability and/or damages in

this case. Please include 'a brief description of the nature of such person's knowledge. (For

example: eyewitness, investigating police officer, medical personnel, etc.)

                                                4,

       Please state whether any of the above witnesses, as may have been provided in your

response to Interrogatory No. 3 above, gave any statement(s) or account(s), either orally, in

writing, or recorded in any way, of his or her knowledge of any information relevant in this

lawsuit•, If so, identify any witness(es) giving such statement(s) and provide an explanation of

the type statement(s) given (oral, written, recorded, etc,). Also, identify the taker and present

custodian of such statement(s)•



       Please identify any and all investigators, mechanics, adjusters, claims representatives, or

experts who have investigated this collision, examined any of the vehicles involved, or who have

in any way investigated the claims made in this lawsuit on behalf of this Underinsured Motorist

Carrier or your attorneys.
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 62 of 144




                                                  6.

         Please identify any person that you expect to call as an expert witness, whether live, by

 affidavit, or by deposition, in connection with any trial, hearing, or motion, as well as any other

 evidentiary hearing in this action, and, separately for each expert:

                a)      Identify the subject matter of which he or she is expected to testify;

                b)      Identify the substance of the facts and opinions as to which he     or   she is •

                        expected to testify;

                c)      Summarize the grounds for such opinions; and

                d)      Identify all documents and professional references upon which such

                        person may base his or her testimony and opinions.

                                                  7.

        Please list each act of negligence, contributory negligence, or comparative negligence

 you contend Plaintiff or any other person did or failed to do which in any way contributed to

 causing the subject occurrence and/or any of Plaintiff's injuries. Please supply any statutory

 authority in support of these contentions.

                                                  8.

        Please state whether or not you, your attorneys, investigators, or other representatives

 know of any photographs, still or motion pictures, plans, drawings, blueprints, sketches,

 diagrams, computer simulations, or any other type demonstrative evidence concerning the •

 subject occurrence, the site of the subject occurrence, the vehicles involved, or which in any way

 illustrate any facts relevant to the occurrence. As to each item, please state the following: the

 nature of such item, how many of such items exist (for example, 15 photographs), the name,

 address and employer of the person making or supplying such item, the identity of the person
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 63 of 144




who presently possesses such item.

                                                   9.

        Please state whether or not an accident/incident report was made by you, as Underinsured

Motorist Carrier, or any of your representatives in connection with the subject occurrence, and if

so, the place where such report is located.

                                                  10.

        Please identify all persons who are supplying information to respond to these

Interrogatories and to Plaintiff's Request for Production of Documents to this Underinsured

Motorist Cattier.



       Identify each document which supports or otherwise relates to your responses to any of

these Interrogatories or to any of your contentions asserted in your answer to Plaintiff's

Complaint, stating as to each such document the responsc(s) and/or contention(s) which it

supports or to which it otherwise relates.

                                                  12.

       Please detail the factual and legal basis for each defense pled in your Answer.


                                        tH

       Respectfully submitted this JO         day of August, 2021.



GARY O. BRUCE, P.C.                                                 _
912 Second Avenue                                                 Snellings
Columbus, Georgia 31901                                 Georgia Bar No. 532402
Phone: (706) 596-1446                                   Attorneyfor Plaintiff
Fax: (706) 596-8627
        brandon@garybrucelawmet
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 64 of 144




                                                                                      EFILED IN OFFICE
                                                                                   CLERK OF STATE COURT
                                                                                 MUSCOGEE COUNTY, GEORGIA
                                                                                SC2021CV001049
                         IN THE STATE COURT OF MUSCOGEE COUNTY
                                    STATE OF GEORGIA                              AUG 10, 2021 09:06 AM

                                                                                    )11,:*661 i t: :16
  CHEYANN CALLAWAY,                                                                         MusCogoo County, Ox,e9,:i



                 Plaintiff,

  v.

  JOSEPH SANDOVAL                                        CIVIL ACTION FILE NUMBER

                 Defendant.



            PLAINTIFF'S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS
       TO UM CARRIER STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY


        In compliance with O.C.G.A. §9-11-34, "State Farm Mutual Automobile Insurance

 Company",(the uninsured motorist carrier in connection with the above-styled civil action, is

 required to produce and permit plaintiff to inspect and copy the designated documents. The

 production, inspection, copying, and all related acts shall talce place at the offices of the

 attorneys for the plaintiff, commencing at 10:00 am, on the first business day following the

 forty-fifth (45th) day after the date you are served with this Request for Production of

 Documents and continuing from day to day thereafter until inspection, copying and related

acts are completed by plaintiff.

        State Farm Insurance Comp any is reminded of the duty to supplement the responses to

this Request for Production of Documents as required by 0.C.G.A. § 9-11-26,

        The definitions included in the Interrogatories served on State Farm Insurance

Company are incorporated by reference and apply to the requested documents.

        In the alternative, State Farm Insurance Company may provide a true and accurate copy
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 65 of 144




of the requested documents within forty-fifth (4594days after receipt of this Request for

Production of Documents by mailing copies of the produced documents to the offices of the

attorneys for the plaintiff.

                       IDENTIFICATION OF PRIVILEGED DOCUMENTS

        If the production of any document is withheld pursuant to a claim of a privilege, State

Farm Insurance Company is required to provide, inlieu of production, the following identifying

information on each such document; a) title; b) date; c) author; d) addressee; e) all copy

addresses; 0 a brief description of the document with sufficient specificity to reveal its subject

matter; g) the form of the document and any attachments; h) the present location of the

document; 1) the identity of the person or persons who have custody, control, or possession of

the document; and j) a statement of the basis on which the privilege is claimed.

                                                 1.

       Produce copies of any statements, including notes taken during telephone or in person

interviews, obtained by the uninsured or underinsured motorist carrier from any witnesses or

any other individual (including but not limited to plaintiff(s) and defendant) pertainingto the

collision which is the subject matter of this lawsuit

                                                 2.

       Produce copies of any photograph,videotape, or other reproduction in the possession

of this insurance carrier, its attorney, or any agent or investigator, relating to: (1) the scene of

the collision involving defendant and plaintiff which occurred on February 6, 2020; (2) the

vehicles involved in this collision; and (3) the parties.

                                                 3.

       Provide copies of all documents (photographs, moving pictures, or other tangible
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 66 of 144




 evidence] which records, reflects, or otherwise evidences, in whole or in part, the damage to all

 vehicles in the collision which occurred on February 6, 2020, including but not limited to

 photographs of the vehicles, estimates and inspection reports, and repair invoices for parts

 and labor which relate to any malfunction or repair of the vehicle(s).

                                                4.

        Please produce a complete and certified copy of all policies of automobile insurance (to

 include the declarations pages) which do or may afford uninsured or underinsured motorist

 insurance coverage to the plaintiff or any resident relative of its household as of February 6,

 2020 which is the date of the subject collision. This Request includes primary insurance

 coverage, excess insurance coverage, or any other type of automobile insurance coverage.

                                                5.

        Provide copies of all documents which record, reflect, or otherwise evidence, in whole

 or in part, documents referred to, or in any way relied on, or identified, in your responses to

 the First Interrogatories to Defendant.

                                                6,

        Produce copies of all documents which record, reflect, or otherwise evidence, in whole

 or in part, any report or bill from any doctor, hospital, clinic, x-ray laboratory, chiropractor,

 ambulance, or any other medical facility or medical source, which relate to plaintiff(s).

                                                7,

        Produce copies of all documents which record, reflect, or otherwise evidence, in whole

 or in part, police reports, police investigations, accident reports, and any other investigations

of any kind conducted by a governmental agency of any kind relating to the collision which

occurred on February 6, 2020.
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 67 of 144




                                                  B.

        Produce copies of all documents which record, reflect, or otherwise evidence, in whole

or in part, any investigation conducted byyou, or any agent of you, conducted in the usual and

ordinary course of business relating to the collision which occurred on February 6, 2020.

                                                  9.

        Produce copies of all documents which record, reflect, or otherwise evidence, in whole

or in part, any statement from any person claiming to have been in the sight, hearing or in the

approximate vicinity of the collision which occurred on February 6, 2020 between vehicles

driven by plaintiff and defendant.

                                                 10.

        Produce all documents which record, reflect, or otherwise evidence, in whole or in part,

any report or bill from any doctor, hospital, clinic, x-ray laboratory, chiropractor, ambulance,

or any other medical facility or medical source, which relate to injuries suffered by defendant

as a result of the collision which occurred on February 6, 2020.

                                                 11.

       Produce copies of all documents winch record, reflect, or otherwise evidence, in whole

or in part, any photographs, videotapes and surveillance of any kind which document the

physical abilities and activities of the plaintiff.

                                                 12.

       Produce copies of all documents which record, reflect, or otherwise evidence, in whole

or in part, any claim defendant has made for damages arising from the collision which is the

subject of this action,

                                                 13.
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 68 of 144




        Producecopies of all documents which record, reflect, or otherwise evidence, in whole

 or in part, any communications of any kind with plaintiff.

                                               14.

        Produce copies of all documents which record, reflect, or otherwise evidence, in whole

 or in part, plaintiffs ability to work including employment app lications,lost time records, and

 any documents of any kind from plaintiff's employer(s).



        Respectfully submitted this   Irday of August, 2021.


 GARY 0. BRUCE, P.C.
 912 Second Avenue                                   __—Brandrm-Siiiifings
 Columbus, Georgia 31901                              Georgia Bar No. 532402
 Phone: (706) 596-1446                                Attorneyfor Plaintiff
 Fax: (706) 596-8627
 E-mail: brandon@garybrucelaw.net
          Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 69 of 144




                                                                                                                         null ALL
                                                                                                     Transmittal Number: 23675327
Notice of Service of Process                                                                            Date Processed: 08/2412021

Primary Contact:            State Farm Enterprise SOP
                            Corporation Service Company- Wilmington, DELAWARE
                            251 Little Falls Dr
                            Wilmington, DE 19808-1674

Entity:                                       State Farm Mutual Automobile Insurance Company
                                              Entity ID Number 3461675
Entity Served:                                State Farm Mutual Automobile Insurance Company
Title of Action:                              Cheyann Callaway vs. Joseph Sandoval
Matter Name/ID:                               Cheyann Callaway vs. Joseph Sandoval (11510253)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Contract
court/Agency:                                 Muscogee County State Court, GA
Case/Reference No:                            SC2021CV001049
Jurisdiction Served:                          Georgia
Date Served on CSC:                           08/24/2021
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Gary 0. Bruce, P.C.
                                              706-596-1446

Information contained on this transmittal form Is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                  To avoid potential delay, please do not send your response to CSC
                    251 Lithe Falls Drive, Wilmington, Delaware 19808.1674 (888) 690-2882 I sop@cscglobal.com
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 70 of 144




                                                                                                sr EFILED IN OFFICE
                     STATE COURT OF MUSCOGEE COUNTY                                             CLERK OF STATE COURT
                                                                                              MUSCOGEE COUNTY, GEORGIA
                             STATE OF 'GEORGIA                                               SC2021CV001049
                                                                                                AUG 10, 2021 09:06 AM

                                                                                                               F? tt
                                                                                                               latkr:
                                                                                                           mfleosejsouit



                            CIVIL ACTION NUMBER SC202 I CV001049
        Callaway, Cheyann

        PLAINTIFF
                                                   VS.
        Sandoval, Joseph

        DEFENDANT


                                    SUMMONS
        TO: STATE FARM AUTOMOBILE INSURANCE COMPANY

        You are hereby summoned and required to file with the Cleric of said court and serve upon the
        Plaintiffs attorney, whok name and address

                                  J. Brandon Snellings
                                  Gary O. Bruce, P.C.
                                  912 Second Avenue
                                  Columbus, Georgia 31901

        an answer to the complaint which is herewith served upon you, within 30 days after service of
        this sunutions upon you, exclusive of the day of service. If you Pail to do so; judgment by
        &fang Will be taken against you for the relief demanded in the complaint.

        This 10th (Huy of August, 2021.
                                                         Clerk of State Court




                                                                          Danielle F. Forte, Clerk
                                                                       Muscogee County, Georgia




                                                                                             Page I of I
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 71 of 144




                                                                                          EFILED IN OFFICE
                                                                                       CLERK OF STATE COURT
                                                                                     MUSCOGEE COUNTY, GEORGIA
                                                                                     SC2021CV001049
                         IN THE STATE COURT OF MUSCOGEE COUNTY
                                         STATE OF GEORGIA.                               AUG 10, 2021 09:06 AM

                                                                                          Da-116
  CHEYANN CALLAWAY,                                                                                            Font., (Ank
                                                                                                   Mustageo County, Georgia


                      Plaintiff,
                                                             CIVIL ACTION FILE NUMBER
  V.                                                 IR


  JOSEPH SANDOVAL,

                       Defendant,




            PLAINTIFF'S FIRST REQUEST FOR ADMISSIONS TO DEFENDANT


           COMES NOW, Plaintiff Cheyann Callaway who serves upon Defendant Joseph

 Sandoval, the following requests for admission requiring Defendant to admit the truth of the

 separately listed matters of fact, and the genuineness of any attached documents, on the forty-

 fifth (45') day after service of this request. As required by statute, Defendant is required to

 respond to this request in writing. Defendant is specifically reminded that the separately listed

 statements of facts are deemed admitted unless, within forty-five (45) days after service of this

 First Request for Admissions to Defendant, Defendant serves a written answer, or objection,

 addressed to each fact.

                                             REQUESTS

        . Please admit this Court has jurisdiction over this matter and Defendant.

       2. Please admit this Court is the proper venue for this matter.

       3. Please admit Defendant has been properly served with process in this matter.

       4. Please admit Defendant has been properly named in this matter.

       5. Please admit a collision occurred between Plaintiff and Defendant on February 6, 2020,
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 72 of 144




   6. Please admit Defendant caused 'the subject collision.

   7. Please admit Defendant was negligent in causing the subject collision,

   8. Please admit Plaintiff did not cause the subject collision.

   9. Please admit you do not contend Plaintiff negligently contributed to causing the subject

       collision.

   10. Please admit the subject collision was not caused by any individual or entity other than

       Defendant.

   11. Please admit your vehicle had no mechanical defect or failure contributing to causing the

      subject collision,

   12. Please admit no defects in the road or traffic control devices contributing to causing the

      subject collision.

   13. Please admit Plaintiff was injured in the subject collision.

                                       r
      Respectfully submitted this k        day of August, 2021.


GARY 0. BRUCE, P.C.
912 Second Avenue
Columbus, Georgia 31901                              Georgia Bar No. 532402
Phone: (706) 596-1446                                Attorneyfor Plaintiff
Fax: (706) 596-8627
        brandon@garybracelawmet
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 73 of 144




                                                                                                 EFILED IN OFFICE
                                                                                              CLERK OF STATE COURT
                                                                                            MUSCOGEE COUNTY, GEORGIA

                                                                                          SC2021CV001049
                          IN THE STATE COURT OF IvIUSCOGEE COUNTY
                                      STATE OF GEORGIA                                       AUG 10, 2021 09:06 AM

  CHEYANN CALLAWAY,                                                                                          :ontall°county,
                                                                                                                       F Fort Clerk
                                                                                                                             Georgia


                       Plaintiff,
                                                                CIVIL ACTION FILE NUMBER
  v.

  JOSEPH SANDOVAL,

                       Defendant,



          PLAINTIFF'S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS TO
                                  DEFENDANT


           COMES NOW, Cheyaun Callaway, Plaintiff in the above-captioned case, and serves upon

 Defendant, Joseph T. Sandoval, these requests for production of documents requiring defendant to

 produce and permit plaintiff to inspect and copy the designated documents. The production,

 inspection, copying, and all related acts shall take place at the offices of the attorneys for the

 plaintiff, commencing at I 0:00am, on the first business day following the forty-fifth (45111) day after

 the date you are served with this Request for Production of Documents, or at any other date

 convenient to counsel for all patties, and continuing for day to day thereafter until inspection,

 copying, and related acts are completed by plaintiff.

                                    Definitions, Notes, and Instructions

       A. In the alternative, defendant may provide a true and accurate copy of the requested
          documents within forty-five (45) days after receipt of this Request for Production of
          Documents by mailing copies of the produced documents to the offices of the attorneys for
          the plaintiff.

       B. The Definitions, Notes, and Instructions depicted in plaintiffs interrogatories directed to this
          defendant are incorporated by reference and apply to the requested documents and physical
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 74 of 144




          evidthee sought herein, specifically including those definitions of "you", "your          and
          "Defendant", as well as, "physical evidence".

     C. Again, as used herein "document" and "phySical evidence" shall mean: each and every
        tangible item and/or document, whether or not in your possession or under your immediate
        control, relating to or pertaining to the subject matter of this lawsuit and information sought
        in this discovery without limitation including but not limited to: all written, printed,
        recorded, or typed records, reports, proposals, drafts, papers, contracts, documents, books,
        ledgers, letters, statements of witnesses, statements of person who were not witnesses but
        who have information relating to the occurrence which is the subject matter of this lawsuit,
        notes, accounting records, logs, memoranda, minutes, statistical compilations, summaries,
        work sheets, insurance policies, films, photographs, videotapes, audio recordings, drawings,
        computer discs, computer tapes, computer'/electronically stored information, lists,
        correspondence, posters, and print outs, as well as, all file copies and other copies, no matter
        how or by whom prepared and all drafts in connection with such documents and "physical
        evidence" whether used or not.

     D. These Requests for Production ofDocuments are continuing innature. Pursuant to 0, C.G.A.
        §9-11-26, you are required to amend and supplement your responses promptly should you
        acquire any additional information or documentation, make any assumptions or contentions,
        or reach any conclusions or opinions different from those encompassed within your
        responses to these requests, and to the full extend that your responses are affected.

    E These requests include documents and physical evidence in the possession, custody, or
      control of you, as well as: your agents; masters; servants; associates; employees; private
      investigators; insurers; representatives; any others who are or have been in possession of, or
      obtained information on your behalf; and unless privileged, your attorneys.

    F. These requests are intended to cover any document or physical evidence for the time period
       of the present going back five (5) years from the date of the filed Complaint in the above-
       captioned matter, unless otherwise specified in particular document request.

    G. All documents and physical evidence produced pursuant to these requests shall be: organized "
       and labeled to correspond to the separate numbered request; or produced as they were kept in
       the usual course of business, if they were so kept.

    H. With regard to any audio, video, photographic, or digital physical evidence produced
       pursuant to these requests, please produce copies of both the original media format, as well
       as, any print outs, screcnshots, negatives, color copies, transcripts, still frames, or other
       media variations, (For example, if a statement of plaintiff was recorded by audio, please
       produce' copy of both the audio recording, as well as, a written transcript of the recording.)
       With regard to the above described media, a digital copy either placed onto a CD is
       acceptable.




Plain tilt's First Request for Production of Documents to Defendant                             Page 12
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 75 of 144




      I. If defendant has possession, custody, or control of the originals of documents requested, then
         the originals and all non-identical copies shall be produced; if defendant does not have in
         possession, custody, or control the originals of the documents requested, then an identical
         copy or each original and any and all non-identical copies of each original shall be produced.

      J. In the event that any request is objected to as to form or substance, such is to be specifically
         stated to include all reasons therefore with explanation as to how the request is alleged to be
         objectionable.

      IC. If the production of any document or physical evidence is withheld pursuant to an objection
          of privilege, defendant is required to provide, in lieu of production a "privilege log" with the
          following identifying information on each document: title; date created; author/creator;
          addressee; all copy addresses; a brief description of the document with sufficient specificity
          to identify its subject matter; the form of the document and any attachments; the present
          location of the document; and a statement of the factual and legal basis on which the
          privilege is claimed in sufficient detail so as to permit the Court to ascertain the validity of
          any such claim.

                                                  REQUESTS
                                             Background Information

       . Please produce a copy of each and every driver's license identified by you in response to

          Interrogatory No. 5 [Driver's License Identification].

     2. Please produce a copy of your driving record for the past seven (7) years. In lieu of

          providing this document, you may sign the attached authorization so that plaintiff may obtain

          this information directly from the Department of Driver Services.

     3. Please produce a copy of each and every document related to or elied upon by you in

          identifying driving history in response to InterrogatorytNo. 6 [Driving History Identification].

     4. Please produce a copy of each and every traffic citation, and the disposition thereof, you have

          received in the last five (5) years, together with copies of each and every document you have

          received from any municipal, county, state, federal regulatory, or licensing agency, which

          relates in any way to your driving record and the privilege to operate motor vehicle at any

          time on public highways.




 Plaintiff's First Rcqucst for Production of Documents to Defendant                                Page 13
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 76 of 144




     5. Please produce a copy of each and every criminal arrest or charge; and the disposition

          thereof; you have received in the last ten (10) years, together with copies of each and every

          document you have received from any municipal, county, state, or federal entity which in any

          way relates to your arrests, charges, and the disposition thereof identified in response to

          Interrogatory No. 7 [Criminal History Identification].

     6. Please produce a copy of each and every document related to or relied upon by you in

         identifying your legal proceeding history in response to Interrogatory No. 8 [Legal

         Proceeding Identification].

     7. Please produce a copy of each and every document (such as a bill, log, or report) related to or

         relied upon by you in identifying your cell/mobile/smart phone information in response to

         Interrogatory No,. 9 [Phone Identification].

                                                      Witnesses

    8. Please produce a copy of each and every statement of any party, as well as, each witness

         identified in your response to Interrogatories Nos: 10 [Scene Witnesses], 11 [General

         Witnesses], and 12 [Expert Witnesses], whether such is written, recorded, or a memorandum

         or notation of an oral statement.

    9. Please produce a copy of each and every document or report completed or made by each

         expert identified in response to Interrogatory No. 12 [Expert Witnesses], whether such is

         written, recorded, or a memorandum or notation of an oral statement including bills.

    10. Please produce a copy of each and every document or physical evidence you provided to or

         was relied upon by any expert identified in your response to Interrogatory No. 12 [Expert

         Witness], whether such is written, recorded, or a memorandum or notation of an oral

         statement.




Plaintiff's First Request for Production of Documents to Defendant                             Page ( 4
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 77 of 144




                                                    Miscellaneous •

     11. Please produce a copy of each and every document policy of liability insurance coverage

          identified in your response to Interrogatory No. 13 [Insurance Policies], including for each

          policy: the entire policy with endorsements, addendums, or other attachments; the insurance

          binder; and the declarations page.

     12. Please produce a copy of each and every document related to or relied upon by you in

          identifying any reservation of rights in your response to Interrogatory No. 14 [Reservation of

          Rights], specifically including but not limited to: any reservation of rights letter; any

          application for insurance coverage; any denial of insurance coverage; any receipts for

          insurance premiums; any notices of cancellation, termination, or delinquency; any

          communication or correspondence between you and the insurer; and, any communication

          between you and your insurance agent.

     13. Please produce a copy of each and every document which reflects, records, or evidences, in

          whole or in part, the scene/roadway of your wreck which is the subject matter of this lawsuit.

     14. Please produce a copy of each and every document related to or relied upon by you in

          identifying the vehicle ownership in response to InterrogatoryNo. 16 [Vehicle Ownership],

          specifically including but not limited to: title, registration, and tag receipt of the vehicle.

     15. Please produce a copy of each and every document exchanged between your insurer and

          every: plaintiff; defendant; insurer of the vehicle plaintiff occupied at the time of the wreck;

          and witness identified in response to Interrogatories Nos. 10 [Scene Witnesses], 11 [General

          Witnesses], and 12 [Expert Witnesses].

     16. Please produce a copy of each and every document which records, reflects, or otherwise

          evidences, in whole or in part, the plaintiff; specifically including but not limited to:




 Plaintiff's First Request for Production of Documents to Defendant                                 Page i 5
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 78 of 144




          plaintiffs ability to work; plaintiffs injnries; plaintiff's physical condition; plaintiffs

          activities; plaintiffs employment; plaintiffs medical bills; plaintiffs income; plaintiffs

          driving history/record; plaintiff's insurance/claims history; plaintiff's legal proceeding

          history; plaintiffs criminal history; plaintiffs medical history; and any surveillance of

         plaintiff.

     17. Please produce a copy of each and every third-party claim for reimbursement by any entity or

         organization who claims an interest in the proceeds of any settlements for the incident which

         is the subject matter of this lawsuit.

                                                     The Wreck

     18. Please produce a copy of each and every document which records, reflects, or otherwise

         evidences, in whole or in part, any investigation by a governmental agency relating to your

         wreck which is the subject matter of this lawsuit.

    19. Please produce a copy of each and every document related to or relied upon by you in

         identifying any alcohol or drug in your• response to Interrogatory No. 19 [Consumption

         Information], specifically including but not limited to every: receipt; label; bill; dosage

         instruction; and photo taken at the location and time of consumption.

    20. Please produce a copy of each and every document related to or relied upon by you in

         indentifying your job status in your response to Interrogatory No. 20 [Job Status

         Identification], specifically including but not limited to every: worker's compensation

         document; driver's log; payment; benefit; reimbursement; job order; job instruction; receipt;

         and compensation.

    21. Please produce a copy of each and every document related to or• relied upon by you in

         identifying any weather condition or mechanical defect contributing to this wreck in response




Plaintiff's First Request for Production of Documents to Defendant                             Page 16
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 79 of 144




           to Interrogatory No. 23 [Weather/Mechanical Defect Identification], specifically including

          any maintenance, equipment, and repair records of any type concerning the vehicle you

          occupied at the time of the collision.

      22. Please produce a copy of each and every dochment which records, reflects, or otherwise

          evidences, in whole or in part, the property damage to the vehicles involved in your wreck

          which is the subject matter of this lawsuit, specifically including but not limited to: estimates,

          inspections, appraisals, photographs, reports, repairs, and invoices.

                                                         Defenses

     21 Please produce a copy of each and every document related to or relied upon by you in

          identifying each fact supporting an affirmative defense in your response to Interrogatory No.

          24 [Affirmative Defense Pacts].

     24. Please produce a copy of each and every document related to or relied upon by you in

          denying the facts contained in the requests for admission directed to you in this matter.

     25. Please produce a copy of each and every document related to or relied upon by you in

          indentifying any admissions in your response to Interrogatory No. 26 [Admissions

          Identification].

     26. Please produce a copy of each and every document which records, reflects, or otherwise

          evidences, in whole or in part, any investigation conducted by you in the usual and ordinary

          course of business relating to your wreck which is the subject matter of this lawsuit.

     27. Please produce a copy of each and every document related to, relied on by, or identified by

          you in your responses to the interrogatories directed to you in this matter.




 Plaintiff's First Request for Production of Documents to I/clout:int                               Page I 7
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 80 of 144




     28. Please produce copies of all documents, physiCal evidence, electronically-stored information,

          and tangible things supporting your claim or defenses in this matter, specifically including

          any which may be used for the purpose of impeachment at trial.


          Respectfully submitted this           U    day of August, 2021,

                                                                            23, 77
GARY 0. BRUCE, P.C.
912 Second Avenue
Columbus, GA 31091                                           4...13Cattdon-Sncliiiigs
Telephone: (706) 596-1446                                „.." St corgra Bar No, 532402
Facsimile: (706) 596-8627                                 ---- Attorneyfor Plaintiff




Plaintiff's First Request for Production of Documents to Defendant                            Pagel 8
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 81 of 144




                                             Georgia Department of Driver Services
                                              Customer Service, lAccoslog and Records Division
                                                             P.O.,Dox 80447
                                                         Conyers, Georgia 30013

                                R. ROO EST FOR MOTOR VEDA OLE REPORT DAM

     •        am requesting my own Georgia MVR. (Complete Sections I, 3, and 4)

     ❑       I am requesting a Georgia MVR of another individual. (00molote Sections1, 2, 3, And 4)
                                                 PLEASE PRINT LEGIBLY

     ;$,MITLGOL.WPRIVER.MFQUIVIATIONXIILII$L0XiiilliyantittlItItiVing, r,q0nO1)
      Null Nome
      (First, Middle, Last)
      Driver Date of Birth.             1 Driver's License
      (Mild(DDNY)                         Number

     SECT)0192'#littitt*aitiMICE9pitgtensINVO .                                          TiON:r. .",-IV .
         leull,Name
         (First, Middle, Last)
         Hera Name
         (if applicable)

         Address
         (1O-LireM1 PITA,k14 c!N ,Yi


     WITON7g4n0,0;()SgititlitsVA
         Please -choose one of the following options:
         ❑     nreG(a) year Georgia MVR ($0.00 fee)
         •     Seven (7) year Georgia MVR ($8.09 fee)
         9     Lifetime Georgia MYR ($8.00 fee)
         llyatt are request ng a Geo rulti M YR by ionic plow Include a breinest stud seliaddressed.sfrapped envelope along with
         Ibis nnintstalni the repthvil payment amount: By mall, Ire ItECCI4 personal checks, COM1101an checks, money orders, as
         compoiw chew:.

             E-6110N4:401000.0114yatONSIOUMIL*114bElir4itlinividtm
         Under penalty of low, I hereby 0 request release ;Amy driving record; OR
         (Please cheek ewe)             LI consent to release of my delving °eon, to limo pent n andfor
                                           entity named in Section 2) in Accordance With
         Signature of                                                        Ditto
         Driver        j                                                     (MM-DD-VV)



                                                                                                                      DOS•15(11114)
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 82 of 144




                                                                                          4 EFILED IN OFFICE
                                                                                         CLERK OF STATE COURT
                                                                                       MUSCOGEE COUNTY, GEORGIA
                                                                                      SC2021CV001049
                       IN THE STATE COURT OF MUSCOGEE COUNTY
                                  STATE OF GEORGIA                                      AUG 10, 2021 09:06 AM

                                                                                          11;0                &CA_           .
  CHEYANN CALLAWAY,                                                                                           v. tuna,
                                                                                                          80 C't"V, 00,•fl,a


                    Plaintiff,
                                                            CIVIL ACTION FILE NUMBER
  v.

  JOSEPH SANDOVAL,                                *

                    Defendant.



             NOTICE OF UNINSURED/UNDERINSURED MOTORIST CLAIM


 TO:    STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY
        Through its Registered Agent:
        Corporation Service Company
        2 Sun Court, Suite 400
        Peachtree Corners, GA 30092

        You are hereby notified that Defendant in the above stated action is an uninsured/underinsured
 motorist as defined by the laws of the State of Georgia and, in the event Plaintiff obtains a judgment
 against Defendant, Plaintiff will seek to collect the judgment from State Farm Mutual Automobile
 Insurance Company under the uninsured/underinsured motorist provisions of all applicable policies,
 including but not limited to policies, 913859011, 9194277110, 936939411B, 7758485118,
 775848411C, 963163611, and 775848311A. The declaration page(s) for these policies is attached
 hereto as Exhibit "A".

        Respectfully submitted this /0— day of August, 2021.



 GARY 0. BRUCE, P.C.
 912 Second Avenue
 Columbus, Georgia 31901                           ---- Georgia Bar No. 532402
 Phone: (706) 596-1446                                  Attorneyfor Plaintiff
 Fax: (706) 596-8627
 E-mail: brandon@garybrucelaw.net
      Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 83 of 144




     AStateFarm                                                Confirmation of Coverage
                                                                                                                          11-C881-4L4
                                                                                                                           Claim Number
This policy Is Issued by:
[g]      State Farm Mutual Automobile Insurance Company
❑        State Farm County Mutual Insurance Company of Texas
❑        State Farm Fire and Casualty Company
❑        State Farm Lloyds
❑        State Farm Indemnity Company
❑        State Farm Guaranty Insurance Company
❑        State Farm Florida Insurance Company

          (Write in the name of the appropriate State Fame affiliate)

This certifies that policy number 913859011, covering a(n) 1988 Ford E150, 1PDKE30G1JHB78690, was issued to Brooks, Mary W &
Timothy D & Callaway, Roslin and was in effect on the accident date of February 6, 2020. The coverages and limits of liability for this
policy on that dale were:

A 50/100/50,0 5,000,0500,0500,H,R1 80%/1000,U 50/100/50

A    Liability: Bodily Injury each person / Bodily Injury each accident Property Damage each accident or Single Limit
B    Property Damage Liability
C    Medical Payments Coverage
D    Comprehensive Coverage
F    Funeral Expense
G    Collision
H    Emergency Road Service
L    Physical Damage           ._
RI   Coverage Package
•    Personal Property Protection
P    Personal Injury Protection
R    Rental Coverage
▪    Death
U    Uninsured Motor Vehicle: Bodily Injury each person / Bodily Injury each accident Property Damage each accident
U    Uninsured Motor Vehicle (Reduced By At-Fault Liability Limits): Bodily Injury each person / Bodily Injury each accident!
     Property Damage each accident Georgia
UE   Uninsured Motor Vehicle (Added to At-Fault Liability Limits): Bodily Injury each person / Bodily Injury each accident / Property
     Damage each accident Georgia
UNOC Use of Non Owned Cars
W    Underinsured Motor Vehicle: Bodily Injury each person I Bodily Injury each accident / Property Damage each accident
Z    Loss of Earnings

This document is issued as a matter of information only and confers no rights upon the document holder, This document
does not amend, extend, or alter the coverage, terms, exclusion; conditions, or other provisions afforded by the policies
referenced herein.


                                                                        L
                                                                        Claim Team Manager




Page 1 of 1
4111/2017
    Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 84 of 144




 (AStateramr                                                   Confirmation of Coverage
                                                                                                                         I 1-0881- /LAI
                                                                                                                           Claim Number
This policy Is issued by:
         State Farm Mutual Automobile Insurance Company
         State Farm County Mutual Insurance Company of Texas
         State Farm Fire and Casualty Company
0        State Farm Lloyds
❑        State Farm Indemnity Company
         State Farm Guaranty Insurance Company
0        State Farm Florida Insurance Company
0
         (Write In the name of the appropriate Stale Fannin affiliate)

This certifies that policy number 910427711C, covering a(n) 2007 Chrysler 300 Touring, 2C3ICA5366711092674, was issued to
Calloway, Cheyann & Brooks, Mary and was in effect on the accident date of February 6, 2020, The coverages and limits of liability for
this policy on that date were:

A 25/50/25,0500,6500,H,R1 80%/1000,U 25/50/25

A    Liability: Bodily Injury each person Bodily Injury each accident / Property Damage each accident or Single Limit
B    Property Damage Liability
C    Medical Payments Coverage
     Comprehensive Coverage
     Funeral Expense
     Collision
     Emergency Road Service
L    Physical Damage            -
M    Coverage Package
N    Personal Property Protection
     Personal injury Protection
R    Rental Coverage
S    Death
U    Uninsured Molar Vehicle: Badly Injury each person / Bodily Injury each accident / Property Damage each accident
U    Uninsured Molar Vehicle (Reduced By At-Fault Liability Limits): Bodily Injury each person / Bodily Injury each accident /
     Property Damage each accident Georgia
UE   Uninsured Motor Vehicle (Added to At-Fault Liability Limits): Bodily Injury each person / Bodily Injury each accident / Property
     Damage each accident Georgia
UNDC Use, of Non Owned Cars
W    Underinsured Motor Vehicle: Bodily Injury each person / Bodily Injury each accident / Property Damage each accident
     Loss of Earnings

This document is issued as a matter of Information only and centers no rights upon the document holder. This document
does not amend, extend, or alter the coverage, terms, exclusions, conditions, or other provisions afforded by the policies
referenced herein.


                                                                                          ( —)V      )
                                                                         Claim Team Manager




Page 1 of 1
411112017
     Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 85 of 144




     CtStateFartnv                                           Confirmation of Coverage
                                                                                                                           11-C1381-4L4
                                                                                                                            Claim Number
This policy is issued by:
❑        State Farm Mutual Automobile Insurance Company
❑        Slate Farm County Mutual Insurance Company of Texas
❑        State Farm Fire and Casualty Company
❑        State Farm Lloyds
LI       State Farm Indemnity Company
❑        State Farm Guaranty Insurance Company
❑        Slate Farm Florida Insurance Company

         (Mite in the name of the appropriate State Farm* affiliate)


This certifies that policy number 936939411B, covering a(n) 2013 Chevrolet Impala, 2G1WC5E32D1109404, was Issued to Brooks,
Mary W & Williams, Michael and was in effect on the accident date of February 6, 2020, The coverages and limits of liability for this
policy on that date were:

A 501100/50,0 1,000,D500,6500,H,R1 80%/500,U 25/50/25

A        Liability: Bodily Injury each person I Bodily Injury each accident Property Damage each accident or Single Limit
B        Property Damage Liability
C        Medical Payments Coverage
•        Comprehensive Coverage
F        Funeral Expense
G        Collision
H        Emergency Road Service
•        Physical Damage
•        Coverage Package
N        Personal Property Protection
P        Personal Injury Protection
•        Rental Coverage
S        Death
U        Uninsured Motor Vehicle: Bodily Injury each person / Bodily Injury each accident / Property Damage each accident
U        Uninsured Motor Vehicle (Reduced By At-Fault Liability Limits): Bodily Injury each person I Bodily Injury each accident /
         Properly Damage each accident Georgia
UE       Uninsured Molar Vehicle (Added to At-Fault Liability Limits): Bodily Injury each person / Bodily Injury each accident / Property
         Damage each accident Georgia
UNOC     Use of Non Owned Cars              •
W        Underinsured Motor Vehicle: Bodily Injury each person / Bodily Injury each accident / Property Damage each accident
Z        Loss of Earnings

This document is issued as a matter of information only and confers no rights upon the document holder. This document
does not amend, extend, or alter the coverage, terms, exclusions, conditions, or other provisions afforded by the policies
referenced herein.


                                                                       akin. Utc)
                                                                       Cfairn Team Manager




Page 1 of 1
4/11/2017
     Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 86 of 144




        StateFarm.                                            Confirmation of Coverage
                                                                                                                                        11-C881-4L4
                                                                                                                                         Claim Number
This policy Is issued by:
O        State Farm Mutual Automobile Insurance Company
O        State Farm County Mutual Insurance Company of Texas
El       State Farm Fire and Casualty Company
O        State Farm Lloyds
O        State Farm Indemnity Company
O        State Farm Guaranty Insurance Company
O        State Farm Florida Insurance Company
0
         (Write In the name of the appropriate Stale Famio affiliate)


This certifies that policy number 77502186119, covering a(n) 2013 Mazda Mazda 3,..IM1DLITF8D 1709670, was Issued to Brooks, Mary
W & Timothy D & Callaway, Roslin and was in effect on the accident date of February 6, 2020. The coverages and limits of liability for
this policy on that dale were:

A 50/100/50,C 5,000,D500,G500,H,R1 80%/1000,U 50/100/50

A        Liability: Bodily Injury each person / Bodily Injury each accident I Property Damage each accident or Single Limit
B        Property Damage Liability
C        Medical Payments Coverage
•        Comprehensive Coverage
F        Funeral Expense
G        Collision
11       Emergency Road Service
L        Physical Damage
M        Coverage Package
N        Personal Property Protection
P        Personal Injury Protection
R        Rental Coverage
S        Death
         Uninsured Motor Vehicle: Bodily Injury each person / Bodily Injury each accident / Property Damage each accident
U        Uninsured Motor Vehicle (Reduced By At-Fault Liability Limits): Bodily Injury each person / Bodily Injury each accident I
         Property Damage each accident Georgia
UE       Uninsured Motor Vehicle (Added to At-Fault Liability Limits): Bodily Injury each person / Bodily Injury each accident / Property
         Damage each accident Georgia
UNDO     Use of Non Owned Cars
W        Underinsured Motor Vehicle: Bodily Injury each person / Bodily Injury each accident I Properly Damage each accident
Z        Loss of Earnings

This document is issued as a matter of Information only and confers no rights upon the document holder. This document
does not amend, extend, or alter the coverage, terms, exclusions, conditions, or other provisions afforded by the policies
referenced herein.



                                                                        Claim Team Manager
                                                                                              1111!6tik
                                                                                                   t )



Page 1 of 1
4/11/2017

                                                               sbu      nrIflibiSieEta..attWi'Staaalfi2a2FaaNn:SSALS.2   i:aa/i;:i‘^'
    Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 87 of 144




 (3.)StateFartir                                              Confirmation of Coverage
                                                                                                                           11-0881-4L4
                                                                                                                            Claim Number
This policy Is issued by:

❑        State Farm Mutual Automobile Insurance Company
❑        State Farm County Mutual Insurance Company of Texas
❑        State Farm Fire and Casualty Company
❑        State Farm Lloyds
❑        State Farm Indemnity Company
❑        Stale Farm Guaranty Insurance Company
❑        stake Farm Florida Insurance Company
El
         (Write in the name of the appropriate Stew Farm(' affiliate)


This certifies that policy number 775848411C, covering a(n) 2015 Mercedes 0800, 55SWF4J83FU067613, was issued to Brooks, Mary
W & Timothy D and was in effect on the accident date of February 6, 2020. The coverages and limits of liability for this policy on th$
date were:

A 50/100/50,0 5,000,0500,0500,11,M 80%/1000,U 50/100/50

A        Liability; Bodily Injury each person / Bodily Injury each accident / Property Darnage each accident or Single Limit
•        Properly Damage Liability
C        Medical Payments Coverage
D        Comprehensive Coverage
F        Funeral Expense
G        Collision
H        Emergency Road Service
L        Physical Damage
M        Coverage Package
N        Personal Property Protection
P        Personal Injury Protection
R        Rental Coverage
S        Death                    •
U        Uninsured Motor Vehicle: Bodily Injury each person / Bodily Injury each accident / Property Damage each accident
U        Uninsured Motor Vehicle (Reduced fly At-Fault Liability Limits): Bodily Injury each person! Bodily Injury each accident /
         Property Damage each accident Georgia
UE       Uninsured Motor Vehicle (Added to At-Fault Liability Limits): Bodily Injury each person / Bodily Injury each accident / Property
         Damage each accident Georgia
UNOC     Use of Non Owned Cars
•        Underinsured Motor Vehicle: Bodily Injury each person / Bodily Injury each accident / Property Damage each accident
•        Loss of Earnings

This document Is Issued as a matter of Information only and coolies no rights upon the cluoutnent holder. This document
does not amend, extend, or alter the coverage, terms, exclusions, conditions, or other provisions afforded by the policies
referenced herein.


                                                                               YfeC ) blabL   ICL )
                                                                        Claim Team Manager




Page 1 of 1
4/11/2017
    Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 88 of 144




 (aStateFarmt                                                  Confirmation of Coverage
                                                                                                                        11-C681-4L4
                                                                                                                         Claim Number
This policy is issued by:
D           State Farm Mutual Automobile Insurance Company
0           State Farm County Mutual Insurance Company of Texas
0           State Farm Fire and Casualty Company
D           State Farm Lloyds
D           State Farm Indemnity Company
0           State Farm Guaranty Insurance Company
D           State Farm Florida Insurance Company

            (Write In the name of the aparepdate State Farm anklet())

This certifies that policy number 963163611, covering a(n) 2019 Quality CA 5X8SA, 513221151XI<N010465, was issued to Brooks, Mary
W & Timothy D and was In effect on the accident date of February 0, 2020. The coverages and limits of liability for this policy on that
date were:

0250,G250

A    Liability: Bodily Injury each person / Bodily Injury each accident / Property Damage each accident or Single Limit
B    Property Damage Liability
C    Medical Payments Coverage
❑    Comprehensive Coverage
•    Funeral Expense
G    Collision
•    Emergency Road Service
L    Physical Damage
     Coverage Package
N    Personal Property Protection
P    Personal Injury Protection
R    Rental Coverage
•    Death
U    Uninsured Motor Vehicle: Bodily Injury each person Bodily Injury each accident / Property Damage each accident
•    Uninsured Motor Vehicle (Reduced By RI-Fault Liability Limits): Bodily Injury each person / Bodily Injury each accident /
     Property Damage each accident Georgia
UE   Uninsured Motor Vehicle (Added to At-Fault Liability Limits): Bodily Injury each person / Bodily Injury each accident! Property
     DaMage each accident Georgia
UNOC Use of Non Owned Cars
W    Underinsured Motor Vehicle: Bodily Injury each person / Bodily Injury each accident / Property Damage each accident
Z    Loss of Earnings

This document is issued as a matter of information only and confers no rights upon the document holder, This document
does not amend, extend, or alter the coverage, terms, exclusions, conditions, or other provisions afforded by the policies
referenced herein.


                                                                           defi CTSIMU
                                                                        Claim Team Manager




Page 1 of
4/11/2017

                            Ar,..:ttiewervesnaneut-,:zr -
    Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 89 of 144




  caStateFarrn$                                               Confirmation of Coverage
                                                                                                                           11-C881-4L4
                                                                                                                            Claim Number
Thfs policy is issued by:
           ate Farm Mutual Automobile Insurance Company
         State Farm County Mutual Insurance Company of Texas
         State Farm Fire and Casualty Company
         State Farm Lloyds
         State Farm Indemnity Company
         State Farm Guaranty Insurance Company
         State Farm Florida Insurance Company

         (Write in the name of the appropriate Slate Farm° affiliate)


This cerlifies that policy number 775848311A, covering a(n) 2006 Chevrolet K1500,1°CDC:132062273015, was issued to Brooks,
Mary W & Timothy D and was in effect on the accident date of February 6. 2020. The coverages and limits of liability For this policy on
that date were:

A 50/100/50,C 5,000,13500,G500,1-1,D 50/100/50

A        Liability: Bodily Injury each person) Bodily Injury each accident I Properly Damage each accident or Single Limit
•        Properly Damage Liability
C        Medical Payments Coverage
•        Comprehensive Coverage
F        Funeral Expense
•        Collision
H        Emergency Road Service
L        Physical-Damage—                 -
M        Coverage Package
N        Personal Properly Protection
•        Personal Injury Protection
R        Rental Coverage
S        Death
U        Uninsured Motor Vehicle: Bodily Injury each person / Bodily Injury each accident / Property Damage each accident
U        Uninsured Motor Vehicle (Reduced By At-Fault Liability Limits): Bodily Injury each person / Bodily Injury each accident I
         Properly Damage each accident Georgia
UE       Uninsured Motor Vehicle (Added to At-Fault Liability Limits): Bodily Injury each person / Bodily Injury each accident / Property
         Damage each aceident Georgia
UNOC     Use of Non Owned Cars
W        Underinsured Motor Vehicle: Bodily Injury each person / Bodily Injury each accident / Property Damage each accident
2        Loss of Earnings

This document is issued as a matter of Information only and confers no rights upon the document holder. This document
does not amend, extend, or alter the coverage, terms, exclusions, conditions, or other provWions afforded by the policies
referenced herein.



                                                                        Claim Team Manager   (
                                                                                             2




Page 1 of 1
4/11/2017
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 90 of 144




                                                                                           EFILED IN OFFICE
                                                                                         CLERK OF STATE COURT
                                                                                       MUSCOGEE COUNTY, GEORGIA

                        IN THE STATE COURT OF MUSCOGEE COUNTY                         SC2021CV001049
                                   STATE OF GEORGIA                                     AUG 10, 2021 09:06 AM

  alEYANN CALLAWAY                                                                        Da,—:eel              l-Fort4, brut-
                                                                                                   MilsCogeo County, Goorgia

                      Plaintiff,
                                                           CIVIL ACTION FILE NUMBER
  v.

  JOSEPH SANDOVAL

                      Defendant.



        PLAINTIFF'S FIRST CONTINUING INTERROGATORIES TO DEFENDANT


          COMES NOW, Plaintiff Cheyann Callaway who serves upon Defendant Joseph

 Sandoval the following continuing interrogatories which are to be answered separately, under

- oath, in writing, and within the rime required by law by serving a copy of said answers upon

 counsel for the plaintiff within forty-five (45) days after service:

                                   Definitions, Notes, and Instructions

       A. As used herein "you", "your", and "Defendant" shall mean the Defendant, as well as:
          Defendant's counsel, agents, masters, servants, associates, employees, representatives,
          private investigators, insurers, and others who are or have been in possession of, or who
          may have obtained, information for or on Defendant's behalf.

       B. As used herein "physical evidence" and "document" shall mean each and every tangible
          item and/or document, whether or not in your possession or under your immediate
          control, relating to or pertaining to the subject matter of this lawsuit and information
          sought in this discovery without limitation including but not limited to: all written,
          printed, recorded, or typed records, reports, proposals, drafts, papers, contracts,
          documents, books, ledgers, letters, statements of witnesses, statements of person who
          were not witnesses but who have information relating to the occurrence which is the
          subject matter of this lawsuit, notes, accounting records, logs, memoranda, minutes,
          statistical compilations, summaries, work sheets, insurance policies, films, photographs,
          videotapes, audio recordings, drawings, computer discs, computer tapes,
          computer/electronically stored information, lists, correspondence, posters, and print outs,
          as well as, all file copies and other copies, no matter how or by whom prepared and all
          drafts in connection with such documents and "physical evidence" whether used or not.
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 91 of 144




     C. If an entire interrogatory cannot be answered becanSe the complete answer is not known,
        so state and answer the part known. Similarly,lf you allege a portion of an interrogatory
        objectionable, so state and answer to the extent that such interrogatory is not alleged
        objectionable.

     D. With regard to any alleged objections to an interrogatory, the objector shall state the
        reasons for the objections with the grounds for the objection being stated with specificity.
        Any ground not stated in a timely objection is waived unless the party's failure to object
        is excused by the Court for good cause shown.

     E. If you claim that any piece of physical evidence which you are requested to identify or
        any information you are requested to give in response to these interrogatories is protected
        by privilege (attorney-client, work product, or otherwise), or withheld for any reason
        whatsoever, please identify for each item of physical evidence by stating: the date the
        item was created; the type of item (letter, photo, receipt, chart, report, etc.); the
        creator/author of the item; each recipient and/or possessor of the item; general subject
        matter of the item; and the basis for your claim of privilege or for otherwise withholding
        such item of and/or information about physical evidence.

     F. Each of the following interrogatories shall be deemed continuing in the manner provided
        by law. Defendant is requested (1) to seasonably supplement your responses if you, your
        agent, or your attorney, directly or indirectly, obtain further information relevant to the
        interrogatories propounded herein, and (2) to amend any prior response if you, your
        agent, or your attorney subsequently learn that although correctly made, the original
        response is no longer true and circumstances are such that a failure to amend the response
        is, in substance, a knowing concealment.

                                                INTERROGATORIES

     1. Please identify yourself by stating: your full legal name; any other names you are/have
         been known by (ex: nickname or maiden name); your date of birth; your current age;
         your current address; your address on February 6, 2020; your address on the date the
         Complaint of Damages in this matter was served; and the last four digits of your social
         security number.
    2. Please identify each relative by blood or marriage up to and through second cousins who
         reside in the county where this lawsuit has been filed and are eighteen (18) years of age
         or older by stating for each: fill legal name; the relationship to you; current address; the
         elected government position each holds (if any); and where each is employed,
    3. Please identify your formal education by stating for each high school, college, university,
         seminar, technical / vocational school, professional course, and other education / training:




PlaintilPs First Interrogatories to ➢efendant                                        Pagel 2
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 92 of 144




          the name of each educating entity; address of each educating entity; title of course taken;
          degree or certification obtained; dates of attendance; and the date of completion.
     4. Please identify your employment history fbr the previous five years by stating for each
          employer during that time: the employer's name; business address and location where
          you worked (if different); dates of employment; job title; reason for your change of
          employment (ex: fired/promoted); and your duties.
     5. Please identify any current driver's license you possess, as well as, any license you
          possessed on February 6, 2020, by stating: the state issuing; license number; the class; the
          date obtained; and any restrictions, suspensions, or revocations,
     6. Please identify your history with regard to all wrecks in which you were driving which
          occurred within ten years before or after your wreck occurring on February 6, 2020, by
          stating for each wreck: the date; the city, county, and state of occurrence; the responding
          law enforcement department; whether anyone was injured; and whether you made any
          insurance claim for any injuries sustained or if such a claim was made against you.
     7. Please identify your criminal history with regard to each criminal offense (including all
          warnings, traffic/ordinance violations, masts; and criminal charges of any kind) for
          which you were arrested, cited, or charged by stating for each: the date; the responsible
          law enforcement department; the city, county, and state of occurrence; the nature of each
          offense; the court of each legal proceeding; your plea; whether any transcript of the legal
         proceeding was made; and the final disposition of each offense. (Please note that this
         request does include any criminal offense arising from your wreck occurring on February
         6, 2020.)
     8. Please identify your legal proceeding history regarding each other legal proceeding you
         have been a party to by stating: the type of each proceeding (ex: bankruptcy, divorce,
         civil lawsuit); the subject matter of each proceeding; your role/position in each
         proceeding; the date each proceeding was initiated; the court of each proceeding; the
         county and state in which the legal proceeding was filed; the name and address of the
         other party(ies) to each proceeding; and the final disposition of each proceeding.
    9.   Please    identify your cell/mobile/smart phone information for every such phone you
         possessed or used within one month before and after your wreck occurring on February 6,
         2020, by stating the phone number, the company providing the phone service, the




Plaintiff's First Interrogato ies to Defendant                                       Page 13
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 93 of 144




          name(s) the phone account is listed under, the   binitig address the account is listed under,
          and whether such phone was with you at the time of the wreck,
     10. Please identify any person who witnessed the wreck on February 6, 2020 or arrived at the
          scene by stating for each person: full legal name; any other names each is/have been
          known by; date of birth; current address; phone number; email address; employer;
          whether you knew the person prior to the wreck; whether he/she has given a
          written/recorded statement; and the subject matter each witnessed.
     11. Please identify any person having any knowledge whatsoever about the events)
          described in the Complaint for Damages in this case by stating for each person: full legal
          name; any other names each is/have been known by (ex: nickname, maiden name); date
          of birth; current age; current address; phone number; email address; employer; whether
         you knew the person prior to the wreck; whether he/she has given a written/recorded
         statement; and the subject matter each witnessed,
     12, Please identify any person who you intend to call as an expert witness at the trial of this
       . case by stating for each person: full legal name; name and address of his/her
         employer/organization; phone number; the field/subject matter he/she is to be offered as
         an expert; a summary of his/her qualifications within the alleged expert's field; the
         substance of the opinions to which he/she is expected to testify; and a summary of the
         grounds of each opinion to be given by the expert.
    13. Please identify any liability insurance coverage which may be liable to satisfy part or all
         of any judgment which may be entered in the above-captioned case, or to indemnify or
         reimburse for payments made to satisfy such judgment by stating for each: the name of
         the company; the policy number; the policy limits of the liability coverage; and the
         named insured(s) under each policy.
    14, Please state whether any insurance company has denied coverage or has agreed to defend
         this lawsuit under a reservation of rights, and, if so, please state the basis for which such
         coverage was denied or such reservation of rights was issued by the company.
    15. Please identify any physical evidence (including any maps, pictures, diagrams,
         photographs, videotapes, drawings, depictions, measurements, visual aids, physical
         objects, recordings, or demonstrative material) of the wreck, the vehicles, the scene of the
         wreck, or the persons involved in the wreck, which is in your, your agents', or your
         attorneys' possession by stating for each: the type of item; the subject matter• of the item;


Plaintiff's Pirst tnterrogatm'ies to Defendant                                        Page ( 4
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 94 of 144




          the date the item was taken ormade;the name and address of the person(s) who took or
          made the item; and the present location of the item, (Please note that if a work-product or
          attorney client privilege objection is asserted, we specifically request a privilege log
          identifying the allegedly privileged item(s).)
     16. Please identify the owner(s) of the vehicle you were occupying during your wreck of
          February 6, 2020, by stating for each owner (whether person or business): the name of
          any registered title owner; the address of that owner; your relationship to that owner; the
          number of times that owner has allowed you to use the vehicle in the twelve (12) months
          prior' to the wreck; how the driver came to possess the vehicle from that owner on the day
          of the wreck; and whether that owner knew of any offenses listed in your response to
          Interrogatory No. 6 above, if any, prior to this wreck.
     17, Please identify the purpose of your driving during which your wreck occurred on
          February 6, 2020, by stating: the location and address of where you were driving from;
          the location and address of where you were driving to; and the reason you were driving
          from one location to the next.
     18. Please state how the wreck at issue in this matter occurred including: the direction of the
          vehicles; whether you saw the plaintiff's vehicle prior to the collision; the lane in which
          each vehicle was traveling; and any action taken by you to avoid the collision.
     19. Please identify whether you consumed any alcoholic beverages, prescription medication,
          or other drugs of whatever kind for twenty four (24) hours immediately preceding your
          wreck on February 6, 2020, by stating for each substance consumed: the type and
          quantity of the substance consumed; the location and address where the substance was
          consumed; the approximate time of consumption; and the name and address of any
          person present during the consumption.
     20. Please identify whether you were on the job, working, or doing an errand for some other
          person/entity at the time of the wreck by stating: the full legal name of such
          person/entity; the address of such person/entity; the tasldassignment being performed by
          you; the supervisor or individual that requested you perform such task/assignment; and
          the compensation or benefit provided in exchange for your performance.
     21. Please identify any injuries you sustained in your wreck occurring on February 6, 2020,
          by stating for each: the area of your body injured; the name, business, and address of any




 Plaintifrs First Interrogatories to Defendant                                       Page 15
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 95 of 144




          medical provider from whom you redaiVecrtreatment; and the date of your first and last
          treatment.
     22. Please identify whether you believe any person or entity, other than yourself, contributed
          to causing your wreck occurring on February 6, 2020, by stating for each such person:
          full legal name; address; each act or omission by that person that you feel contributed to
          causing the wreck
     23. Please identify whether you believe any weather/lighting condition or mechanical
          defect/malfunction contributed to causing your wreck occurring on February 6, 2020 by
         stating for each such contributor: the type condition, defect, or malfunction; when you
         first became aware of such; how such was discovered; how long such existed prior to the
         wreck; and how such contributed to causing the wreck,
     24. Please identify every fact that supports each affirmative defense that you raise in the
         above-captioned matter.
     25. Please identify all admissions you contend were made by stating with regard to each: the
         fact admitted; who admitted it; when the admission was made; and the identity and
         contact information of any witness to the admission.
    26. Please identify all other tangible and/ox documentary physical evidence not already stated
         in your responses to these interrogatories which are relevant to any facts, issues, or
         contentions pertaining to the subject matter of the above-captioned case, by stating for
         each: the type of item; the subject matter of the item; the date the item was taken or
         made; the name and address of the nerson(s) who took or made the item; and the present
         location of the item. (Please note that if a work-product or attorney client privilege
         objection is asserted, we specifically request a privilege log identifying the allegedly
         privileged item(s).)
    27. Please verify your responses to these interrogatories.

         Respectfully submitted this 10          day of August, 2021.

GARY O. BRUCE, P.C.
912 Second Avenue
Columbus, GA 31091                                        1. Ettr<lorf Sncllings
Telephone: (706) 596-1446                                 Georgia Bar No. 532402
Facsimile; (706) 596-8627                                 Attorneyfor Plaintiff




Plaintiff's First Interrogatories to Defendant                                      Page 16
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 96 of 144




                                                                                          EFILED IN OFFICE
                                                                                      CLERK OF STATE COURT
                                                                                    MUSCOGEE COUNTY, GEORGIA

                        IN THE STATE COURT OF MUSCIX ;FE COUNTY
                                                                                   SC2021CV001049
                                   STATE OF GEORGIA                                   AUG 10, 2021 09:06 AM

 CHEYANN CALLAWAY,                                                                                    7:72    Pond, Cfmk
                                                                                                 Muscoges county, tlfitm513


               Plaintiff,                                   CIVIL ACTION PILE NUMBER

 v.                                             *

 JOSEPH SANDOVAL,

                Defendant.


                                 COMPLAINT FOR DAMAGES


        COMBS NOW, Plaintiff Cheyann Callaway who files this Complaint for Damages

against Defendant Joseph Sandoval by showing this Court as follows:

                            I. PARTIES, JURISDICTION AND VENUE

                                                1.

        Plaintiff Cheyann Callaway submits to the jurisdiction and venue of this Court.

                                                2.

        Defendant Joseph Sandoval is a resident of Russell County, AL and may be served with

legal process at his residence located at 1310 Ingersoll Drive, Phenix City, AL 36867.

                                                3.

        Jurisdiction is proper in this Court.

                                                4.

        Venue in this Court is proper.

                                     II. OPERATIVE FACTS

                                                5.

        On February 6, 2020, Defendant was driving West on f3ch Street approaching 12'h Ave.



Complaint for Damages                                                                      Page I I
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 97 of 144




in Columbus, Muscogee County, GA.

                                                   6.

        At that same time, Plaintiff was traveling East on 13th Street near 12th Ave.



        Defendant turned left into Plaintiff's lane of travel colliding with Plaintiff.

                                                  8.

        Defendant caused the subject collision.

                                                  9.

        As a result of the collision, Plaintiff suffered severe and permanent bodily injuries,

including, but not limited to, a fractured right arm requiring the surgical insertion of metal

hardware.

                                                  10.

        As a result of the collision, Plaintiff incurred medical expenses in the amount of

$45,481.51 or more for medical treatment, including by not limited to, surgery performed on her

fractured right arm.

                 III. LIABILITY OF DEFENDANT AND DAMAGES SOUGHT

                                                  11,

        Defendant is liable to Plaintiff for tortious acts and omissions, including but not limited

to the following:

            a)   Negligently failing to yield;
            b)   Negligently making an improper left turn;
            c)   Negligently failing to keep a proper lookout ahead; and,
            d)   Other violations of the rules of the road which may also be negligence per se in
                 violation of statute.

                                                  12.




Complaint for Damages                                                                       Pagel 2
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 98 of 144




         Plaintiff's damages are the direct and proximate result of Defendant's negligent conduct,

                                                    13.

         As a direct and proximate result of Defendant's negligent conduct, Plaintiff seeks a

 verdict for compensatory damages, including special damages for medical expenses in the

 amount of $45,481.51 or more, and lost Wages in the amount of $5,188.42, as well as, general

 damages in an amount to be determined by the trier of fact,


         WHEREFORE, Plaintiff prays for the following relief:

         a) Summons issue requiring Defendant to be and appear as provided by law to answer
            Plaintiffs Complaint;
         b) A jury trial be held;
         c) Plaintiff have judgment for special and general damages to fully and completely
            compensate Plaintiff;
         d) All costs be cast against Defendant; and
         e) For such other and further relief as this Court shall deem just and appropriate.
                                          3..
         Respectfully submitted this /6         day of August, 2021.


 GARY 0. BRUCE, P.C.
 912 Second Avenue
 Columbus, GA 31901                                       Georgia Bar No. 532402
 Phone: (706) 596-1446                                    Gary 0. Bruce
 Fax: (706) 598-8627                                      Georgia Bar No. 090266
 Email: brandon@garybrueelaw.net                          Kristen L. Campbell
 Attorneys for Plaintiff                                  Georgia Bar No, 443214




 Complaint for Damages                                                                      Page 13
                          Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 99 of 144




              SHERIFF'S ENTRY OF SERVICE

                                                                                  Superior Court      0      Magistrate Court            U
              Civil Action No.         SC2021CV001049                             Slate Court         NI     Probate Court               D
                                                                                  Juvenile Court      D
           Date Filed                  08/10/21 09:06 AEI
                                                                                  Georgia,      NIOSCOG PE                COUNTY
              Attorney's Address Spellings, J. Brandon                            Callaway, Cheyanu
                                 Gary 0. Bruce, P.C.
                                 912 Second Avenue
                                 Columbus, GEORGIA 31901-                                                                         Plaintiff
                                                                                                              VS.
                                                                                  Sandoval, Joseph
          Name and Address of Party to be Sewed, through its regisered agent
          lS ate Farm AutomobileInsurance Coutpauy. Corporation service Company
                                                                                                                                 Defendant
              2 Sim Cenci, Suite 400
              Peachtree Corners, GEORGIA 30092
                                                                                                                                 Garnishee
                                                             SHERIFF'S ENTRY OF SERVICE


        U Ihave this day served the defendant                                                                           personally with a copy
 •al      of the within action and summons.


   S' I have this day served the defendant                                                                    . by leaving a
 1n2
   ' copy of the action and summons at his most notorious place of abode in this County,
 00
 o Delivered same into hands of                                                                         described as follows:
 • age, about           years; weight      pounds; height, about       feet and         inches, domiciled at the residence of
      defendant.                                                                                                     ';f


•14/ (Served the defendant      \                 a     '   rat A4     ( 4 -10Nogii,o              1.4/C                  (411Corporation
                                                                                                                                      -
  (-thyleaving a copy of the within action and summons with             ) ; iJ i a )4,-;;../- 11             N      A
O      e,hartie of the office
                           , and
                              e   place of doing business of said CorPdtation hi the Comity. -
U

          I have this day served the above styled affidavit and summons on the defendant(s) by posting a copy of the same to the
•         door of the premises designated in said affidavit, and on the same day of subh posting by depositing a true copy of the
          same in the United States Mail, first class in an envelope property address to the defendant(s) at the address shown in said
,c,c)     summons, with adequate postage affixed thereon containing notice to the defendant(s) to answer said summons at the
          place stated in the summons.


▪       D Diligent search made and defendant
O         not to be found in the jurisdiction of this court.
                      •
          -Chic -1         day of      El t'4 k

                                                                                                                                        Deputy
 Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 100 of 144




From:"HOME CLMS-SALIR" <home.clms-salir.944g00@statefarm.com>
Sent:Wed, 25 Aug 202116:53:08 +0000
To:"LT - AUTO - Litigation" <LT-AUTO-CL@internal.statefarm.com>
Subject:H-0881-414
Attachments:LAWSUIT.pdf




DOC ID: 33902376

ROUTING LAWSUIT FOR REVIEW.THE DOCS WILL ALSO BE ROUTED TO LT EMAIL CAPTURE.SALIR
SHOULD NOT BE ASSIGNED AS CLAIM OWNER OR COL ON ANY CLAIM.IF ASSIGNMENT IS
RECEIVED IN ERROR IMMEDIATELY FORWARD TO THE APPROPRIATE SEGMENTDO NOT RETURN
TO SALIR.
          Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 101 of 144




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 23675327
Notice of Service of Process                                                                           Date Processed: 08/24/2021

Primary Contact:            State Farm Enterprise SOP
                            Corporation Service Company- Wilmington, DELAWARE
                            251 Little Falls Dr
                            Wilmington, DE 19808-1674

Entity:                                       State Farm Mutual Automobile Insurance Company
                                              Entity ID Number 3461675
Entity Served:                                State Farm Mutual Automobile Insurance Company
Title of Action:                              Cheyann Callaway vs. Joseph Sandoval
Matter Name/ID:                               Cheyann Callaway vs. Joseph Sandoval (11510253)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Contract
Court/Agency:                                 Muscogee County State Court, GA
Case/Reference No:                            SC2021CV001049
Jurisdiction Served:                          Georgia
Date Served on CSC:                           08/24/2021
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Gary 0. Bruce, P.C.
                                              706-596-1446

Information contained on this transmittal form is for record keeping, notification and forWarding the attached document(s), It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 I sop@cscglobal com
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 102 of 144




                                                                                                 0 EFILED IN OFFICE
                      STATE COURT OF MUSCOGEE COUNTY                                             CLERK OF STATE COURT
                                                                                               MUSCOGEE COUNTY, GEORGIA
                              STATE OF GEORGIA
                                                                                              SC2021CV001049
                                                                                                 AUG 10, 2021 09:06 AM

                                                                                                    ff.116      fjlei
                                                                                                                            derv„
                                                                                                             blusco;oe loamy. 01 0




                             CIVIL ACTION NUMBER SC2021CV001049
         Callaway, Cheyann

         PLAINTIFF
                                                    VS.
         Sandoval, Joseph

         DEFENDANT


                                     SUMMONS
         TO: STATE FARM AUTOMOBILE INSURANCE COMPANY

         You are hereby summoned and required to file with the Clerk of said min and serve upon the
         Plaintiff's attorney, whoSe name and address is:

                                   J. Brandon Snellings
                                   Gary Q. Bruce, P.C.
                                   912 Second Avenue
                                   Columbus, Georgia 31901

         an answer to the complaint which is herewith served upon you, within 30 days after service of
         this suimninis upon you, egclusive of the day of service. If you fail to do so; judgment by
         default Will be taken against you for the relief demanded in the complaint.

         This 10th day of August, 2021.
                                                          Clerk of State Court




                                                                              •
                                                                            DEO tells F. Forte, Clerk
                                                                        Muscogee County, Georgia




                                                                                             Page 1 of I
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 103 of 144




                                                                                                 EFILED IN OFFICE
                                                                                             CLERK OF STATE COURT
                                                                                           MUSCOGEE COUNTY, GEORGIA
                                                                                          SC2021CV001049
                            IN THE STATE COURT OF MUSCOGEE COUNTY
                                       STATE OF GEORGIA                                     AUG 10, 2021 09:06 AM

   CHEYANN CALLAWAY,                                                                           kl-12 MusccgootNloilly
                                                                                                            C-17ct      Cletk
                                                                                                                      that tita


                        Plaintiff,
                                                              CIVIL ACTION FILE NUMBER
  v.

   JOSEPH SANDOVAL,

                         Defendant,



    PLAINTIFF'S FIRST REQUESTS FOR ADMISSIONS TO STATE FARM MUTUAL
                     AUTOMOBILE INSURANCE COMPANY


         In compliance with O.C.G.A. §9-11-36, the Underinsured Motorist Carrier State Farm
 Mutual Automobile Insurance Company is required to admit the truth of the separately listed
 matters of fact, and the genuineness of the attached documents, on the forty-fifth (45th) day after
 service of this request. As required by statute, the UM carrier is required to respond to this request in
 writing.

       1. Please admit Defendant Sandoval caused this loss.

       2, Please admit you do not contend Plaintiff caused this loss.

       3. Please admit you possessed a copy of the Georgia Motor Vehicle Crash Report for this loss

          prior to this litigation.

       4, Please admit the Georgia Motor Vehicle Crash Report identifies Defendant Sandoval as

          contributing to the wreck, and identifies Plaintiff with no contribution to the wreck,

       5, Please admit Plaintiff was injured in this loss.

       6, Please admit you have been properly served within the statute of limitations for this loss.

       7. Please admit you arc subject to the jurisdiction and venue of this Court.

       8. Please admit you issued policy numbers 913859011, 919427711C, 936939411B,




 Plaintiff's First Request for Admissions to UM Carrier                                            Page I I
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 104 of 144




             775848511B, 775848411C, 963163611, and 775848311which were in effect at the time Of

             this loss.

      9. Please admit policies 913859011, 919427711C, 936939411B, 775848511B, 77584841W,

             963163611, and 775848311covered the vehicle occupied by Plaintiff during this loss.

      10. Please admit Plaintiff's occupation of the covered vehicle during this loss qualified her as an

             insured under your policy.

      11. Please admit policies 913859011, 919427711C, 936939411B, 775848511B, 775848411C,

             963163611, and 775848311includes uninsured motorist coverage.

     12. Please admit uninsured motorist coverage is available to Plaintiff for this loss through your

             company.

     13. Please admit Plaintiff provided you 1;easonable notice of this loss prior to this litigation.

     14. Please admit prior to this litigation you did not identify to Plaintiff any coverage defense.

     15. Please admit prior to this litigation you did not identify to Plaintiff any policy exclusion.

     16. Please admit prior to this litigation you never provided Plaintiff any reservation of rights.

     17. Please admit prior to this litigation you never denied coverage to Plaintiff for this loss.



             Respectfully submitted this Ai          day of August 2021.



GARY 0. BRUCE, P.C.
912 Second Avenue                                                     Srfel I »igs
Columbus, Georgia 31901                                   tia-orgia Bar No. 532402
Phone: (706) 596-1446                                     Attorneyfor Plaintiff
Fax: (706) 596-8627
E-mail: brandon@garybrucelawnet




Plaintiffs   First Request for Admissions to UM Carrier                                          Page 12
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 105 of 144




                                                                                                EFILED IN OFFICE
                                                                                         CLERK OF STATE COURT
                                                                                       MUSCOGEE COUNTY, GEORGIA
                                                                                     SC2021 CV001049
                         IN ME STATE COURT OF MUSCOGEE COUNTY
                                   STATE OF GEORGIA                                         AUG 10, 2021 09:06 AM


  CHEYANN CALLAWAY,                                                                  ----    --S arar;y
                                                                                                     muscogeo co6nty, cOotoa

                      Plaintiff,
                                                             CIVIL ACTION FILE NUMBER
  V.

  JOSEPH SANDOVAL,

                       Defendant.




            PLAINTIFF'S FIRST REQUEST FOR ADMISSIONS TO DEFENDANT


           COMES NOW, Plaintiff Cheyann Callaway who selves upon Defendant Joseph

 Sandoval, the following requests for admission requiring Defendant to admit the truth of the

 separately listed matters of fact, and the genuineness of any attached documents, on the forty-

 fifth (45111) day after service of this request, As required by statute, Defendant is required to

 respond to this request in writing. Defendant is specifically reminded that the separately listed

 statements of facts are deemed admitted unless, within forty-five (45) days after service of this

 First Request for Admissions to Defendant, Defendant serves a written answer, or objection,

 addressed to each fact.

                                              REQUESTS

       1. Please admit this Court has jurisdiction over this matter and Defendant.

       2. Please admit this Court is the proper venue for this matter.

       3. Please admit Defendant has been properly served with process in this matter.

       4. Please admit Defendant has been properly named in this matter.

       5. Please admit a collision occurred between Plaintiff and Defendant on February 6, 2020.
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 106 of 144




   6. Please admit Defendant caused the subject collision.

   7. Please admit Defendant was negligent in causing the subject collision.

   8, Please admit Plaintiff did not cause the subject collision.

   9. Please admit you do not contend Plaintiff negligently contributed to causing the subject

       collision.

   10. Please admit the subject collision was not caused by any individual or entity other than

       Defendant.

   11. Please admit your vehicle had no mechanical defect or failure contributing to causing the

      subject collision.

   12. Please admit no defects in the road or traffic control devices contributing to causing the

      subject collision.

   13. Please admit Plaintiff was injured in the subject collision.


      Respectfully submitted this JO day of August, 2021.


GARY 0. BRUCE, P.C.
912 Second Avenue                                  -.5.}..23randtaings
Columbus, Georgia 31901                              Georgia Bar No. 532402
Phone: (706) 596-1446                                Attorneyfor Plaintiff
Fax: (706) 596-8627
E-mail: brandon@garybrucelawmet
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 107 of 144




                                                                                      EFILED IN OFFICE
                                                                                   CLERK OF STATE COURT
                                                                                 MUSCOGEE COUNTY, GEORGIA
                                                                                SC2021CV001049
                         IN THE STATE COURT OF MUSCOGEE COUNTY
                                    STATE OF GEORGIA                              AUG 10, 2021 09:06 AM

  CHF,YANN CALLAWAY,                                                                        musggil:gan=

                 Plaintiff,

  V.

  JOSEPH SANDOVAL,                                       CIVIL ACTION FILE NUMBER

                 Defendant.



            PLAINTIFF'S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS
       TO UM CARRIER STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY


        In compliance with 0.C.G.A. §9-11-34, "State Farm Mutual Automobile Insurance

 Company"; the uninsured motorist carrier in connection with the above-styled civil action, is

 required to produce and permit plaintiff to inspect and copy the designated documents. The

 production, inspection, copying, and all related acts shall take place at the offices of the

 attorneys for the plaintiff, commencing at 10:00 am, on the first business day following the

 forty-fifth (45III) day after the date you are served with this Request for Production of

 Documents and continuing from day to day thereafter until inspection, copying and related

 acts are completed by plaintiff.

        State Farm Insurance Company is reminded ofthe duty to supplement the responses to

 this Request for Production of Documents as required by 0.C.G.A. § 9-11-26.

        The definitions included in the Interrogatories served on State Farm Insurance

 Company are incorporated by reference and apply to the requested documents.

        In the alternative, State Farm Insurance Comp any may provide a true and accurate copy
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 108 of 144




of the requested documents within forty-fifth (4509'days after receipt of this Request for

Production of Documents by mailing copies of the produced documents to the offices of the

attorneys for the plaintiff.

                      IDENTIFICATION OF PRIVILEGED DOCUMENTS

       If the production of any document is withheld pursuant to a claim of a privilege, State

Farm Insurance Company is required to provide, in lieu of production, the following identifying

information on each such document; a) title; b) date; c) author; d) addressee; e) all copy

addresses; f) a brief description of the document with sufficient specificity to reveal its subject

matter; g) the form of the document and any attachments; h) the present location of the

document; I) the identity of the person or persons who have custody, control, or possession of

the document; and j) a statement of the basis on which the privilege is claimed.

                                                1.

   •   Produce copies of any statements, including notes taken during telephone or in person

interviews, obtained by the uninsured or underinsured motorist carrier from any witnesses or

any other individual (including but not limited to plaintiff(s) and defendant) pertainingto the

collision which is the subject matter of this lawsuit

                                                2.

       Produce copies of any photograph, videotape, or other reproduction in the possession

of this insurance carrier, its attorney, or any agent or investigator, relating to: (1) the scene of

the collision involving defendant and plaintiff which occurred on February 6, 2020; (2) the

vehicles involved in this collision; and (3) the parties.

                                                 3.

       Provide copies of all documents (photographs, moving pictures, or other tangible
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 109 of 144




 evidence) which records, reflects, or otherwise evidences, in whole or in part, the damage to all

 vehicles in the collision which occurred on February 6, 2020, including but not limited to

 photographs of the vehicles, estimates and inspection reports, and repair invoices for parts

 and labor which relate to any malfunction or repair of the vehicle(s).

                                                4.

        Please produce a complete and certified copy of all policies of automobile insurance (to

 include the declarations pages) which do or may afford uninsured or underinsured motorist

 insurance coverage to the plaintiff or any resident relative of its household as of February 6,

 2020 which is the date of the subject collision. This Request includes primary insurance

 coverage, excess insurance coverage, or any other type of automobile insurance coverage.

                                                5.

        Provide copies of all documents which record, reflect, or otherwise evidence, in whole

 or in part, documents referred to, or in any way relied on, or identified, in your responses to

 the First Interrogatories to Defendant.

                                                6.

        Produce copies of all documents which record, reflect, or otherwise evidence, in whole

 or in part, any report or bill from any doctor, hospital, clinic, x-ray laboratory, chiropractor,

 ambulance, or any other medical facility or medical source, which relate to plaintiff(s).

                                                7,

        Produce copies of all documents which record, reflect, or otherwise evidence, in whole

 or in part, police reports, police investigations, accident reports, and any other Investigations

 of any kind conducted by a governmental agency of any kind relating to the collision which

 occurred on February 6, 2020.
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 110 of 144




                                                      B.

        Produce copies of all documents which record, reflect, or otherwise evidence, in whole

or in part, any investigation conducted by you, or any agent of you, conducted in the usual and

 ordinary course of business relating to the collision which occurred on February 6, 2020,

                                                  9,

        Produce copies of all documents which record, reflect, or otherwise evidence, in whol e

or n part, any statement from any person claiming to have been in the sight, hearing or in the

approximate vicinity of the collision which occurred on February 6, 2020 between vehicles

driven by plaintiff and defendant

                                                 10.

        Produce all documents which record, reflect, or otherwise evidence, in whole or in part,

any report or bill from any doctor, hospital, clinic, x-ray laboratory, chiropractor, ambulance,

or any other medical facility or medical source, which relate to injuries suffered by defendant

as a result of the collision which occurred on February 6, 2020.

                                                 11.

        Produce copies of all documents which record, reflect, or otherwise evidence, in whole

or in part, any photographs, videotapes and surveillance of any kind which document the

physical abilities and activities of the plaintiff.

                                                 12.

       Produce copies of all documents which record, reflect, or otherwise evidence, in whole

or in part, any claim defendant has made for damages arising from the collision which is the

subject of this action.

                                                 13.
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 111 of 144




        Producecopies of all documents which record, reflect, or otherwise evidence, in whole

 or in part, any communications of any kind with plaintiff.

                                               14.

        Produce copies of all documents which record, reflect, or otherwise evidence, in whole

 or in part, plaintiffs ability to work including employment applications, lost time records, and

 any documents of any kind from plaintiffs employer(s).



        Respectfully submitted this Arday of August, 2021.



 GARY 0. BRUCE, P.C.
 912 Second Avenue                                             Stags
 Columbus, Georgia 31901                             Georgia Bar No. 532402
 Phone: (706) 596-1446                               Attorneyfor Plaintfff
 Fax: (706) 596-8627
 E-mail: brandon@gatybrucelaw.net
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 112 of 144




                                                                                                 EFILED IN OFFICE
                                                                                               CLERK OF STATE COURT
                                                                                             MUSCOGEF COUNTY, GEORGIA
                                                                                           SC2021CV001049
                          IN TEE STATE COURT OF MUSCOGEE COUNTY
                                     STATE OF GEORGIA                                         AUG 10, 2021 09:06 AM

  CIIEYANN CALLAWAY,                                                                             "1Ti"z
                                                                                                      -se:9:g2flegt
                       Plaintiff,
                                                                CIVIL ACTION FILE NUMBER
  v.

  JOSEPH SANDOVAL,

                        Defendant.                    4:




          PLAINTIFF'S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS TO
                                  DEFENDANT


           COMES NOW, Cheyann Callaway, Plaintiff in the above-captioned case, and serves upon

 Defendant, Joseph T. Sandoval, these requests for production of documents requiring defendant to

 produce and permit plaintiff to inspect and copy the designated documents. The production,

 inspection, copying, and all related acts shall take place at the offices of the attorneys for the

 plaintiff; commencing at 10:00am, on the first business day following the forty-fifth (459') day after

 the date you are served with this Request for Production of Documents, or at any other date

 convenient to counsel for all parties, and continuing for day to day thereafter until inspection,

 copying, and related acts are completed by plaintiff.

                                    Definitions, Notes, and Instructions

       A. In the alternative, defendant may provide a true and accurate copy of the requested
          documents within forty-five (45) days after receipt of this Request for Production of
          Documents by mailing copies of the produced documents to the offices of the attorneys for
          the plaintiff.

       B. The Definitions, Notes, and Instructions depicted in plaintiff's interrogatories directed to this
          defendant are incorporated by reference and apply to the requested documents and physical
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 113 of 144




         evidenee sought herein, specifically including those definitions of "you", "your",' and
         "Defendant", as well as, "physical evidence".

     C, Again, as used herein "document" and "physical evidence" shall mean: each and every
        tangible item and/or document, whether or not in your possession or under your immediate
        control, relating to or pertaining to the subject matter of this lawsuit and information sought
        in this discovery without limitation including but not limited to: all written, printed,
        recorded, or typed records, reports, proposals, drafts, papers, contracts, documents, books,
        ledgers, letters, statements of witnesses, statements of person who were not witnesses but
        who have information relating to the occurrence which is the subject matter of this lawsuit,
        notes, accounting records, logs, memoranda, minutes, statistical compilations, summaries,
        work sheets, insurance policies, films, photographs, videotapes, audio recordings, drawings,
        computer discs, computer tapes, computer/electronically stored information, lists,
        correspondence, posters, and print outs, as well as, all file copies and other copies, no matter
        how or by whom prepared and all drafts in connection with such documents and "physical
        evidence" whether used or not.

     D. These Requests for Production of Documents are continuing in nature. Pursuant to O.C.G.A.
        §9-1 I -26, you are required to amend and supplement your responses promptly should you
        acquire any additional information or documentation, make any assumptions or contentions,
        or reach any conclusions or opinions different from those encompassed within your
        responses to these requests, and to the full extend that your responses are affected.

    E. These requests include documents and physical evidence in the possession, custody, or
       control of you, as well as: your agents; masters; servants; associates; employees; private
       investigators; insurers; representatives; any others who are or have been in possession of, or
       obtained information on your behalf; and unless privileged, your attorneys.

    F. These requests are intended to cover any document or physical evidence for the time period
       of the present going back five (5) years from the date of the filed Complaint in the above-
       captioned matter, unless otherwise specified in particular document request.

    G. All documents and physical evidence produced pursuant to these requests shall be: organized '
       and labeled to correspond to the separate numbered request; or produced as they were kept in
       the usual course of business, if they were so kept.

    II. With regard to any audio, video, photographic, or digital physical evidence produced
        pursuant to these requests, please produce copies of both the original media format, as well
        as, any print outs, screenshots, negatives, color copies, transcripts, still frames, or other
        media variations. (For example, if a statement of plaintiff was recorded by audio, please
        produce 'a copy of both the audio recording, as well as, a written transcript of the recording.)
        With regard to the above described media, a digital copy either placed onto a CD is
        acceptable.




Plaintiff's First Request for Production of Documents to Defendant                               Page I2
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 114 of 144




      I. If defendant has possession, custody, or control of the originals of documents requested, then
         the originals and all non-identical copies shall be produced; if defendant does not have in
         possession, custody, or control the originals of the documents requested, then an identical
         copy or each original and any and all non-identical copies of each original shall be produced.

      J. In the event that any request is objected to as to form or substance, such is to be specifically
         stated to include all reasons therefore with explanation as to how the request is alleged to be
         objectionable.

     K. If the production of any document or physical evidence is withheld pursuant to an objection
        of privilege, defendant is required to provide, in lieu of production a "privilege log" with the
        following identifying information on each document: title; date created; author/creator;
        addressee; all copy addresses; a brief description of the document with sufficient specificity
        to identify its subject matter; the form of the document and any attachments; the present
        location of the document; and a statement of the factual and legal basis on which the
        privilege is claimed in sufficient detail so as to permit the Court to ascertain the validity of
        any such claim.

                                                 REQUESTS
                                            Background Information

       . Please produce a copy of each and every driver's license identified by you in response to

          Interrogatory No. 5 [Driver's License Identification].

     2. Please produce a copy of your driving record for the past seven (7) years. In lieu of

          providing this document, you may signthe attached authorization so that plaintiff may obtain

          this information directly from the Department of Driver Services.

     3. Please produce a copy of each and every document related to or relied upon by you in

          identifying driving history in response to InterrogatolyNo, 6 [Driving History Identification].

     4. Please produce a copy of each and every traffic citation, and the disposition thereof, you have

          received in the last five (5) years, together with copies of each and every document you have

          received from any municipal, county, state, federal regulatory, or licensing agency, which

          relates in any way to your driving record and the privilege to operate motor vehicle at any

          time on public highways.




 PlointifPs First Request for Production of Documents to Defendant                                Page 13
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 115 of 144




     5. Please produce a copy of each and every criminal attest or charge; and the disposition

         thereof, you have received in the last ten (10) years, together with copies of each and every

         document you have received from any municipal, county, state, or federal entity which in any

         way relates to your arrests, charges, and the disposition thereof identified in response to

         Interrogatory No. 7 [Criminal History Identification].

     6. Please produce a copy of each and every document related to or relied upon by you in

         identifying your legal proceeding history in response to Interrogatory No. 8 [Legal

         Proceeding Identification].

     7. Please produce a copy of each and every document (such as a bill, log, or report) related to or

         relied upon by you in identifying your cell/mobile/smart phone information in response to

         Interrogatory No. 9 [Phone Identification].

                                                      Witnesses

    8. Please produce a copy of each and every statement of any party, as well as, each witness

         identified in your response to Interrogatories Nos: 10 [Scene Witnesses], 11 [General

         Witnesses], and 12 [Expert Witnesses], whether such is written, recorded, or a memorandum

         or notation of an oral statement.

    9. Please produce a copy of each and every document or report completed or made by each

         expert identified in esponse to Interrogatory No. 12 [Expert Witnesses], whether such is

         written, recorded, or a memorandum or notation of an oral statement including bills.

    10. Please produce a copy of each and every document or physical evidence you provided to or

         was relied upon by any expert identified in your response to Interrogatory No. 12 [Expert

         Witness], whether such is written, recorded, or a memorandum or notation of an oral

         statement.




Plaintiff's First Request for Production of Documents to Defendant                             Page 14
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 116 of 144




                                                    Miscellaneous

     11. Please produce a copy of each and every document policy of liability insurance coverage

          identified in your response to Interrogatory No. 13 [Insurance Policies], including for each

          policy: the entire policy with endorsements, addendums, or other attachments; the insurance

          binder; and the declarations page.

     12. Please produce a copy of each and every document related to or relied upon by you in

          identifying any reservation of rights in your response to Interrogatory No. 14 [Reservation of

          Rights], specifically including but not limited to: any reservation of rights letter; any

          application for insurance coverage; any denial of insurance coverage; any receipts for

          insurance premiums; any notices of cancellation, termination, or delinquency; any

          communication or correspondence between you and the insurer; and, any communication

          between you and your insurance agent.

     13. Please produce a copy of each and every document which reflects, records, or evidences, in

          whole or in part, the scene/roadway of your wreck which is the subject matter of this lawsuit.

     14. Please produce a copy of each and every document related to or relied upon by you in

          identifying the vehicle ownership in response to Interrogatory No. 16 [Vehicle Ownership],

          specifically including but not limited to: title, registration, and tag receipt of the vehicle.

     15. Please produce a copy of each and every document exchanged between your insurer and

          every: plaintiff; defendant; insurer of the vehicle plaintiff occupied at the time of the wreck;

          and witness identified in response to Interrogatories Nos. 10 [Scene Witnesses], 11 [General

          Witnesses], and 12 [Expert Witnesses],

     16. Please produce a copy of each and every document which records, reflects, or otherwise

          evidences, in whole or in part, the plaintiff, specifically including but not limited to:




 Plaintiff's First Request for Production of Documents to Defendant                                 Page5
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 117 of 144




          plaintiffs ability to work; plaintiff's Wades; plaintiffs physical condition; plaintiffs

          activities; plaintiffs employment; plaintiffs medical bills; plaintiffs income; plaintiffs

          driving history/record; plaintiffs insurance/claims history; plaintiffs legal proceeding

          history; plaintiffs criminal history; plaintiffs medical history; and any surveillance of

          plaintiff.

     17. Please produce a copy of each and every third-party claim for reimbursement by any entity or

          organization who claims an interest in the proceeds of any settlements for the incident which

          is the subject matter of this lawsuit.

                                                    The Wreck

     18. Please produce a copy of each and every document which records, reflects, or otherwise

         evidences, in whole or in part, any investigation by a governmental agency relating to your

         wreck which is the subject matter of this lawsuit,

     19. Please produce a copy of each and every document related to or relied upon by you in

         identifying any alcohol or drug in your response to Interrogatory No. 19 [Consumption

         Information], specifically including but not limited to every: receipt; label; bill; dosage

         instruction; and photo taken at the location and time of consumptidn.

    20. Please produce a copy of each and every document related to or relied upon by you in

         indentifying your job status in your response to Interrogatory No. 20 [Job Status

         Identification], specifically including but not limited to every: worker's compensation

         document; driver's log; payment; benefit; reimbursement; job order; job instruction; receipt;

         and compensation.

    21. Please produce a copy of each and every document related to or relied upon by you in

         identifying any weather condition or mechanical defect contributing to this wreck in response




Plaintiffs First Request for Production of Documents to Defendant                              Page 16
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 118 of 144




          to Interrogatory No. 23 [Weather/Mechanical Defect Identification], specifically including

          any maintenance, equipment, and repair records of any type concerning the vehicle you

          occupied at the time of the collision.

      22. Please produce a copy of each and every dochment which records, reflects, or otherwise

          evidences, in whole or in part, the property damage to the vehicles involved in your wreck

          which is the subject matter of this lawsuit, specifically including but not limited to: estimates,

          inspections, appraisals, photographs, reports, repairs, and invoices.

                                                        Defenses

     23. Please produce a copy of each and every document related to or relied upon by you in

          identifying each fact supporting an affirmative defense in your response to Interrogatory No.

          24 [Affirmative Defense Facts].

     24. Please produce a copy of each and every document related to or relied upon by you in

          denying the facts contained in the requests for admission directed to you in this matter.

     25. Please produce a copy of each and every document related to or relied upon by you in

          indentifying any admissions in your response to Interrogatory No. 26 [Admissions

          Identification].

     26. Please produce a copy of each and every document which records, reflects, or otherwise

          evidences, in whole or in part, any investigation conducted by you in the usual and ordinary

          course of business relating to your wreck which is the subject matter of this lawsuit,

     27. Please produce a copy of each and every document related to, relied on by, or identified by

          you in your responses to the interrogatories directed to you in this matter.




 Plaintiff's First Request for Production of Documents to Defendant                                 Page 17
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 119 of 144




     28, Please produce copies of all documents, physida1 evidence, electronically-stored information,

          and tangible things supporting your claim or defenses in this matter, specifically including

          any which may be used for the purpose of impeachment at trial,


          Respectfully submitted this /U            day of August, 2021.


  GARY 0. BRUCE, P.C.
  912 Second Avenue
  Columbus, GA 31091                                             .-BarndomSnellings
  Telephone: (706) 596-1446                                .7<croorgiii-Bar No. 532402
• Facsimile: (706) 596-8627                                     AttorneyforPlaintiff




Plaintiffs First Request for Production of Documents to Defendant                             Page I B
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 120 of 144




                                           Georgia Department ofDriver Services
                                            Customer Service, Licensing and rierordsDivistan
                                                            B4O,13ox130447
                                                       Conyeis, Georgia 30013

                               lc EQ I I KW FOR ATM Olt VEHICLE REPOW (MNR)


     ❑    11 am requesting my own Georgia MVR. (Complete Seetiona 1, a, and 4)

     El I am requesting a Gem:legla MVR of another individual. (Complete Sections 1, 2, 3, and 4)

                                                PLEASE PRINT LEGIBLY

     AKCIRTONTAIRIVItigi.M..                  GIRMAJPIQINitiii11$0. idly41114                 Ili'lllifiki*VaifilPi4,:i1.';',--,1
     Full Name
     (First, Middle, Last)
     mires Date of Birtlr                                               Thiver's License
     (MM/DB/Y1')                                                        Number


     Matli0j0;BifilgOait 1 ;kittE0t01810 tatOORMATION
      Full isInme
      (First, Middle, Last)
      Firm Name
      (if applicable)

      Address
      h'pAcliggAltgkig 1:41ciigg'W 4                                                          A      ig



                                 00,910040
      Please choose one of the following options:

      ❑     Three (3) year Georgia MVR (S6,00 fee)
      o      Seven (7) year Georgia MVR ($8.00 fee)

      ❑      Lifetime Georgia MYR ($8.00 fee)

      If you ate reghest Jig n Gcorglii gIVIZ by mail, plume include a business sized selhadilitssectstauiped envelope along With
      tills carat and tl e required paysoUnt amount: Ily mail, we acccp( personal chocks, cashier's chucks, money orders, and
       company cheeks.
                                              , . ,,  „.
      owitiON4.441).01.0=AlloNiTolli-WA$EloriCOMOrOlavErC,••
      Under penally               Thereby         request release of my driving tee ird; OR
      (Please cheek ti le)                    ljf consent to release of my daring (cord to lime person and/or
                                                  entity named in Section 2, in Om/Sauce 'with O.C.G.A. §40-5-2,
      Signature of                                                                         Date
      Driver                                                                               (MM-DD-VT)




                                                                                                                        Dcw-I801/14)
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 121 of 144




                                                                                          EFILED IN OFFICE
                                                                                        CLERK OF STATE COURT
                                                                                      MUSCOGEE COUNTY, GEORGIA
                                                                                     SC2021CV001049
                       IN THE STATE COURT OF MUSCOGEE COUNTY
                                                                                        AUG 10, 2021 09:06 AM
                                  STATE OF GEORGIA
                                                                                          fal-rag r Da Ione F. Fort& CI 414
  CIIEYANN CALLAWAY,                                                                             MUsccgeo Courtly. Osorgin

                    Plaintiff,
                                                           CIVIL ACTION FILE NUMBER
  v.

  JOSEPH SANDOVAL,

                    Defendant.



             NOTICE OF UNINSURED/UNDERINSURED MOTORIST CLAIIVI


 TO:    STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY
        Through its Registered Agent:
        Corporation Service Company
        2 Sun Court, Suite 400
        Peachtree Corners, GA 30092

        You are hereby notified that Defendant in the above stated action is an uninsured/underinsured
 motorist as defined by the laws of the State of Georgia and, in the event Plaintiff obtains a judgment
 against Defendant, Plaintiff will seek to collect the judgment from State Farm Mutual Automobile
 Insurance Company under the uninsured/underinsured motorist provisions of all applicable policies,
 including but not limited to policies, 913859011, 919427711C, 93693941113, 77584851113,
 775848411C, 963163611, and 775848311A. The declaration page(s) for these policies is attached
 hereto as Exhibit "A".

        Respectfully submitted this (0 — day of August, 2021.



 GARY 0. BRUCE, P.C.
 912 Second Avenue                                     rE3r nildnanellings
 Columbus, Georgia 31901                              Georgia Bar No. 532402
 Phone: (706) 596-1446                                Attorney for Plaintiff
 Fax: (706) 596-8627
 E-mail: brandon@garybrucelawnet
     Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 122 of 144




  caStateFarmc                                                Confirmation of Coverage
                                                                                                                          11-C881.4L4
                                                                                                                           Claim Number
This policy is issued by:
         State Farm Mutual Automobile Insurance Company
❑        State Farm County Mutual Insurance Company of Texas
El       State Farm Fire and Casualty Company
El       State Farm Lloyds
         State Farm Indemnity Company
         State Farm Guaranty Insurance Company
El       State Farm Florida Insurance Company

         (Write in the name of the appropriate State Fame® affiliate)

This certifies that policy number 913859011, covering a(n) 1988 Ford E%0, 1FDKE30G1JHB78698, was issued to Brooks, Mary W &
Timothy D & Callaway, Roslin and was in effect on the accident dale of February 6, 2020. The coverages and limits of liability for this
policy on that date were:

A 50/100150,0 5,000,D500,G500,H,R1 80%/1000,U 50/100/50

A    Liability: Bodily Injury each person / Bodily Injury each accident / Property Damage each accident or Single Limit
B    Properly Damage Liability
C    Medical Payments Coverage
•    Comprehensive Coverage
F    Funeral Expense
G    Collision
H    Emergency Road Service
L    Physical Damage
NI   Coverage Package
N    Personal Property Protection
P    Personal Injury Protection
R    Rental Coverage
•    Death
U    Uninsured Motor Vehicle: Bodily Injury each person / Bodily Injury each accident / Property Damage each accident
U    Uninsured Motor Vehicle (Reduced By At-Fault Liability Limits): Bodily Injury each person / Bodily Injury each accident /
     Property Damage each accident Georgia
UE   Uninsured Motor Vehicle (Added to At-Fault Liability Limits): Bodily Injury each parson / Bodily Injury each accident / Property
     Damage each accident Georgia
UNOC Use of Non Owned Cars
W    Underinsured Motor Vehicle: Bodily Injury each person / Bodily Injury each occident / Property Damage each accident
Z    Loss of Earnings

This document is issued as a matter of information only and confers no rights upon the document holder. This document
does not amend, extend, or alter the coverage, terms, exclusions, conditions, or other provisions afforded by the policies
referenced herein.


                                                                             3(A0        a
                                                                        Claim Team Manager




Page 1 of 1
4/11/2017
    Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 123 of 144




 aStateFarm.                                                   Confirmation of Coverage
                                                                                                                         17-C691-4L4
                                                                                                                          Claim Number
This policy Is issued by:
         State Farm Mutual Automobile Insurance Company
         State Farm County Mutual Insurance Company of Texas
❑        State Farm Fire and Casualty Company
         State Farm Lloyds
❑        Slate Farm Indemnity Company
LI       State Farm Guaranty Insurance Company
         State Farm Florida Insurance Company

         (Write in the name of the appropriate State Farm(' affiliate)

Tills certifies (hal policy number 919427711C, covering a(n) 2007 Chrysler 300 Touring, 2C3KA53G071-1692674, was issued to
Callaway, Cheyann & Brooks, Mary and was in effect on the accident date of February 6, 2020. The coverages and limits of liability for
this policy on that date were:

A 25/50/25,D500,G500,H,R1 60%/1000,U 26/50/25

A    Liability: Bodily Injury each person / Bodily Injury each accident / Property Damage each accident or Single Limit
B    Property Damage Liability
•    Medical Payments Coverage
•    Comprehensive Coverage
F    Funeral Expense
G    Collision
H    Emergency Road Service
L    Physical Damage -          -
M    Coverage Package
N    Personal Property Protection
P    Personal Injury Protection
R    Rental Coverage
S    Death
U    Uninsured Motor Vehicle: Bodily Injury each person Bodily Injury each accident / Property Damage each accident
U    Uninsured Motor Vehicle (Reduced By At-Fault Liability Limits): Bodily Injury each person / Bodily Injury each accident /
     Property Damage each accident Georgia
UE   Uninsured Motor Vehicle (Added to At-Fault Liability Limits): Bodily Injury each person / Bodily Injury each accident / Property
     Damage each accident Georgia
UNOC Use of Non Owned Care
W    Underinsured Motor Vehicle: Bodily Injury each person / Bodily Injury each accident / Property Damage each accident
Z    Loss of Earnings

This document is issued as a matter of Information only and confers no rights upon the document holder. This document
does not amend, extend, or alter the coverage, terms, exclusions, conditions, or other provisions afforded by the policies
referenced herein.


                                                                                -C-Tar 4()- • (2))(
                                                                         Claim Team Manager




Page 1 c11
4/11/2017
    Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 124 of 144




    aStateFarm9                                             Confirmation of Coverage
                                                                                                                           11-C881-4L4
                                                                                                                            Clalet Number
This policy is issued by:

O        State Farm Mutual Automobile Insurance Company
El       State Farm County Mutual Insurance Company of Texas
O        State Farm Fire and Casualty Company
O        State Farm Lloyds
Ll       State Farm Indemnity Company
O        State Farm Guaranty Insurance Company
O        State Farm Florida Insurance Company
0
         (Write in the name of the appropriate State Fanoaffiliate)


This certifies that policy number 936939411B, covering a(n) 2013 CheSrolet Impala, 2G1WC5E32D1109404, was issued to Brooks,
Mary W & Williams, Michael and was in effect on the accident dale of February 6, 2020, The coverages and limits of liability for this
policy on that date were:

A 50/100/50,C 1,000,0500,G500,H,R1 130°/0/500,U 25/50/25

A        Liability: Bodily Injury each person / Bodily Injury each accident / Properly Damage each accident or Single Limit
B        Property Damage Liability
C        Medical Payments Coverage
D        Comprehensive Coverage
F        Funeral Expense
G        Collision
H        Emergency Road Service
         Physical Damage
•        Coverage Package
N        Personal Property Protection
P        Personal Injury Protection
R        Rental Coverage
S        Death
U        Uninsured Motor Vehicle: Bodily Injury each person / Bodily Injury each accident / Property Damage each accident
U        Uninsured Motor Vehicle (Reduced By At-Fault Liability Limits): Bodily Injury each person / Bodily Injury each accident /
         Property Damage each accident Georgia
UE       Uninsured Motor Vehicle (Added to At-Fault Liability Limits): Bodily Injury each person / Bodily Injury each accident / Property
         Damage each accident Georgia
UNOC     Use of Non Owned Cars              •
W        Underinsured Motor Vehicle: Bodily Injury each person / Bodily Injury each accident I Property Damage each accident
•        Loss of Earnings

This document is issued as a matter of information only and confers no rights upon the document holder. This document
does not amend, extend, or alter the coverage, terms, exclusions, conditions, or other provisions afforded by the policies
referenced herein.


                                                                      *aka:,         C_*__G      \
                                                                      Claim Team Manager




Page 1 of 1
411112017
    Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 125 of 144




    aStateFarnr                                               Confirmation of Coverage
                                                                                                                           11-C851-4L4
                                                                                                                            Claim Number
This policy is Issued by:

Xi        State Farm Mutual Automobile Insurance Company
O         State Farm County Mutual Insurance Company of Texas
O         State Farm Fire and Casualty Company
O         State Farm Lloyds
O         State Farm Indemnity Company
O         Slate Farm Guaranty Insurance Company
El        State Farm Florida Insurance Company

         (Write In the name of the appropriate Stale Farm° awitiate)


This certifies that policy number 775816511B, covering a(n) 2013 Mazda Mazda 3, siMiBLITF8D1709670, was issued to Brooks, Mary
W & Timothy D & Callaway, Roslin mid was In effect on Ihe accident date of February 6, 2020. The coverages and limits of liability for
this policy on that date were:

A 50/100/50,C 5,000,D500,G600,H,R1 80%/1000,U 50/100/50

A        Liability: Bodily Injury each person / Bodily Injury each accident / Properly Damage each accident or Single Limit
B        Property Damage Liability
C        Medical Payments Coverage
❑        Comprehensive Coverage
F        Funeral Expense
G        Collision
H        Emergency Road Service
L        Physical Damage
M        Coverage Package
N        Personal Property Protection
P        Personal Injury Protection
R        Rental Coverage
S        Death
U        Uninsured Motor Vehicle: Bodily Injury each person / Bodily Injury each accident / Properly Damage each accident
U        Uninsured Motor Vehicle (Reduced By At-Fault Liability Limits): Bodily Injury each person / Bodily Injury each accident /
         Property Damage each accident Georgia
LIE      Uninsured Motor Vehicle (Added to At-Fault Liability Limits): Bodily Injury each person! Bodily Injury each accident / Property
         Damage each accident Georgia
UNOC     Use of Non Owned Cars
W        Underinsured Motor Vehicle: Bodily Injury each person / Bodily Injury each accident) Property Damage each accident
•        Loss of Earnings

This document is issued as a matter of information only and confers no rights upon the document holder. This document
does not amend, extend, or alter the coverage, terms, exclusions, conditions, or other provisions afforded by the policies
referenced herein.

                                                                       •-;,) te,            •
                                                                              (LJO,
                                                                       Claim Team Manager




Page 1 al 1
4/11/2017
  Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 126 of 144




  aStateFarair                                                Confirmation of Coverage
                                                                                                                           11-C8131-4L4
                                                                                                                            Claim Number
This policy is issued by
E        State Farm Mutual Automobile Insurance Company
D        State Farm County       Mutual
                                   Insurance Company of Texas
O        State Farm Fire and Casualty Company
D        State Farm Lloyds
D        State Farm Indemnity Company
O        State Farm Guaranty Insurance Company
O        State Farm Florida Insurance Company
Li
         (Mite in the name of the appropriate State Farms affiliate)


This certifies that policy number 7756484110, covering a(n) 2015 Mercedes C300, 555WF4JB3FU067913, was issued to Brooks, Mary
W & Timothy D end was in effect on the accident date of February 6, 2020. The coverages and limits of liability for this policy on that
date were:

A 50/100/50,C 5,000,050.0,0500,H,R1 80%/1000,U 50/100150

A        Liability: Bodily Injury each person / Bodily Injury each accident I Property Damage each accident or Single Limit
B        Property Damage Liability
C        Medical Payments Coverage
•        Comprehensive Coverage
F        Funeral Expense
•        Collision
H        Emergency Road Service
L        Physical Damage
M        Coverage Package
N        Personal Property Protection
P        Personal Injury Protection
R        Rental Coverage
S        Death
•        Uninsured Motor Vehicle: Bodily Injury each person I Bodily Injury each accident / Property Damage each accident
•        Uninsured Motor Vehicle (Reduced By At-Fault Liability Limits): Bodily Injury each person / Bodily Injury each accident /
         Property Damage each accident Georgia
UE       Uninsured Motor Vehicle (Added to At-Fault Liability Limits): Bodily Injury each person I Bodily Injury each accident / Property
         Damage each accident Georgia
UNOC     Use of Non Owned Cars
W        Underinsured Motor Vehicle: Bodily Injury each person I Bodily Injury each accident / Property Damage each accident
Z        Loss of Earnings

This document is issued as a matter of information only and confers no rights upon the document holder. This document
does not amend, extend, or alter the coverage, terms, exclusions, conditions, or other provisions afforded by the policies
referenced herein.


                                                                              Lia.c
                                                                                /
                                                                       Claim Team Manager
                                                                                                 )




Page 1 of 1


                                                                Utr..Tht-,C
     Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 127 of 144




     ic
     ( iStateFarint                                            Confirmation of Coverage
                                                                                                                          11-C881-4L4
                                                                                                                           Claim Number
This policy is issued by:

Ni       State Farm Mutual Automobile Insurance Company
Li       State Farm County Mutual Insurance Company of Texas
0        State Farm Fire and Casualty Company
❑        State Farm Lloyds
❑        State Farm Indemnity Company
[f       State Farm Guaranty Insurance Company
❑        State Farm Florida Insurance Company

         (Write In the name of the appropriate Slate Fannin affiliate)


This certifies that policy number 963163611, covering a(n) 2019 Quality CA 5X8SA, 50ZZ1151XKN010465, was Issued to Brooks, Mary
W 8, Timothy D and was in effect on the accident dale of February 6, 2020. The coverages and limits of liability for this policy on that
dale were:

D250,G250

A        Liability: Bodily Injury each person / Bodily Injury each accident / Property Damage each accident or Single Limit
B        Property Damage Liability
C        Medical Payments Coverage
•        Comprehensive Coverage
F        Funeral Expense
•        Collision
H        Emergency Road Service
L        Physical Damage
M        Coverage Package
N        Personal Properly PrOtection
P        Personal Injury Protection
R        Rental Coverage
•        Death,
11       Uninsured Motor Vehicle: Bodily Injury each person / Bodily Injury each accident Property Damage each accident
         Uninsured Motor Vehicle (Reduced By At-Fault Liability Limits): Bodily Injury each person / Bodily Injury each accident I
         Property Damage each accident Georgia
UE       Uninsured Motor Vehicle (Added to At-Fault Liability Limits): Bodily Injury each person / Bodily Injury each accident! Property
         Damage each accident Georgia
UNOC     Use of Non Owned Cars
W        Underinsured Motor Vehicle: Bodily Injury each person / Bodily Injury each accident / Properly Damage each accident
Z        Loss of Earnings

This document is issued as a matter of Information only and confers no rights upon the document holder. This document
does not amend, extend, or alter the coverage, terms, exclusions, conditions, or other provisions afforded by the policies
referenced herein.


                                                                                  0 \1      K e tti
                                                                         Claim Team Manager       .




Pagel oft
4/11/2017
    Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 128 of 144




  a State Farrir                                                 Confirmation of Coverage
                                                                                                                              11-C881-4L4
                                                                                                                               Claim Number
This policy is issued by;

N           State Farm Mutual Automobile Insurance Company
0           State Farm County Mutual Insurance Company of Texas
❑           State Farm Fire and Casually Company
            State Farm Lloyds
            State Farm Indemnity Company
            State Farm Guaranty Insurance Company
            State Farm Florida Insurance Company

            (Write In the name of the appropriate Stale Farms affiliate)


This certifies that policy number 775848311A, covering a(n) 2006 Chevrolet K1500, 1GCEK19Z06Z273015, was Issued to Brooks,
Mary W & Timothy D and was in effect on the accident date of February 6, 2020. The coverages and limits of liability for this policy on
that date were:

A 50/100/50,C 5,000,0500,6500,1-1,U 50/100/50

A           Liability: Bodily Injury each person / Bodily Injury each accident / Property Damage each accident or Single Limit
B           Property Damage Liability
•           Medical Payments Coverage
•           Comprehensive Coverage
F           Funeral Expense
•           Collision
H           Emergency Road Service
L           Physical-Damage
M           Coverage Package
N           Personal Property Protection
P           Personal Injury Protection
R           Rental Coverage
•           Death
U           Uninsured Motor Vehicle: Bodily Injury each person / Bodily Injury each accident / Properly Damage each accident
U           Uninsured Motor Vehicle (Reduced By At-Fault Liability Limits): Bodily Injury each person / Bodily Injury each accident /
            Property Damage each accident Georgia
LIE         Uninsured Motor Vehicle (Added to At-Fault Liability Limits): Bodily Injury each person / Bodily Injury each accident / Property
            Damage each accident Georgia
UNOC        Use of Non Owned Cars
W           Underinsured Molar Vehicle: Bodily Injury each person / Bodily Injury each accident / Property Damage each accident
Z           Loss of Earnings

This document is Issued as a matter of Information only and confers no rights upon the document holder. This dooument
does not amend, extend, or alter the coverage, terms, exclusions, conditions, or other provisions afforded by the policies
referenced herein,

                                                                           <-7C-I       Ciek sct)
                                                                           Claim Team Manager




Page 1 of
4/11/2017

                                                —1=3.4   ra
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 129 of 144




                                                                                           4 EFILED IN OFFICE
                                                                                        CLERK OF STATE COURT
                                                                                      MUSCOGEE COUNTY, GEORGIA

                       IN THE STATE COURT OF MUSCOGEE COUNTY
                                                                                     SC2021CV001049
                                  STATE OF GEORGIA                                        AUG 10,2021 09 136 AM

  CIIEYANN CALLAWAY,                                                                               muc og
                                                                                                             4?,°VI
                                                                                                        ad aIclo
                                                                                                                 -r%d   clo
                                                                                                                          gri
                                                                                                          ea                    a


                    Plaintiff,
                                                         CIVIL ACTION FILE NUMBER
  v.

  JOSEPH SANDOVAL,

                    Defendant.



         AINTIFF'S FIRST CONTINUING INTERROGATORIES TO STATE FARM
                 MUTUAL AUTOMOBILE INSURANCE COMPANY


       ' COMES NOW, Cheyann Callaway, Plaintiff in the above-styled action and serves these

 Interrogatories upon the above-named Underinsured Motorist Carrier "State Farm Mutual

 Automobile Insurance Company" as an opposite party and requests that they be fully answered

 in writing and under oath within forty-five (45) days of the date of service. These Interrogatories

 are served pursuant to the Georgia Civil Practice Act and more specifically to the provisions of

 0.C.G.A. §§ 9-11-26 and 9-11-33. These Interrogatories shall be deemed continuing and you

 are required to supplement or amend any prior response if the person or entity to whom these

 Interrogatories are addressed ascertains any change, different or added fact, condition or

 circumstances, or there be any other witness(es) or evidence, Each Interrogatory is addressed to

 the personal knowledge of the Underinsured Motorist Carrier, as well as to the knowledge and

 information of Underinsured Motorist Carrier's attorneys, investigators, agents and other

 representatives. If Underinsured Motorist Carrier is unable to answer a question completely, the

 question should be answered as fully as possible. When a question is directed to Underinsured

 Motorist Carrier, the question is also directed to each of the aforementioned persons.
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 130 of 144




       You are requested not to respond to Interrogatories by referring to the responses to other

Interrogatories or by adoption, since some of the Interrogatories may be introduced into evidence

and should be, for this purpose, complete in themselves.

                                         DEFINITIONS

       As used herein, the terms listed below are defined as follows:

       1.     "Document" means every writing or record of every type and description that is

              or has been in your possession, control or custody or of which you have

              knowledge, including but not limited to, correspondence, memoranda, tapes,

              stenographic or handwritten notes, studies, publications, books, pamphlets,

              pictures, drawings and photographs, films, microfilms, fiche, microfiche, voice

              recordings, maps, reports, surveys, plats, minutes or statistical calculations.

      2.      "Pet'son" means any natural person, corporation, partnership, proprietorship,

              association, organization or group of persons.

      3.      "Occurrence" refers to the collision made the basis of the Complaint.

      4.      "Identify" with respect to any "person" or any reference to stating the "identity"

              of any "person" means to provide the name, home address, telephone number,

              business name, business address and business telephone number of such person,

              and a description of each such person's connection with the events in question.

      5.      "Identify" with respect to any "document" or any reference to stating the

              "identification" of any "document" means to provide the title and date of each

              such document, the name and address of the party or parties responsible for the

              preparation of each such document, the name and address of the party who

              requested or required the preparation of the document or on whose behalf it was
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 131 of 144




                prepared, the name and address of the recipient or recipients of each such

                document, and the names and addresses of any and all persons who have custody

                or control of each such document, or copies thereof.

                                        PRIVILEGE LOG

        If you claim that any document which you are requested to identify, or any information

 you are requested to give, in these interrogatories, is protected by any privilege (attorney-client,

 work product doctrine, or otherwise), or withheld for any other reason whatsoever, please

 identify for each said document the following:

                (a) Date the document was created (if known);

                (b) Type of document (letter, memorandum, report, photograph, chart, etc.)

                (c) Author of document;

                (d) Recipient of the document (including all copy recipients);

                (e) General subject matter of the document; and

                (f) The basis for your claim of privilege or for otherwise withholding such said

                   document.

                                     INTERROGATORIES

                                                  1.

        Identify all persons who have investigated the subject collision or discussed the subject

 collision with Underinsured Motorist Cannier.

                                                  2.

        State the following information concerning any and all liability insurance, or

 underinsured motorist insurance, including excess or umbrella coverage or coverage by any other

 description, which does or may afford insurance coverage to the Plaintiff for the claims made in
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 132 of 144




this lawsuit:

                a)     Name of each insurance company issuing policy;

                b)     Applicable liability limits concerning each policy;

                c)     Names of all persons insured under each policy; and

                d)     Policy number of each policy,

                                                3.

        Please identify every person who has any information about how or why the collision

complained of in this case occurred, about who was at fault or in any way responsible for causing

this wreck, and about any other information pertaining to the issues of liability and/or damages hi

this case. Please include a brief description of the nature of such person's knowledge. (For

example: eyewitness, investigating police officer, medical personnel, etc.)

                                                4.

       Please state whether any of the above witnesses, as may have been provided in your

response to Interrogatory No. 3 above, gave any statement(s) or account(s), either orally, in

writing, or recorded in any way, of his or her knowledge of any information relevant in this

lawsuit, If so, identify any witness(es) giving such statement(s) and provide an explanation of

the type statement(s) given (oral, written, recorded, etc.). Also, identify the taker and present

custodian of such statement(s).

                                                5.

       Please identify any and all investigators, mechanics, adjusters, claims representatives, or

experts who have investigated this collision, examined any of the vehicles involved, or who have

in any way investigated the claims made in this lawsuit on behalf of this Underinsured Motorist

Carrier or your attorneys.
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 133 of 144




                                                    6.

         Please identify any person that you expect to call as an expert witness, whether live, by

  affidavit, or by deposition, in connection with any trial, hearing, or motion, as well as any other

  evidentiary hearing iii this action, and, separately for each expert:

                 a)      Identify the subject matter of which he or she is expected to testify;

                 b)    • Identify the substance of the facts and opinions as to which he or she is •

                         expected to testify;

                 c)      Summarize the grounds for such opinions; and

                 d)      Identify all documents and professional references upon which such

                         person may base his or her testimony and opinions.

                                                    7,

         Please list each act of negligence, contributory negligence, or comparative negligence

 you contend Plaintiff or any other person did or failed to do which in any way contributed to

 causing the subject occurrence and/or any of Plaintiff's injuries. Please supply any statutory

 authority in support of these contentions.

                                                    8.

         Please state whether or not you, your attorneys, investigators, or other representatives

 know of any photographs, still or motion pictures, plans, drawings, blueprints, sketches,

 diagrams, computer simulations, or any other type demonstrative evidence concerning the •

 subject occurrence, the site of the subject occurrence, the vehicles involved, or which in any way

 illustrate any facts relevant to the occurrence. As to each item, please state the following: the

 nature of such item, how many of such items exist (for example, 1_5 photographs), the name,

 address and employer of the person making or supplying such item, the identity of the person .
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 134 of 144




who presently possesses such item.

                                                   9.

        Please state whether or not an accident/incident report was made by you, as Underinsured

Motorist Curler, or any of your representatives in connection with the subject occurrence, and if

so, the place where such report is located.

                                                  10.

        Please identify all persons who are supplying information to respond to these

Interrogatories and to Plaintiffs Request for Production of Documents to this Underinsured

Motorist Carrier.



       Identify each document which supports or otherwise relates to your responses to any of

these Interrogatories or to any of your contentions asserted in your answer to Plaintiffs

Complaint, stating as to each such document the response(s) and/or contention(s) which it

supports or to which it otherwise relates.

                                                  12.

       Please detail the factual and legal basis for each defense pled in your Answer.


                                        4k
       Respectfully submitted this /0         day of August, 2021.



GARY 0. BRUCE, P.C.                                            .
912 Second Avenue                                                 Snellings
Columbus, Georgia 31901                                 Georgia Bar No. 532402
Phone: (706) 596-1446                                   Attorneyfor Plaintiff
Fax: (706) 59643627
E-mail: hrandon@garybrucelaw.net
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 135 of 144




                                                                                            EFILED IN OFFICE
                                                                                         CLERK OF STATE COURT
                                                                                       MUSCOGEE COUNTY, GEORGIA

                         IN THE STATE COURT OF MUSCOGEE COUNTY                        SC2021CV001049
                                     STATE OF GEORGIA                                   AUG 10, 2021 09:06 AM

  CHEYANN CALLAWAY
                                                                                                                6,
                                                                                                   Mu,coges C   Goero,i

                      Plaintiff,
                                                           CIVIL ACTION FILE NUMBER
  v.
                                                  *

  JOSEPH SANDOVAL
                                                  r.
                      Defendant.



        PLAINTIFF'S FIRST CONTINUING INTERROGATORIES TO DEFENDANT


          COMES NOW, Plaintiff Cheyann Callaway who serves upon Defendant Joseph

 Sandoval the following continuing interrogatories which are to be answered separately, under

 oath, in writing, and within the time required by law by serving a copy of said answers upon

 counsel for the plaintiff within forty-five (45) days after service:

                                   Definitions, Notes, and Instructions

       A. As used herein "you", "your", and "Defendant" shall mean the Defendant, as well as:
          Defendant's counsel, agents, masters, servants, associates, employees, representatives,
          private investigators, insurers, and others who are or have been in possession of, or who
          may have obtained, information for or on Defendant's behalf.

       B. As used herein "physical evidence" and "document" shall mean each and every tangible
          item and/or document, whether or not in your possession or under your immediate
          control, relating to or pertaining to the subject matter of this lawsuit and information
          sought in this discovery without limitation including but not limited to: all written,
          printed, recorded, or typed records, reports, proposals, drafts, papers, contracts,
          documents, books, ledgers, letters, statements of witnesses, statements of person who
          were not witnesses but who have information relating to the occurrence which is the
          subject matter of this lawsuit, notes, accounting records, logs, memoranda, minutes,
          statistical compilations, summaries, work sheets, insurance policies, films, photographs,
          videotapes, audio recordings, drawings, computer discs, computer tapes,
          computer/electronically stored information, lists, correspondence, posters, and print outs,
          as well as, all file copies and other copies, no matter how or by whom prepared and all
          drafts in connection with such documents and "physical evidence" whether used or not.
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 136 of 144




     C, If an entire interrogatory cannot be answered beeanse the complete answer is not known,
        so state and answer the part known, Similarly, if you allege a portion of an interrogatory
        objectionable, so state and answer to the extent that such interrogatory is not alleged
        objectionable.

     D. With regard to any alleged objections to an interrogatory, the objector shall state the
        reasons for the objections with the grounds for the objection being stated with specificity.
        Any ground not stated in a timely objection is waived unless the party's failure to object
        is excused by the Court for good cause shown.

     E. If you claim that any piece of physical evidence which you are requested to identify or
        any information you are requested to give in response to these interrogatories is protected
        by privilege (attorney-client, work product, or otherwise), or withheld for any reason
        whatsoever, please identify for each item of physical evidence by stating: the date the
        item was created; the type of item (letter, photo, receipt, chart, report, etc.); the
        creator/author of the item; each recipient and/or possessor of the item; general subject
        matter of the item; and the basis for your claim of privilege or for otherwise withholding
        such item of and/or information about physical evidence.

     F. Each of the following interrogatories shall be deemed continuing in the manner provided
        by law, Defendant is requested (1) to seasonably supplement your responses if you, your
        agent, or your attorney, directly or indirectly, obtain further information relevant to the
        interrogatories propounded herein, and (2) to amend any prior response if you, your
        agent, or your attorney subsequently learn that although correctly made, the original
        response is no longer true and circumstances are such that a failure to amend the response
        is, in substance, a knowing concealment.

                                                 INTERROGATORIES

     1. Please identify yourself by stating: your full legal name; any other names you are/have
         been known by (ex: nickname or maiden name); your date of birth; your current age;
         your current address; your address on February 6, 2020; your address on the date the
         Complaint of Damages in this matter was served; and the last four digits of your social
         security number,
    2. Please identify each relative by blood or marriage up to and through second cousins who
         reside in the county where this lawsuit has been filed and are eighteen (18) years of age
         or older by stating for each: full legal name; the relationship to you; current address; the
         elected government position each holds (if any); and where each is employed.
    3. Please identify your formal education by stating for each high school, college, university,
         seminar, technical / vocational school, professional course, and other education / training:




Plaintiff's First Interrogatories to Defendant                                       Page 12
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 137 of 144




             the name of each educating entity; address of each educating entity; title of course taken;
             degree or certification obtained; dates of attendance; and the date of completion.
       4. Please identify your employment history for the previous five years by stating for each
             employer during that time: the employer's name; business address and location where
            you worked (if different); dates of employment; job title; reason for your change of
            employment (ex: fired/promoted); and your duties.
       5, Please identify any current driver's license you possess, as well as, any license you
            possessed on February 6, 2020, by stating: the state issuing; license number; the class; the
            date obtained; and any restrictions, suspensions, or revocations.
       6. Please identify your history with regard to all wrecks in which you were driving which
            occurred within ten years before or after your wreck occurring on February 6, 2020, by
            stating for each wreck: the date; the city, county, and state of occurrence; the responding
            law enforcement department; whether anyone was injured; and whether you made any
            insurance claim for any injuries sustained or if such a claim was made against you.
       7. Please identify your criminal history with regard to each criminal offense (including all
            warnings, traffic/ordinance violations, arrests; and criminal charges of any kind) for
            which you were arrested, cited, or charged by stating for each: the date; the responsible
            law enforcement department; the city, county, and state of occurrence; the nature of each
            offense; the court of each legal proceeding; your plea; whether any transcript of the legal
            proceeding was made; and the final disposition of each offense. (Please note that this
            request does include any criminal offense arising from your wreck occurring on February
            6, 2020.)
      8. Please identify your legal proceeding history regarding each other legal proceeding you
           have been a party to by stating: the type of each proceeding (ex; bankruptcy, divorce,
           civil lawsuit); the subject matter of each proceeding; your role/position in each
           proceeding; the date each proceeding was initiated; the court of each proceeding; the
           county and state in which the legal proceeding was filed; the name and address of the
           other party(ies) to each proceeding; and the final disposition of each proceeding.
      9. Please identify your eell/tnobile/smart phone information for every such phone you
           possessed or used within one month before and after your wreck occurring on February 6,
           2020, by stating the phone number, the company providing the phone service, the




 Plaintiff's flint In terragn tortes fa Itelentlant                                     Page 13
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 138 of 144




       ' name(s) the phone account is listed under, the billing 'address the account is listed under,
          and whether such phone was with you at the time of the wreck,
     10. Please identify any person who witnessed the wreck on February 6, 2020 or arrived at the
          scene by stating for each person: Mil legal name; any other names each is/have been
          known by; date of birth; current address; phone number; email address; employer;
          whether you knew the person prior to the wreck; whether he/she has given a
          written/recorded statement; and the subject matter each witnessed.
     11. Please identify any person having any knowledge whatsoever about the event(s)
          described in the Complaint for Damages in this case by stating for each person: full legal
         name; any other names each is/have been known by (ex: nickname, maiden name); date
         of birth; current age; current address; phone number; email address; employer; whether
         you knew the person prior to the wreck; whether he/she has given a written/recorded
         statement; and the subject matter each witnessed.
    12. Please identify any person who you intend to call as an expert witness at the trial of this
         case by stating for each person: full legal name; name and address of his/her
         employer/organization; phone number; the field/subject matter he/she is to be offered as
         an expert; a summary of his/her qualifications within the alleged expert's field; the
         substance of the opinions to which he/she is expected to testify; and a summary of the
         grounds of each opinion to be given by the expert.
    13. Please identify any liability insurance coverage which may be liable to satisfy part or all
         of any judgment which may be entered in the above-captioned case, or to indemnify or
         reimburse for payments made to satisfy such judgment by stating for each: the name of
         the company; the policy number; the policy limits of the liability coverage; and the
         named insured(s) under each policy,
    14. Please state whether any insurance company has denied coverage or has agreed to defend
         this lawsuit under a reservation of rights, and, if so, please state the basis for which such
         coverage was denied or such reservation of rights was issued by the company.
    15. Please identify any physical evidence (including any maps, pictures, diagrams,
         photographs, videotapes, drawings, depictions, measurements, visual aids, physical
         objects, recordings, or demonstrative material) of the wreck, the vehicles, the scene of the
         wreck, or the persons involved in the wreck, which is in your, your agents', or your
         attorneys' possession by stating for each: the type of item; the subject matter of the item;


Plaintiffs First Interrogatories to Defendant                                         rage 4
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 139 of 144




           the date the item was taken or made; the name and address of the person(s) who took or
           made the item; and the present location of the item. (Please note that if a work-product or
           attorney client privilege objection is asserted, we specifically request a privilege log
           identifying the allegedly privileged item(s).)
      16. Please identify the owner(s) of the vehicle you were occupying during your wreck of
           February 6, 2020, by stating for each owner (whether person or business): the name of
           any registered title owner; the address of that owner; your relationship to that owner; the
           number of times that owner has allowed you to use the vehicle in the twelve (12) months
          prior to the wreck; how the driver came to possess the vehicle from that owner on the day
           of the wreck; and whether that owner knew of any offenses listed in your response to
          Interrogatory No. 6 above, if any, prior to this wreck.
      17. Please identify the purpose of your driving during which your wreck occurred on
          February 6, 2020, by stating: the location and address of where you were driving from;
          the location and address of where you were driving to; and the reason you were driving
          from one location to the next.
      18. Please state how the wreck at issue in this matter occurred including: the direction of the
          vehicles; whether you saw the plaintiff's vehicle prior to the collision; the lane in which
          each vehicle was traveling; and any action taken by you to avoid the collision.
      19. Please identify whether you consumed any alcoholic beverages, prescription medication,
          or other drugs of whatever kind for twenty four (24) hours immediately preceding your
          wreck on February 6, 2020, by stating for each substance consumed: the type and
          quantity of the substance consumed; the location and address where the substance was
          consumed; the approximate time of consumption; and the name and address of any
          person present during the consumption.
     20. Please identify whether you were on the job, working, or doing an errand for some other
          person/entity at the time of the wreck by stating: the frill legal name of such
          person/entity; the address of such person/entity; the task/assigmnent being performed by
          you; the supervisor or individual that requested you perform such tasldassignment; and
          the compensation or benefit provided in exchange for your performance.
     21. Please identify any injuries you sustained in your wreck occurring on February 6, 2020,
          by stating for each: the area of. our body injured; the name, business, and address of any




 Plaintiff's First Interrogatories to Defendant                                       Page 15
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 140 of 144




          medical provider from whom you recielVedtreatment; and the date of your first and last
          treatment.
     22. Please identify whether you believe any person or entity, other than yourself, contributed
          to causing your wreck occurring on February 6, 2020, by stating for each such person:
          full legal name; address; each act or omission by that person that you feel contributed to
          causing the wreelc
     23. Please identify whether you believe any weather/lighting condition or mechanical
          defect/malfunction contributed to causing your wreck occurring on February 6, 2020 by
          stating for each such contributor: the type condition, defect, or malfunction; when you
          first became aware of such; how such was discovered; how long such existed prior to the
          wreck; and how such contributed to causing the wreck,
     24. Please identify every fact that supports each affirmative defense that you raise in the
          above-captioned matter.
     25. Please identify all admissions you contend were made by stating with regard to each: the
          fact admitted; who admitted it; when the admission was mgde; and the identity and
          contact information of any witness to the admission.
     26. Please identify all other tangible and/or documentary physical evidence not already stated
          in your responses to these interrogatories which are relevant to any facts, issues, or
          contentions pertaining to the subject matter of the above-captioned case, by stating for
         each: the type of item; the subject matter of the item; the date the item was taken or
         made; the name and address of the person(s) who took or made the item; and the present
         location of the item. (Please note that if a work-product or attorney client privilege
         objection is asserted, we specifically request a privilege log identifying the allegedly
         privileged item(s).)
    27. Please verify your responses to these interrogatories.

         Respectfully submitted this /U          day of August, 2021.

GARY 0. BRUCE, P.C.
912 Second Avenue
Columbus, GA 31091                                            familia Snell lugs
Telephone: (706) 596-1446                                 Georgia Bar No. 532402
Facsimile: (706) 596-8627                                 Attorneyfor Plaintiff




Plaintiff's First Interrogatories to Defendant                                      Pagel 6
    Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 141 of 144




                                                                                           ti EFILED IN OFFICE
                                                                                           CLERK OF STATE COURT
                                                                                         MUSCOGEE COUNTY, GEORGIA

P                            IN THE STATE COURT OF MUSCOGEE COUNTY                      SC2021CV001049
                                        STATE OF GEORGIA                                      AUG 10, 2021 09f06 AM

     CHEYANN CALLAWAY,                                                                                           Jle F. Roe,
                                                                                                         Muscogee 05tutt* Cloeuya


                    Plaintiff,                                   CIVIL ACTION FILE NUMBER

     v.

     JOSEPH SANDOVAL,

                     Defendant


                                      COMPLAINT FOR DAMAGES


             COMES NOW, Plaintiff Cheyann Callaway who files this Complaint for Damages

     against Defendant Joseph Sandoval by showing this Court as follows:

                                 I. PARTIES JURISDICTION AND VENUE

                                                     1.

             Plaintiff Cheyann Callaway submits to the jurisdiction and venue of this Court.

                                                     2.

             Defendant Joseph Sandoval is a resident of Russell County, AL and may be served with

     legal process at his residence located at 1310 Ingersoll Drive, Phenix City, AL 36867.

                                                     3.

             Jurisdiction is proper in this Court.

                                                     4.

             Venue in this Court is proper.

                                          IL OPERATIVE FACTS

                                                     5.

             On February 6, 2020, Defendant was driving West on f3"' Street approaching 12th Ave,



     Complaint for Damages                                                                        Page
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 142 of 144




in Columbus, Muscogee County, GA.

                                                  6.

        At that same time, Plaintiff was traveling East on 13th Street near 12th Ave.

                                                 7.     '

        Defendant tamed left into Plaintiffs lane of travel colliding with Plaintiff.

                                                 8.

        Defendant caused the subject collisio

                                                 9.

        As a result of the collision, Plaintiff suffered severe and permanent bodily injuries,

including, but not limited to, a fractured right arm requiring the surgical insertion of metal

hardware.

                                                10.

        As a result of the collision, Plaintiff incurred medical expenses in the amount of

$45,481.51 or more for medical treatment, including by not limited to, surgery performed on her

fractured right arm.

                 III. LIABILITY OF DEFENDANT AND DAMAGES SOUGHT

                                                11.

        Defendant is liable to Plaintiff for tortious acts and omissions, including but not limited

to the following:

            a)   Negligently failing to yield;
            b)   Negligently making an improper left turn;
            c)   Negligently failing to keep a proper lookout ahead; and,
            d)   Other violations of the rules of the road which may also be negligence per se in
                 violation of statute.

                                                12.




Complaint for Damages                                                                       Page 12
Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 143 of 144




                                                                         •,
         Plaintiff's damages are the direct and proximate result of Defendant's negligent conduct.

                                                13,

         As a direct and proximate result of Defendant's negligent conduct, Plaintiff seeks a

 verdict for compensatory damages, including special damages for medical expenses in the

 amount of $45,481.51 or more, and lost wages in the amount of $5,188.42, as well as, general

 damages in an amount to be determined by the trier of fact.


         WHEREFORE, Plaintiff prays for the following relief:

         a) Summons issue requiring Defendant to be and appear as provided by law to answer
            Plaintiff's Complaint;
         b) A jury trial be held;
         c) Plaintiff have judgment for special and general damages to fully and completely
            compensate Plaintiff;
         d) All costs be cast against Defendant; and
         e) For such other and further relief as this Court shall deem just and appropriate.

         Respectfully submitted this   /et day of August, 2021.
 GARY 0. BRUCE, P.C.
 912 Second Avenue                                    <Brandon Snellings
 Columbus, GA 31901                                   Georgia Bar No. 532402
 Phone: (706) 596-1446                                Gary 0. Bruce
 Fax: (706) 598-8627                                  Georgia Bar No. 090266
 Email: brandon@garybrucelaw.net                      Kristen L. Campbell
 Attorneysfor Plaintiff                               Georgia Bar No, 443214




 Complaint for Damages                                                                      Page 13
              Case 4:21-cv-00167-CDL Document 1 Filed 09/21/21 Page 144 of 144




      SHERIFF'S ENTRY OF SERVICE

                                                                           Superior Court      0     Magistrate Court
      Civil Action No,         SC2021CV001049                              Slate Court         LN1   Probate Court                0
                                                                           Juvenile Court      0
     Date Filed                08/10/21 09:06 AM
                                                                           Georgia      MUSCOGEE              COUNTY

     Attorney's Address    SneRings, J. Brandon                            Callaway, Cheyann
                           Gary 0. Bruce, P.C.
                           912 Second Avenue
                           Columbus, GEORGIA 31901-                                                                      Plaint

                                                                                                      VS.
                                                                           Sandoval, Joseph
     Name and Address of Party to be Sewed.  through its regisered agent
     State Farm Automobile Insurance Cmnpany Corporation Service company      ,
                                                                                                                        Defendant
      2 Sun Court, Suite 400

      Peachtree Corners, GEORGIA 30092
                                                                                                                        Garnishee

                                                         SHERIFF'S ENTRY OF SERVICE


• ❑ I have this day served the defendant                                                                    personally with a copy
0. of the within action and summons.

                                                                                                                            1:)(
Si I have this day served the defendant                                                                                 by leaving a
   copy of the action and summons at his most notorious place of abode in this County.

▪o   Delivered same into hands of                                                                          described as follows:
     age, about      years; weight                 pounds; height, about     feet and      inches, domiciled at the residence of
     defendant.                                                                                                        •cf.
z                                                                                                                  .,
o
✓                             5
  fiServcd the defendant ,.) - I v,a
                                        '
                                           -1 e r n f
                                                I- 4 A . " i • 1 fl I 1 .
                                                       All d t 1'hidf).
0 lfiby (caving a copy of the within zaition and summons will
                                                                                  611(1 J.„pc [Id
                                                                    It I ; )71 # 1 di / 4 A          R.A
                                                                                                            r
                                                                                                    ifr ( e)/ ft14corporation
                                                                                                                            -

n' iii charge of the office and place of doing business of said Cor(idration iri the Comity, '     ' '
8

     I have this day served the above styled affidavit and summons on the defendant(s) by posting a copy of the same to the
•    door of the pnaii      designated in said affidavit, and on the snare day of suet) posting by depositing it true copy of the
x    sow in the Wiled Siates Mail, first class in an envelope property address to the defendant(s) at the- address shown in said
F    summons, with adequate postage affixed thereon containing notice to the defendant(s) to answer said summons at the
     place stated in the simunons.


• - Diligent search made and defendant
zo not to be found in the jurisdiction of this court,

                                  HCr
     This         do of    A                           X20
                                                                                                     wi' iiioriev S,e1119     Deputy,
